 



EXHIBIT 10.8
 
 
WAREHOUSE LENDING AGREEMENT
Dated as of January 10, 2008
among
TRIAD FINANCIAL CORPORATION,
as Originator and Servicer,
TRIAD FINANCIAL WAREHOUSE SPECIAL PURPOSE LLC,
as Seller
TRIAD AUTOMOBILE RECEIVABLES WAREHOUSE TRUST,
as Borrower
THE BANK OF NEW YORK,
as Collection Account Bank
SHEFFIELD RECEIVABLES CORPORATION,
as Class A Lender
BARCLAYS BANK PLC,
as Class B Lender
and
BARCLAYS BANK PLC,
as Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE I.        
 
           
 
  DEFINITIONS; CONSTRUCTION        
 
           
Section 1.01.
  Definitions     1  
Section 1.02.
  Accounting Terms and Determinations     28  
Section 1.03.
  Other Definitional Terms     28  
 
           
 
  ARTICLE II.        
 
           
 
  AMOUNT AND TERMS OF THE LOANS        
 
           
Section 2.01.
  The Loans.     29  
Section 2.02.
  The Notes     30  
Section 2.03.
  Making the Loans     30  
Section 2.04.
  [Reserved]     31  
Section 2.05.
  [Reserved]     31  
Section 2.06.
  Borrowings in Respect of Clean-up Call Contracts     31  
Section 2.07.
  [Reserved]     33  
Section 2.08.
  Notices of Net Securitization Percentage     34  
 
           
 
  ARTICLE III.        
 
           
 
  INTEREST, PAYMENTS, ETC.        
 
           
Section 3.01.
  Interest on the Loans     34  
Section 3.02.
  Optional Prepayments     34  
Section 3.03.
  Mandatory Repayments and Prepayments     35  
Section 3.04.
  Funds; Manner of Payment     37  
Section 3.05.
  Default Interest     37  
Section 3.06.
  Requirements of Law     38  
Section 3.07.
  Indemnity     39  
Section 3.08.
  [Reserved]     39  
Section 3.09.
  Application of Payments during Event of Default     39  
Section 3.10.
  Application of Payments, Establishment of Lockbox, Clearing Account,
Concentration Account and Collection Account     41  
Section 3.11.
  Collections     43  
Section 3.12.
  Application of Collections by Borrower     43  
Section 3.13.
  [Reserved]     46  
Section 3.14.
  [Reserved]     46  
Section 3.15.
  [Reserved]     46  
Section 3.16.
  Taxes     46  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
 
  ARTICLE IV.        
 
           
 
  CONDITIONS TO CLOSING AND THE LOANS        
 
           
Section 4.01.
  Conditions Precedent to the Closing     47  
Section 4.02.
  Conditions Precedent to All Loans     50  
 
           
 
  ARTICLE V.        
 
           
 
  REPRESENTATIONS AND WARRANTIES OF BORROWER        
 
           
Section 5.01.
  Organization and Good Standing     53  
Section 5.02.
  Due Qualification     53  
Section 5.03.
  Power and Authority     53  
Section 5.04.
  Binding Obligation     53  
Section 5.05.
  No Violation     54  
Section 5.06.
  Compliance with Law     54  
Section 5.07.
  No Consents     54  
Section 5.08.
  No Proceedings     54  
Section 5.09.
  No Adverse Selection     54  
Section 5.10.
  Other Obligations     55  
Section 5.11.
  Regulation U     55  
Section 5.12.
  Investment Company Act, Etc     55  
Section 5.13.
  [Reserved].     55  
Section 5.14.
  Collateral Security     55  
Section 5.15.
  Ownership of Properties     55  
Section 5.16.
  [Reserved].     56  
Section 5.17.
  [Reserved].     56  
Section 5.18.
  The Security Agreement     56  
Section 5.19.
  Eligible Contracts     56  
Section 5.20.
  Ownership of Borrower     56  
Section 5.21.
  No Other Business     56  
Section 5.22.
  No Indebtedness     56  
Section 5.23.
  No Fraudulent Conveyance     56  
 
           
 
  ARTICLE VI.        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
Section 6.01.
  Notice of Defaults, Other Commitment Termination Events, Litigation, Adverse
Judgments, Etc     57  
Section 6.02.
  Taxes     58  
Section 6.03.
  Separate Existence; No Commingling     58  
Section 6.04.
  Financing Statements     59  
Section 6.05.
  Books and Records; Other Information     59  
Section 6.06.
  Payment of Fees and Expenses     60  
Section 6.07.
  Continuity of Business and Compliance With Agreement     60  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
Section 6.08.
  Ownership of Borrower     60  
Section 6.09.
  Shareholder Reports, Governmental Filings, Etc     60  
Section 6.10.
  Fulfillment of Obligations     60  
Section 6.11.
  Changes in Location, Name, Etc     60  
Section 6.12.
  Compliance with Laws, Etc     61  
Section 6.13.
  Borrowing Base Certificates     61  
Section 6.14.
  Collateral Statements     61  
Section 6.15.
  Actions to Preserve the Agent’s Security Interest     61  
Section 6.16.
  Actions to Enforce Rights under Contracts     61  
Section 6.17.
  Collateral Performance Tests     62  
Section 6.18.
  Hedging Strategy     62  
Section 6.19.
  Monthly Servicer’s Certificate     62  
Section 6.20.
  Notice to Agent of Amendments to Documentation Checklist, Program Guidelines,
Servicing Policies and Procedures or Form-of-Contract Requirements     62  
Section 6.21.
  Conformity to Higher Standards That May Be Specified in Securitizations     63
 
 
           
 
  ARTICLE VII.        
 
           
 
  NEGATIVE COVENANTS        
 
           
Section 7.01.
  Adverse Transactions     63  
Section 7.02.
  Guarantees     63  
Section 7.03.
  Dividends     63  
Section 7.04.
  Investments     63  
Section 7.05.
  [Reserved]     63  
Section 7.06.
  Limitations on Loans; Other Advances by Borrower     63  
Section 7.07.
  Changes in Capital Structure or Business Objectives     64  
Section 7.08.
  Limitation on Modifications, Etc     64  
Section 7.09.
  Asset Sales     64  
Section 7.10.
  No Liens on Equity Interests in Borrower     64  
Section 7.11.
  No Petition     64  
Section 7.12.
  Sale and Contribution Agreement and Receivables Purchase Agreement     65  
Section 7.13.
  No Indebtedness     65  
Section 7.14.
  No Other Business     65  
 
           
 
  ARTICLE VIII.        
 
           
 
  EVENTS OF DEFAULT        
 
           
Section 8.01.
  Events of Default     66  
Section 8.02.
  Remedies of Default     69  

-iii-



--------------------------------------------------------------------------------



 



                      Page
 
           
 
  ARTICLE IX.        
 
           
 
  REPRESENTATIONS, WARRANTIES AND COVENANTS OF TFC AND SELLER        
 
           
Section 9.01.
  Representations, Warranties and Covenants of TFC     70  
Section 9.02.
  Representations, Warranties and Covenants of Seller     70  
 
           
 
  ARTICLE X.        
 
           
 
  THE COLLECTION ACCOUNT BANK        
 
           
Section 10.01.
  Duties and Rights of Collection Account Bank     70  
Section 10.02.
  Individual Rights of Collection Account Bank     71  
Section 10.03.
  Collection Account Bank’s Fees and Expenses     71  
Section 10.04.
  Indemnity to Collection Account Bank     71  
Section 10.05.
  Replacement of Collection Account Bank     72  
Section 10.06.
  Successor Collection Account Bank     72  
Section 10.07.
  Waiver of Setoffs     72  
Section 10.08.
  No Petition     73  
Section 10.09.
  Representations and Warranties of the Collection Account Bank     73  
 
           
 
  ARTICLE XI.        
 
           
 
  MISCELLANEOUS        
 
           
Section 11.01.
  Set-off     74  
Section 11.02.
  Amendments, Waivers, etc     74  
Section 11.03.
  No Waiver; Remedies Cumulative     74  
Section 11.04.
  Payment of Expenses, Indemnity, etc     74  
Section 11.05.
  Headings Descriptive     75  
Section 11.06.
  Severability     75  
Section 11.07.
  Entire Agreement     75  
Section 11.08.
  Binding Effect     76  
Section 11.09.
  Survival     76  
Section 11.10.
  GOVERNING LAW, ETC., WAIVER OF TRIAL BY JURY     76  
Section 11.11.
  Notice     77  
Section 11.12.
  Counterparts     78  
Section 11.13.
  Third-Party Beneficiaries     78  
Section 11.14.
  Future Assurances     78  
Section 11.15.
  Assignments; Participations     78  
Section 11.16.
  Confidentiality of Information     79  
Section 11.17.
  Agent Consent to Transactions     80  
Section 11.18.
  Limitation of Liability of Owner Trustee     80  
Section 11.19.
  Appointment of Agent for the Lenders     80  
Section 11.20.
  Bankruptcy Petition Against Sheffield Receivables Corporation     82  
Section 11.21.
  Nonrecourse Nature of Transactions     83  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE I
  Pricing Schedule
SCHEDULE A
  Eligible State Schedule
SCHEDULE B
  Representations and Warranties of Borrower with Respect to the Contracts
SCHEDULE C
  Location of Contract Files and Legal Files
SCHEDULE D
  Lockbox Schedule

EXHIBITS

     
EXHIBIT A
  [RESERVED]
EXHIBIT B
  FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C
  [RESERVED]
EXHIBIT D
  FORMS OF DEALER AGREEMENT
EXHIBIT E
  DOCUMENTATION CHECKLIST
EXHIBIT F
  FORM-OF-CONTRACT REQUIREMENTS
EXHIBIT G
  [RESERVED]
EXHIBIT H
  SERVICING POLICIES AND PROCEDURES
EXHIBIT I
  FORM OF SALE NOTICE
EXHIBIT J
  PROGRAM GUIDELINES
EXHIBIT K
  [RESERVED]
EXHIBIT L
  SECURITY AGREEMENT
EXHIBIT M
  [RESERVED]
EXHIBIT N-1
  FORM OF CLASS A NOTE
EXHIBIT N-2
  FORM OF CLASS B NOTE
EXHIBIT O
  FORM OF NOTICE OF BORROWING
EXHIBIT P
  [RESERVED]
EXHIBIT Q
  [RESERVED]
EXHIBIT R
  WIRE TRANSFER INSTRUCTIONS
EXHIBIT S
  RECEIVABLES PURCHASE AGREEMENT
EXHIBIT T
  SALE AND CONTRIBUTION AGREEMENT
EXHIBIT U
  SERVICING AGREEMENT
EXHIBIT V
  WAREHOUSE AFFILIATE GUARANTY

-v-



--------------------------------------------------------------------------------



 



     WAREHOUSE LENDING AGREEMENT, dated as of January 10, 2008, among TRIAD
AUTOMOBILE RECEIVABLES WAREHOUSE TRUST (“Borrower”), TRIAD FINANCIAL WAREHOUSE
SPECIAL PURPOSE LLC (“Seller”), TRIAD FINANCIAL CORPORATION (“TFC”), THE BANK OF
NEW YORK, as successor to JPMorgan Chase Bank, National Association (the
“Collection Account Bank”), SHEFFIELD RECEIVABLES CORPORATION (the “Class A
Lender”), and BARCLAYS BANK PLC as the Class B Lender (in such capacity, the
“Class B Lender”) and as the Agent (in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, Borrower wishes to borrow certain sums from Lenders hereunder in
order to purchase certain motor vehicle retail installment sale contracts; and
     WHEREAS, Lenders are willing, upon the terms and conditions set forth
below, to lend such sums to Borrower.
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS; CONSTRUCTION
     Section 1.01. Definitions. As used herein, the following terms shall have
the meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):
     “Adjusted Eurodollar Rate” shall mean, for any period or portion thereof, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
equivalent to the rate determined pursuant to the following formula:

               Adjusted Eurodollar Rate   =   LIBOR Rate         1-LIBOR Reserve
Percentage.

     “Administration Fee” means the fee payable to the Administrator pursuant to
the Trust Agreement.
     “Administrator” means TFC in its capacity as administrator under the Trust
Agreement or any successor administrator under the Trust Agreement.
     “Advance Rate” means:
     (i) with respect to Class 1 Eligible Contracts, at any date of
determination, the lowest of (A) the percentage specified as item 1 on
Schedule I hereto, (B) the Net Securitization Proceeds Percentage for such date
of determination, and (C) the excess of 100% over Class B Dynamic
Overcollateralization Percentage for such date of determination;

-1-



--------------------------------------------------------------------------------



 



     (ii) with respect to any Ineligible Contract, at any date of determination,
zero percent (0%); and
     (iii) with respect to Class 2 Eligible Contracts, at any date of
determination, the following percentage, as applicable:
(a) with respect to Class 2 Eligible Contracts that are delinquent thirty-one
(31) consecutive days or more, but not more than sixty (60) consecutive days as
of the close of business on the last day of the Collection Period immediately
preceding such date of determination (or, for any such date of determination
made during the Collection Period in which the initial Cut-off Date occurs, as
of such initial Cut-off Date), as of any date of determination, the lower of
(A) the percentage specified as item 2 on Schedule I hereto and (B) the excess
of 100% over Class B Dynamic Overcollateralization Percentage for such date of
determination, subject to clause (x) of the definition of “Borrowing Base”;
(b) with respect to Class 2 Eligible Contracts that are delinquent sixty-one
(61) consecutive days or more, but not more than ninety (90) consecutive days as
of the close of business on the last day of the Collection Period immediately
preceding such date of determination (or, for any such date of determination
made during the Collection Period in which the initial Cut-off Date occurs, as
of such initial Cut-off Date), the percentage specified as item 3 on Schedule I
hereto; or
     (c) with respect to Class 2 Eligible Contracts that are delinquent
ninety-one (91) consecutive days or more, but not more than one hundred twenty
(120) consecutive days as of the close of business on the last day of the
Collection Period immediately preceding such date of determination (or, for any
such date of determination made during the Collection Period in which the
initial Cut-off Date occurs, as of such initial Cut-off Date), the percentage
specified as item 4 on Schedule I hereto.
     “Affected Person” means any Lender, the Agent, any Financial Institution or
any corporation controlling any of the foregoing.
     “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, control of a Person
means the power, direct or indirect, (i) to vote 20% or more of the securities
having ordinary voting power for the election of directors of such Person or
(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; provided that, for the purposes hereof,
each of the Equity Sponsors and its respective affiliates shall be deemed not to
be “Affiliates” of any Triad Entity, and each Triad Entity shall be deemed not
to be an Affiliate of any of the Equity Sponsors or any of their respective
affiliates; provided further that the Equity Sponsors and the Triad Entities
shall be deemed to be “Affiliates” hereunder solely for purposes of Sections
6.03(b), 6.03(c) and 7.06 hereunder.
     “Agent” shall have the meaning set forth in the preamble hereof.

-2-



--------------------------------------------------------------------------------



 



     “Agent Wire Transfer Instructions” means the wire transfer instructions
attached hereto as Exhibit R, as such instructions may be amended from time to
time by written notice from the Agent to Borrower and the Collection Account
Bank.
     “Agreement” means this Warehouse Lending Agreement, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
     “Alternative Rate” means, for any period (or portion thereof), an interest
rate per annum equal to the Adjusted Eurodollar Rate for such period (or portion
thereof) provided that (a) to the extent that the Alternative Rate is
applicable, if it shall become illegal or unlawful for any Lender (or its
applicable funding source) to obtain funds in the London interbank market in
order to make, fund or maintain its interest in the related Loans hereunder for
any period (or portion thereof), or deposits in Dollars (in the applicable
amounts) are not being offered by such Lender (or its applicable funding source)
in the London interbank market, or if such Lender shall have notified the Agent
that the Adjusted Eurodollar Rate will not accurately reflect such Lender’s (or
its applicable funding source’s) cost of funding the related Loans, then the
“Alternative Rate” for such Lender for such period (or portion thereof) shall be
calculated using an interest rate per annum equal to the greater of (i) Prime
Rate or (ii) Federal Funds Effective Rate plus 1.50% per annum; and (b) while an
Event of Default is continuing, then for purposes of determining the Class B
Interest Rate, the “Alternative Rate” for any period (or portion thereof) shall
be the applicable rate otherwise determined pursuant to this definition, plus
3.00% per annum.
     “Amount Financed” means the amount set forth in the underlying Contract as
the “Amount Financed.”
     “Annual Percentage Rate” or “APR” of a Contract means the annual percentage
rate of finance charges or service charges, as stated in such Contract; provided
that, if the annual rate with respect to such Contract is reduced pursuant to
the Servicemembers Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, the Annual Percentage Rate or APR shall refer to such
reduced rate.
     “Approved Third-Party Vendor” has the meaning set forth in the Servicing
Agreement.
     “Authorized Signatory” means, with respect to Borrower, (x) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to Borrower and who is identified on the list of authorized officers
delivered by the Owner Trustee to the Agent on the Closing Date (as such list
may be modified or supplemented from time to time thereafter) and (y), so long
as the Administrator is acting as such, a Responsible Officer of Administrator.
     “Auto Loan Purchase and Sale Agreement” means any agreement between a
Third-Party Lender and TFC relating to the acquisition of Contracts from a
Third-Party Lender by TFC.
     “Backup Servicer” has the meaning set forth in the Servicing Agreement.
     “Bankruptcy Code” means the law codified and enacted as Title 11 of the
United States Code, entitled “Bankruptcy” and any successor statute thereto, in
either case, as now or hereafter in effect.

-3-



--------------------------------------------------------------------------------



 



     “Base Servicing Fee” has the meaning set forth in the Servicing Agreement.
     “Blocked Account Agreement” means the Amended and Restated Blocked Account
Agreement, dated as of January 10, 2008, by and among Borrower, TFC, Mellon, and
The Bank of New York (as successor to JPMorgan Chase Bank, National
Association), in its capacities as agent and as trustee under various
securitization trust instruments and as agent of the Agent and the Lenders and
the Other Warehouse Lender under the Loan Documents, as such agreement may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and hereof.
     “Board” means the Board of Governors of the Federal Reserve System.
     “Borrower” shall have the meaning set forth in the preamble hereof.
     “Borrower Trust Certificates” means the trust certificates evidencing the
beneficial interest of the Certificateholder in Borrower.
     “Borrowing” means a borrowing of a Class A Loan and a Class B Loan on a
Borrowing Date during the Commitment Period in a minimum amount not less than
the applicable Minimum Borrowing Amount.
     “Borrowing Base” means, on any date of determination, an amount equal to
the sum of (a) the product of (x) the then-applicable Advance Rate for all
Class 1 Eligible Contracts and (y) the aggregate Principal Balance (as of the
applicable Borrowing Base Reference Date) of all Class 1 Eligible Contracts and
(b) the product of (x) the then-applicable Advance Rate for the Class 2 Eligible
Contracts and (y) the aggregate Principal Balance (as of the applicable
Borrowing Base Reference Date) of all Class 2 Eligible Contracts; provided that,
notwithstanding the foregoing, as of any such date of determination, the
Eligible Contracts that shall be permitted to be included in the foregoing
Borrowing Base calculation shall be subject to the following limitations (unless
otherwise consented to in writing by the Agent):
(x) if the portion of the Borrowing Base (computed as described above) composed
of Class 2 Eligible Contracts described in clause (iii)(a) of the definition of
“Advance Rate” exceeds the amount specified in item 5 of Schedule I, then such
portion of the Borrowing Base composed of such excess shall be reduced by 25%;
(y) the amount of the Borrowing Base composed of Class 2 Eligible Contracts
described in clauses (iii)(a), (iii)(b) and (iii)(c) of the definition of
“Advance Rate” (after giving effect to the preceding clause (x)) shall not
exceed the amount specified in item 6 of Schedule I; and
(z) the amount of the Borrowing Base composed of Class 2 Eligible Contracts
described in clauses (iii)(b) and (iii)(c) of the definition of “Advance Rate”
shall not exceed the amount specified in item 7 of Schedule I.

-4-



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” means a borrowing base certificate
substantially in the form of Exhibit B hereto (as such Exhibit B may be amended,
supplemented or otherwise modified from time to time by the written consent of
Borrower and the Agent).
     “Borrowing Base Reference Date” means (a) with respect to any date of
determination and an eligible Clean-up Call Contract to be pledged under the
Security Agreement during the Collection Period in which such date of
determination occurs, the close of business on the last day of the calendar
month immediately preceding the related Clean-up Call Settlement Date (provided
that such Clean-up Call Settlement Date is to occur during the calendar month in
which such date of determination occurs), (b) with respect to any other Eligible
Contract and the Initial Borrowing Base Determination Date for such Eligible
Contract, the later of (i) the beginning of business on the Cut-off Date
specified in the related Notice of Borrowing and (ii) the origination date of
such Eligible Contract, and (c) with respect to any other Eligible Contract and
any date of determination other than the Initial Borrowing Base Determination
Date for such Eligible Contract, (i) if such date of determination is on or
prior to the Remittance Date in the month of such date of determination, the
close of business on the last day of the second Collection Period preceding such
date of determination and (ii) if such date of determination is after the
Remittance Date in the month of such date of determination, the close of
business on the last day of the Collection Period immediately preceding such
date of determination.
     “Borrowing Date” means any date, during the Commitment Period, on which a
Borrowing occurs hereunder.
     “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York, the State of California or
the State of Delaware shall be authorized or obligated by law, executive order,
or governmental decree to be closed. Any action required to be taken on a day
which falls on a day other than a Business Day shall be conducted on the next
Business Day.
     “Certificate Distribution Account” has the meaning ascribed to such term in
the Trust Agreement.
     “Certificateholder” means the Person in whose name the Borrower Trust
Certificates are registered.
     “Change of Control” means any event or circumstance as a result of which
(i) TFC no longer owns 100% of the membership interests in Seller, (ii) Seller
no longer owns 100% of the Borrower Trust Certificates, (iii) unless TFC has
completed an initial public offering of its capital stock, Hunter’s Glen/Ford,
Ltd. and its Affiliates, GTCR Golder Rauner, LLC and its Affiliates and Goldman
Sachs Investor Group no longer collectively own (A) at least 50% of the capital
stock of TFC and (B) at least 50% of the aggregate voting power of all classes
of Voting Stock of TFC, (iv) any other Person and its Affiliates collectively
own a greater percentage of either the capital stock of TFC or the aggregate
voting power of all classes of Voting Stock of TFC than the largest holder of
such capital stock or Voting Stock among (A) Hunter’s Glen/Ford, Ltd. and its
Affiliates, (B) GTCR Golder Rauner, LLC and its Affiliates and (C) Goldman Sachs
Investor Group, or (v) any of TFC, Seller or Borrower merges or consolidates
with, or sells all or substantially all of its assets to, any other Person. As
used in this definition,

-5-



--------------------------------------------------------------------------------



 



“Voting Stock” of any Person shall mean the capital stock or other indicia of
equity rights of such Person which at the time has the power to vote for the
election of one or more members of the Board of Directors (or other governing
body) of such Person.
     “Class A Additional Principal Payment Amount” means, with respect to any
Remittance Date that occurs on or after the Termination Date, and after giving
effect to all payments made pursuant to clauses (i) through (viii) of
Section 3.12(c) on such Remittance Date, an amount equal to the excess of the
Class A Outstandings over the Class A Term Loan Borrowing Base on such
Remittance Date.
     “Class A Borrowing Base” means, for any date of determination, the product
of the Class A Note Percentage for such date of determination and the Borrowing
Base for such date of determination.
     “Class A Borrowing Base Deficiency” means, for any date of determination,
the amount by which the Class A Outstandings exceed the Class A Borrowing Base
for such day.
     “Class A Dynamic Overcollateralization Percentage” means, for any date of
determination, the excess of (a) the Credit Loss Estimate as of such date of
determination multiplied by the number specified in item 8 of Schedule I over
(b) the percentage specified in item 9 of Schedule I multiplied by the Excess
Spread Ratio as of such date multiplied by the weighted average life of the
Contracts, expressed in years as of such date. The Class A Dynamic
Overcollateralization Percentage shall in no event be less than zero.
     “Class A Interest Rate” means for any period (or portion thereof), (a) to
the extent that the Class A Lender funded or maintained its interest in the
applicable Class A Loans through the issuance of Commercial Paper during such
period (or portion thereof), the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by the Class A Lender from time
to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of Commercial Paper issued by the Class A Lender that are
allocated, in whole or in part by the Class A Lender to fund or maintain its
interest in the Class A Loans during such period (or portion thereof); provided,
however, that (x) if any component of such rate (or rates) charged in respect of
the Class A Lender’s Commercial Paper issued to fund or maintain its interest in
the Class A Loans is a discount rate, the Class A Lender shall use for such
component the rate (or if more than one rate, the weighted average of the rates)
resulting from converting such discount rate (or rates) to an interest bearing
equivalent rate per annum and (y) such rate (or rates), to the extent not
already inclusive thereof, shall be increased by 0.05% (or such higher rate as
may be in effect from time to time) in respect of dealer fees and commissions,
and (b) to the extent that the Class A Lender funded or maintained its interest
in the Class A Loans other than through the issuance of Commercial Paper during
such period (or portion thereof), the Alternative Rate for such period (or
portion thereof) plus, so long as the Alternative Rate is determined based on
the Adjusted Eurodollar Rate, 0.50% per annum, and (c) to the extent that an
Event of Default has occurred and is outstanding, the applicable rate determined
pursuant to clauses (a) and (b) above, plus 3.00% per annum.
     “Class A Lender” has the meaning ascribed to such term in the preamble.

-6-



--------------------------------------------------------------------------------



 



     “Class A Loan” has the meaning ascribed to such term in Section 2.01(a).
     ‘Class A Note” has the meaning ascribed to such term in Section 2.02.
     “Class A Note Percentage” means, for any date of determination, the excess
of 100% over the Class B Note Percentage for such date of determination.
     “Class A Outstandings” means, with respect to any date of determination,
the unpaid principal amount of all Class A Loans outstanding hereunder as of
such date of determination.
     “Class A Regular Principal Payment Amount” has the meaning set forth in
Section 3.03(b)(i).
     “Class A Term Loan Borrowing Base” means, with respect to any date of
determination during the Term Loan Extension Period, a percentage of the Class A
Borrowing Base as of such date of determination equal to the percentage
specified in Item 13 of Schedule I.
     “Class B Additional Principal Payment Amount” means, with respect to any
Remittance Date that occurs on or after the Termination Date, and after giving
effect to all payments made pursuant to clauses (i) through (ix) of
Section 3.12(c) on such Remittance Date, an amount equal to the excess of the
Class B Outstandings over the Class B Term Loan Borrowing Base on such
Remittance Date.
     “Class B Borrowing Base” means, for any date of determination, the product
of the Class B Note Percentage for such date of determination and the Borrowing
Base for such date of determination.
     “Class B Borrowing Base Deficiency” means, for any date of determination,
the amount by which the Class B Outstandings exceed the Class B Borrowing Base
for such day.
     “Class B Dynamic Overcollateralization Percentage” means, for any date of
determination, the excess of (a) the Credit Loss Estimate as of such date of
determination multiplied by the number specified in item 10 of Schedule I over
(b) the percentage specified in item 11 of Schedule I multiplied by the Excess
Spread Ratio as of such date multiplied by the weighted average life of the
Contracts, expressed in years as of such date. The Class B Dynamic
Overcollateralization Percentage shall in no event be less than zero.
     “Class B Interest Rate” means, with respect to any period or portion
thereof, the Alternative Rate for such period or portion thereof.
     “Class B Lender” has the meaning ascribed to such term in the preamble.
     “Class B Loan” has the meaning ascribed to such term in Section 2.01(a).
     “Class B Maximum Outstandings” means as of an date of determination
$65,000,000.
     ‘Class B Note” has the meaning ascribed to such term in Section 2.02.

-7-



--------------------------------------------------------------------------------



 



     “Class B Note Percentage” means, for any date of determination, the excess
of the Class A Dynamic Overcollateralization Percentage for such date of
determination over the Class B Dynamic Overcollateralization Percentage for such
date of determination.
     “Class B Outstandings” means, with respect to any date of determination,
the unpaid principal amount of all Class B Loans outstanding hereunder as of
such date of determination.
     “Class B Regular Principal Payment Amount” has the meaning set forth in
Section 3.03(b)(ii).
     “Class B Term Loan Borrowing Base” means, with respect to any date of
determination during the Term Loan Extension Period, a percentage of the Class B
Borrowing Base as of such date of determination equal to the percentage
specified in Item 13 of Schedule I.
     “Class 1 Eligible Contracts” means, for any date of determination, the
Eligible Contracts that are current or delinquent thirty (30) consecutive days
or less as of the close of business on the last day of the Collection Period
immediately preceding such date of determination (or, for any such date of
determination made during the Collection Period in which the initial Cut-off
Date occurs, as of such initial Cut-off Date).
     “Class 2 Eligible Contracts” means, for any date of determination, Eligible
Contracts that are delinquent thirty-one (31) consecutive days or more, but not
more than one hundred twenty (120) consecutive days as of the close of business
on the last day of the Collection Period immediately preceding such date of
determination (or, for any such date of determination made during the Collection
Period in which the initial Cut-off Date occurs, as of such initial Cut-off
Date).
     “Clean-up Call” means, with respect to any securitization of motor vehicle
loans sponsored by Originator, a contractual right of Originator (in its
capacity as servicer in such securitization) to purchase from the issuer in such
securitization the motor vehicle loans collateralizing or supporting the
securities issued in such securitization when the aggregate principal balance of
such loans has declined to an amount specified in the sale and servicing
agreement or pooling and servicing agreement for such securitization.
     “Clean-up Call Contract” means a Contract that (x) was transferred to an
issuer in a securitization sponsored by Originator, (y) was purchased by
Originator (in its capacity as servicer in such securitization) in connection
with a Clean-up Call and (z) is pledged by the Borrower to the Agent for the
benefit of the Lenders under the Security Agreement on a Borrowing Date that is
no later than one Business Day after the date of the purchase referenced in
clause (y) above.
     “Clean-up Call Loan” means any Loan with respect to which any Clean-up Call
Contract is listed on the related Notice of Borrowing; provided that the
Clean-up Call Loans listed on the Notice of Borrowing with respect to any
Clean-up Call Loan shall all relate to the same Clean-up Call.
     “Clean-up Call Differential Amount” means, with respect to any Clean-up
Call Loan, an amount equal to (x) the Optional Redemption Amount for the related
Clean-up Call minus (y)

-8-



--------------------------------------------------------------------------------



 



the Clean-up Call Loan Funding Amount for such Clean-up Call Loan minus (z) the
Other Lender Related Clean-up Call Loan Disbursement Amount for such Clean-up
Call Loan (as determined by Borrower after giving effect to the amount of the
Other Lender Related Clean-up Call Loan Funding Amount for such Clean-up Call
Loan).
     “Clean-up Call Loan Disbursement Account” means the account designated as
such, established and maintained pursuant to Section 2.06(a).
     “Clean-up Call Loan Disbursement Amount” means, with respect to any
Clean-up Call Loan, the sum of (x) the Clean-up Call Loan Funding Amount for
such Clean-up Call Loan and (y) the Clean-up Call Differential Amount for such
Clean-up Call Loan.
     “Clean-up Call Loan Funding Amount” means, with respect to any Clean-up
Call Loan, an amount equal to the proceeds of a Borrowing in respect of such
Clean-up Call Loan to be made available to Borrower upon fulfillment of all
applicable conditions to such Loan set forth in this Agreement (including,
without limitation, all conditions specified in the applicable Lender Clean-up
Call Disbursement Notice).
     “Clean-up Call Settlement Date” means, with respect to any Clean-up Call
Loan, the date on which, in connection with the exercise of the related Clean-up
Call, the servicer in the related securitization is required to deposit the
applicable Optional Redemption Amount into the collection account for such
securitization thereby effecting the satisfaction and discharge of the indenture
and the release by the indenture trustee of the lien of the indenture on the
Clean-up Call Contracts and other collateral.
     “Clearing Account” means account number 002-8644, titled “Triad Financial
Corporation,” or such other account or accounts designated as such, established
and maintained with Mellon pursuant to the Blocked Account Agreement.
     “Closing Date” means the date that all of the conditions precedent set
forth in Section 4.01 hereof have been fulfilled.
     “Collateral” has the meaning set forth in the Security Agreement.
     “Collection Account” means the account designated as such, established and
maintained pursuant to Section 3.10(c).
     “Collection Account Bank” has the meaning specified in Section 3.10(c). The
initial Collection Account Bank shall be The Bank of New York.
     “Collection Account Bank Indemnified Expenses” has the meaning set forth in
Section 10.04.
     “Collection Account Bank Indemnified Parties” has the meaning set forth in
Section 10.04.
     “Collection Period” means, in respect of a Remittance Date, the calendar
month preceding the month in which such Remittance Date occurs; provided that
the initial Collection

-9-



--------------------------------------------------------------------------------



 



Period shall be the period from and including the Closing Date to and including
January 31, 2008.
     “Commercial Paper” means promissory notes of any Lender issued by such
Lender in the commercial paper market.
     “Commitment” means as of any date of determination during the period
commencing on the Closing Date and ending on the Business Day immediately
preceding the Termination Date, an amount equal to $500,000,000.
     “Commitment Period” means the period commencing with the Closing Date and
ending on the Business Day immediately preceding the Termination Date. For the
avoidance of doubt, the Term Loan Extension Period (if any) shall not be part of
the Commitment Period.
     “Commitment Termination Event” means the giving, or deemed giving, by the
Agent or any Lender to Borrower of notice of termination of the Commitment
following an Event of Default, in accordance with Section 8.02(a).
     “Concentration Account” means account number 013-5271, titled “Triad
Financial Corporation,” or such other account or accounts designated as such,
established and maintained with Mellon pursuant to the Blocked Account
Agreement.
     “Confidential Collateral Proposal Report” means a report, item of
correspondence or other statement of information that relates solely to a
prospective purchase or financing of any Collateral, any Other Warehouse
Financing Facility Collateral, or any collateral under the Residual Facility,
which purchase or financing shall have been proposed by a financial institution
other than either Lender.
     “Contract” means any retail installment sale contract or loan and security
agreement executed by an Obligor in respect of a Financed Vehicle, (a) under
which the portion of a payment allocable to interest and the portion allocable
to principal is determined in accordance with the Simple Interest Method, the
“actuarial”, the “sum of the period balances” or the “sum of the monthly
balances” method (or any equivalent method) and (b) (i) identified on a schedule
delivered to the Agent (in electronic format or hard copy substantially in the
form of such schedule delivered on the initial Cut-off Date), (ii) which is
subject to the first priority security interest of the Agent under the Security
Agreement and (iii) which has not been released from the Lien of the Agent as
provided in Section 12(b) of the Security Agreement. For the avoidance of doubt,
if Borrower or Servicer shall be obligated to make a mandatory prepayment in the
amount of the Release Consideration for a Contract pursuant to Section 3.03(f)
or 3.03(g), as applicable, the Agent shall be obligated to release its Lien on
such Contract in accordance with Section 12(b)(ii) or Section 12(b)(iii) of the
Security Agreement, as applicable.
     “Contract Files” means, with respect to any Contract and the related
Financed Vehicle, a copy (which may be maintained as an electronic image) of
each of the following documents:
          (a) the fully executed original of the Contract and any related dealer
assignment;

-10-



--------------------------------------------------------------------------------



 



          (b) the original credit application fully executed by the Obligor;
          (c) the Lien Certificate or such documents that Borrower, or the
Servicer on behalf of Borrower, shall keep on file, in accordance with its
customary procedures, evidencing the security interest of the Originator in the
Financed Vehicle;
          (d) all other documents listed on the Documentation Checklist in
effect on the Borrowing Date relating to such Contract; and
          (e) any and all other documents that Borrower, or the Servicer on
behalf of Borrower, shall keep on file, in accordance with its customary
procedures, relating to a Contract, an Obligor or a Financed Vehicle.
     “Conveyed Property” shall have the meaning set forth in the Receivables
Purchase Agreement.
     “Corresponding Other Lender Clean-up Call Loan” means, with respect to a
Clean-up Call Loan, the Clean-up Call Loan Settlement Date therefor and the
Clean-up Call related thereto, an Other Lender Clean-up Call Loan that
(a) relates to such Clean-up Call and (b) is scheduled to close on such Clean-up
Call Loan Settlement Date.
     “Credit Loss Estimate” means, at any time, an estimate by the Borrower of
credit losses on the Contracts calculated as the weighted average (based on the
principal balance of the Contracts in each of the credit scoring categories
specified in the chart set forth as item 12 on Schedule I) of the expected loss
percentages specified in the chart set forth as item 12 on Schedule I below for
each such credit scoring category.
     “Custodian” means Servicer, in its capacity as custodian of the Legal Files
pursuant to the Servicing Agreement; provided, however, that, if any Rating
Agency shall at any time require the appointment of a third-party custodian of
receivables files in connection with any securitization of motor vehicle loans
sponsored by TFC or any Affiliate thereof, the Agent, in its sole discretion,
may require that such third-party custodian be appointed as Custodian of the
Legal Files pursuant to a custodial agreement among such custodian, the Agent,
Borrower and Servicer.
     “Cut-off Date” means, in respect of any Contract, the related Borrowing
Date or such other date, acceptable to the Agent in its reasonable discretion,
as may be specified in the related Notice of Borrowing.
     “Dealer” means the dealer who sold a Financed Vehicle to an Obligor and who
originated and assigned the Contract relating to such Financed Vehicle to
Originator under an existing Dealer Agreement between such Dealer and
Originator, and any successor to such Dealer.
     “Dealer Agreement” means any agreement between Originator and a Dealer with
respect to the origination of Contracts, substantially in a form attached hereto
as Exhibit D or such other form as shall be approved by the Agent, which
approval shall not be unreasonably withheld.

-11-



--------------------------------------------------------------------------------



 



     “Dealer Recourse” means, with respect to any Contract, all rights arising
under the related Dealer Agreement or otherwise against the Dealer which
originated such Contract.
     “Dealer Title Addendum” means, with respect to each Contract as to which
the Dealer Title Guaranty, if applicable, is included in the related Dealer
Agreement, a schedule of Dealers delivered to Servicer listing all Dealers for
which the Dealer Title Guaranty is included in the related Dealer Agreement.
     “Dealer Title Guaranty” means, where, for reasons that are reasonably
acceptable to Servicer, the relevant Dealer is temporarily unable to furnish a
Lien Certificate, a written guaranty of such Dealer (which may be included in
the related Dealer Agreement if so indicated on the Dealer Title Addendum); each
of such documents having been signed where required by the Dealer in the
appropriate spaces, and with all blanks properly filled in and otherwise
correctly prepared.
     “Default” means any condition, act or event which, with notice or lapse of
time or both, would constitute an Event of Default.
     “Documentation Checklist” means the Documentation Checklist attached hereto
as Exhibit E, as the same may be amended from time to time (provided that
Borrower shall provide the Agent with written notice of any such amendment
promptly after such amendment).
     “Dollar” and the sign “$” means lawful money of the United States of
America.
     “Eligible Contracts” means all Contracts other than Ineligible Contracts.
     “Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution, or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the States thereof or the District of Columbia
(or any domestic branch of a foreign bank), having corporate trust powers and
acting as trustee for funds deposited in such account, so long as any of the
securities of such depository institution shall have a credit rating from each
Rating Agency in one of its generic rating categories that signifies investment
grade.
     “Eligible Institution” means (a) The Bank of New York or (b) a depository
institution organized under the laws of the United States of America or any one
of the States thereof or the District of Columbia (or any domestic branch of a
foreign bank), which (i) has either (A) a long-term unsecured debt rating of at
least AA by Standard & Poor’s and Aa2 by Moody’s or (B) a certificate of deposit
rating of A-1+ by Standard & Poor’s and P-1 by Moody’s, or any other long-term,
short-term or certificate of deposit rating acceptable to the Agent and
(ii) whose deposits are insured by the FDIC; provided that Mellon shall be
considered an Eligible Institution for the purposes of the second sentence of
Section 3.10(a).

-12-



--------------------------------------------------------------------------------



 



     “Eligible Investments” means book-entry securities, negotiable instruments
or securities, having a maturity date as specified in Section 3.10(d),
represented by instruments in bearer or registered form which evidence:
     (i) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
     (ii) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall have a short-term
credit rating of A-1+ by S&P and P-1 from Moody’s;
     (iii) commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from Moody’s of P-1 and a rating of A-1+
from S&P;
     (iv) investments in money market funds having a rating from Moody’s in the
highest investment category granted thereby and a rating of AAA from S&P;
     (v) demand deposits, time deposits and certificates of deposit that are
fully insured by the FDIC;
     (vi) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (ii) above;
     (vii) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (ii) above; and
     (viii) any other investments approved in writing by the Agent.
     “Eligible State” means any State listed in Schedule A, and any other State
approved by the Agent, which approval shall be deemed to have been granted by
the Agent upon Borrower’s delivery to the Agent of (a) a request to add such
additional State, (b) a copy of a certificate evidencing the good standing of
TFC, dated as of a date no more than 10 days prior to the date of such request,
from the secretary of state (or other appropriate authority) of each such
additional State, and (c) in the case of any State in which Contracts comprising
ten percent (10%) or more of the value of the Collateral (but only such
Collateral that consists of Contracts) have been originated, if the Total
Outstandings are greater than $150,000,000, an Opinion of Counsel, who shall not
be an employee of or counsel to Borrower, Originator or Servicer, in form and
substance satisfactory to the Agent (A) with respect to the method of perfecting
a security

-13-



--------------------------------------------------------------------------------



 



interest in the Financed Vehicles securing Contracts originated in such other
State and (B) as to such other matters as counsel to TFC or any Affiliate of TFC
are required to address in opinions of counsel delivered in connection with any
securitization of motor vehicle receivables sponsored by TFC or an Affiliate of
TFC, relating to States in which ten percent (10%) or more of such receivables
have been originated.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Equity Sponsors” means each Person comprising the Goldman Sachs Investor
Group, GTCR Golder Rauner, LLC and Hunter’s Glen/Ford, Ltd.
     “Event of Default” shall have the meaning set forth in Section 8.01 hereof.
     “Excess Spread Ratio” means with respect to any date of determination a
percentage (which may be a negative percentage) computed as follows: (a) the
weighted average APR of the Contracts as of such date of determination, minus
(b) the Weighted Average Hedge Fixed Rate as of such date of determination,
minus (c) the percentage applicable for purposes of computing the servicing fees
payable pursuant to the terms of the most recent securitization of motor vehicle
loans sponsored by the Originator minus (d) the Program Fee Rate.
     “Expected Facility Termination Date” means January 7, 2010.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Fee Letter” means that certain letter agreement regarding fees of even
date herewith among TFC, the Seller, the Borrower, the Class A Lender, the
Class B Lender and the Agent, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
     “Financed Vehicle” means a new or used automobile, van, sport utility
vehicle or light-duty truck, together with all accessions thereto, securing an
Obligor’s indebtedness under the related Contract.
     “Financial Institution” means the financial institutions party to the
Liquidity Agreement as “Assignees.”
     “Form-of-Contract Requirements” means, with respect to any form on which a
Contract is originated in any State, all requirements for forms of motor vehicle
retail installment loan contracts originated in such State (including, without
limitation, all requirements applicable to such a contract originated in any
State). Listed in Exhibit F hereto, as such list may be amended from time to
time, are the Form-of-Contract Requirements for the three States in which the
largest numbers of Contracts are written by the Originator; provided that
Originator shall deliver to the Agent then-current copies of the
Form-of-Contract Requirements for such three States as required pursuant to
Section 6.20.
     “Form of Contract” means a form of Contract that meets all applicable
Form-of-Contract Requirements.

-14-



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect in the
United States, as may be in place from time to time, applied on a consistent
basis.
     “Goldman Sachs Investor Group” means any or all of GS Capital Partners
2000, L.P., GS Capital Partners 2000 Employee Fund, L.P., GS Capital Partners
2000 Offshore, L.P., Goldman Sachs Direct Investment Fund 2000, L.P., GS Capital
Partners 2000 GmbH & Co. BETEILIGUNGS KG and MTGLQ Investors, L.P. and the
Affiliates of each of the foregoing.
     “Governmental Authority” means any nation, government, or State, or any
political subdivision thereof, or any court, stock exchange, entity or agency
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
     “Guarantee” means, as to any Person (the “Guaranteeing person”), any
obligation of the Guaranteeing person guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
Guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include the endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any guarantee of
any Guaranteeing person shall be deemed to be the lower of (a) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (b) the maximum amount for which such
Guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such Guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such Guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Guaranteeing person in good faith.
     “Hedging Strategy” means an interest rate hedging strategy implemented by
Borrower for the purpose of providing protection with respect to the Loans
against fluctuations in interest rates.
     “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person, whether or not contingent, under repurchase
agreements, sales/buy-back agreements or similar arrangements, to repurchase
property from another Person, (d) all obligations of such Person to pay the
deferred or acquisition price of property or services, other than trade accounts
payable (except for borrowed money) arising in the ordinary course of business,
so long as such trade accounts payable are payable within 90 days of the date
the respective goods are delivered or the respective services are delivered to
such Person, (e) all indebtedness of others secured by (or for which the holder
of

-15-



--------------------------------------------------------------------------------



 



such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed (only to the extent of the fair
market value of such asset if such indebtedness has not been assumed by such
Person), (f) all Guarantees of such Person, (g) all capitalized lease
obligations of such Person, (h) all obligations of such Person as an account
party in respect of letters of credit and similar instruments issued for the
account of such Person, and (i) any of the foregoing which constitute
obligations or indebtedness of a general partnership or a limited liability
partnership for which such Person is liable as a matter of law or contract.
     “Ineligible Contract” means any Contract (i) as to which, on any date of
determination, there is a breach of any representation, warranty or covenant set
forth in Schedule B hereto (after giving effect to such representation, warranty
or covenant as if it were made as of, and relates to, such date of
determination, as well as any prior date specified therein), which breach
materially and adversely affects such Contract, (ii) which is a Liquidated
Contract, (iii) as to which the related Financed Vehicle has been liquidated by
repossession and sale thereof or through casualty and receipt of insurance
proceeds thereof or is otherwise reflected properly as a deficiency balance,
(iv) as to which an Obligor thereon is the subject—or, at any time during the
term of such Contract, has been subject—of a bankruptcy proceeding, (v) which is
delinquent more than one hundred twenty (120) consecutive days as of the close
of business on the last day of the Collection Period immediately preceding the
date of determination (or, for any such date of determination made during the
Collection Period in which the initial Cut-off Date occurs, as of such initial
Cut-off Date), (vi) which has been modified in contravention of the Servicing
Policies and Procedures, (vii) as to which there is a breach of any covenant set
forth in the Servicing Agreement, (viii) as to which Servicer has not received
the Lien Certificate for the applicable Financed Vehicle within one hundred
fifty (150) days after the last day of the month in which the Contract
applicable thereto became subject to the Lien of the Agent under the Security
Agreement, (ix) as to which there is an incomplete Legal File (other than as
contemplated in clause (viii) hereof), (x) as to which there is an incomplete
Contract File after the thirtieth (30th) day following the date on which the
Contract became subject to the Lien of the Agent under the Security Agreement
(other than as contemplated in clause (viii) hereof), (xi) as to which the date
of origination of the Contract by the Originator is more than ninety (90) days
earlier than the date on which such Contract was pledged to the Agent under the
Security Agreement (except that a Contract shall not be deemed to be an
Ineligible Contract pursuant to this clause (xi) if it is a Clean-up Call
Contract), (xii) which is delinquent more than thirty (30) consecutive days as
of the date on which such Contract was pledged to the Agent under the Security
Agreement (except that a Contract shall not be deemed to be an Ineligible
Contract pursuant to this clause (xii) if it is a Clean-up Call Contract), or
(xiii) which would, as a result of the addition or continued inclusion of such
Contract in the pool of Eligible Contracts, cause the aggregate Principal
Balance of otherwise Eligible Contracts (exclusive of Clean-Up Call Contracts)
that have remained subject to the terms of this Agreement and the Security
Agreement for more than two hundred seventy (270) days (whether or not
consecutive) to exceed $25,000,000 (except that a Contract shall not be deemed
to be an Ineligible Contract pursuant to this clause (xiii) if it is a Clean-up
Call Contract); provided, that if any such event or condition is thereafter
cured or remedied, such Ineligible Contract shall be reinstated as an Eligible
Contract; provided further that a Contract shall not be deemed to be an
Ineligible Contract pursuant to clause (i) through (xiii) above if the Agent, in
its sole discretion, consents in writing that such

-16-



--------------------------------------------------------------------------------



 



Contract shall not be deemed to be an Ineligible Contract pursuant to such
clauses (i) through (xiii).
     “Initial Borrowing Base Determination Date” means, for any Eligible
Contract, the date on which Borrower delivers to the Agent the Notice of
Borrowing on which such Eligible Contract is listed.
     “Insurance Policies” means any comprehensive and collision, fire and theft
and physical damage insurance policies maintained by Obligors (including,
without limitation, the Obligor’s comprehensive insurance policy), any credit
policy (including without limitation credit life and credit disability), any
service contracts and any GAP insurance.
     “Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement Re: Lockboxes and Remittances, dated as of January 10, 2008, among
TFC, The Bank of New York (as successor to JPMorgan Chase Bank, National
Association), in its capacities as agent and trustee under various
securitization trust instruments, the Agent, the Other Warehouse Lender,
Citibank, N.A., Financial Security Assurance Inc. and Ambac Assurance
Corporation, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof and hereof.
     “Investment Earnings” means, with respect to any Remittance Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Collection Account, which investment earnings are to be deposited
into the Collection Account no later than the Business Day immediately preceding
the related Remittance Date pursuant to Section 3.10(d).
     “Legal Files” means, with respect to each Contract, the following documents
held by the Custodian: the fully executed original of such Contract with fully
executed assignment from the related Dealer to Originator (together with any
agreements modifying the Contract, including, without limitation, any extension
agreements), a fully executed assignment in blank from Originator, the Lien
Certificate or the Title Package, the fully executed original of any form
legally required to be executed by a co-signer, evidence of verification of
physical damage insurance coverage and the original of the Obligor’s credit
application.
     “Lender” means the Class A Lender or the Class B Lender, and “Lenders”
shall mean, collectively, the Class A Lender and the Class B Lender.
     “Lender Clean-up Call Disbursement Notice” has the meaning specified in
Section 2.06(e). A Lender Clean-up Call Disbursement Notice will contain the
conditions precedent specified in Section 2.06(f).
     “Lender Deposit Date” means, with respect to any Clean-up Call Loan, the
date specified in the applicable Notice of Borrowing that occurs no earlier than
two (2) Business Days before the Clean-up Call Settlement Date for such Clean-up
Call Loan.
     “Lender Loan Document” means any Loan Document other than a document
specified in clause (n) or clause (o) of the definition of “Loan Documents”.

-17-



--------------------------------------------------------------------------------



 



     “Lenders’ Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the date hereof, among the Lenders, the Agent and the Other Warehouse
Lender, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “LIBOR Rate” means, for any period (or portion thereof), the rate
determined by the Agent to be the daily average during such period of the London
Inter-Bank Offered Rate for one-month U.S. dollar deposits, as such rate appears
as “BBAM” “Page 3751” on Bloomberg as of 8:00 a.m. (New York City time) on each
day during such period (rounded up to the nearest whole multiple of 1/16%);
provided that if, on any day, such rate does not appear on Bloomberg, the rate
for such date will be the rate determined by reference to such other comparable
publicly available service publishing such rates as may be selected by the Agent
in its sole discretion and communicated to Borrower.
     “LIBOR Reserve Percentage” shall mean, with respect to any period (or
portion thereof), a percentage (expressed as a decimal) equal to the weighted
average of the percentages in effect during such period (or portion thereof), as
prescribed by the Board (or any successor thereto) for determining the maximum
reserve requirements applicable to “Eurocurrency liabilities” pursuant to
Regulation D or any other applicable regulation of the Board (or any successor
thereto) which prescribes reserve requirements applicable to “Eurocurrency
liabilities” as currently defined in Regulation D.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).
     “Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party or such other
evidence acceptable to the Registrar of Titles of the applicable State, in each
case, which indicates that the lien of the secured party on the Financed Vehicle
is recorded on the original certificate of title. In any State in which the
original certificate of title is required to be given to the Obligor, the term
“Lien Certificate” means only a certificate or notification issued to a secured
party.
     “Liquidated Contract” means, with respect to any Collection Period, any
Contract with respect to which any of the following has occurred: (i) 10% or
more of any scheduled payment thereon is 120 days or more past due; (ii) (A) at
least 90 days have elapsed since the Servicer repossessed the Financed Vehicle
or (B) the related Financed Vehicle has been sold; or (iii) the Servicer has
determined in good faith that all amounts it expects to be recovered have been
received.
     “Liquidation Proceeds” means, with respect to any Liquidated Contract, the
moneys collected in respect thereof during the Collection Period in which such
Contract became a Liquidated Contract, from whatever source (including Dealer
Recourse), net any amount required by law to be remitted to the Obligor on such
Liquidated Contract; provided, however, that the Liquidation Proceeds with
respect to any Contract shall in no event be less than zero.

-18-



--------------------------------------------------------------------------------



 



     “Liquidity Agreement” means the revolving asset purchase agreement dated as
of the Closing Date, among the Class A Lender, the Financial Institutions and
the Agent, as amended, restated, supplemented or otherwise modified from time to
time.
     “Liquidity Commitment” means, for each Financial Institution, the
commitment of such Financial Institution to purchase interests in the Class A
Loans pursuant to the Liquidity Agreement.
     “Liquidity Non-Renewal Date” means January 8, 2009, unless the Liquidity
Commitments shall have been extended to the Expected Facility Termination Date
on terms satisfactory to the Agent and the Lenders.
     “List of Contracts” shall have the meaning set forth in Section 4.02(e)(ii)
hereof.
     “Loan” or “Loans” shall have the respective meanings set forth in Section
2.01(a) hereof.
     “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Security
Agreement, (d) the Sale and Contribution Agreement (and each Sale and
Contribution Supplement related thereto), (e) the Receivables Purchase Agreement
(and each Receivables Purchase Agreement Supplement related thereto), (f) the
Servicing Agreement, (g) the Blocked Account Agreement, (h) each document and
instrument executed and delivered in connection with the Hedging Strategy, (i)
the Warehouse Affiliate Guaranty, (j) the Intercreditor Agreement, (k) the
Lenders’ Intercreditor Agreement, (l) the Trust Agreement, (m) all other
documents and instruments executed and delivered in connection herewith or
therewith, (n) all documents and instruments executed and delivered in
connection with the Other Warehouse Facility and (o) all documents and
instruments executed and delivered in connection with any residual financing
facility that the Residual Facility Borrower has with the Other Warehouse
Lender.
     “Lockbox” shall have the meaning set forth in Section 3.10(a) hereof.
     “Lockbox Depository” means Mellon, or such other financial institutions
appointed from time to time in accordance with the Blocked Account Agreement.
     “London Business Day” means any Business Day on which dealings in deposits
in United States Dollars are transacted in the London interbank market.
     “Margin Stock” shall have the meaning set forth in Regulation U of the
Board.
     “Material Adverse Change” means a material adverse change in, or the
disclosure or discovery of any information not previously disclosed to the Agent
which the Agent or any Lender deems material and adverse relating to the
business, operations, properties, condition (financial or otherwise) or
prospects of Servicer, Originator, Seller or Borrower, in each case,
individually, or with its respective Affiliates, taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
Contracts or any of the other Collateral (including, without limitation, the
enforceability or collectibility of the Contracts), (b) the business,
operations, properties, condition (financial or otherwise) or prospects of
Servicer, Originator, Seller or Borrower, in each case, individually, or with
its

-19-



--------------------------------------------------------------------------------



 



respective Affiliates, taken as a whole, (c) the validity or enforceability of
this or any of the other Loan Documents or the rights or remedies of the Agent
or any Lender hereunder or thereunder or the validity, perfection or priority of
any Lien in favor of the Agent for the benefit of the Lenders granted
thereunder, (d) the timely payment of the principal of or interest on any
Borrowings or other amounts payable in connection therewith or (e) the ability
of Servicer, Originator, Seller or Borrower to perform its obligations under any
Loan Document to which it is a party.
     “Mellon” means Mellon Bank, N.A., a national banking association organized
under the laws of the United States of America and Mellon Financial Services
Corporation #1, a Delaware corporation.
     “Minimum Borrowing Amount” means $2,000,000.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “Net Securitization Proceeds Percentage” means, at any date of
determination, with respect to the related Prospective Securitization of
Contracts, a percentage equivalent to (x) an amount equal to (A) the gross sales
price of all investment-grade notes and certificates sold or expected to be sold
pursuant to such securitization, minus (B) any amounts deposited or to be
deposited in any spread, reserve, yield supplement or capitalized interest
account, minus (C) all underwriting discounts or placement agency fees paid or
expected to be paid with respect to the sale of any notes or certificates
pursuant to such securitization, minus (D) all fees, costs and expenses incurred
or expected to be incurred by Borrower and its Affiliates in connection with
such securitization (including residual financing); divided by (y) the sum of
(1) the anticipated aggregate outstanding principal balance of the motor vehicle
loans transferred or expected to be transferred to the issuer in such
securitization and (2) the initial pre-funding amount, if any, with respect to
such securitization. The components of the foregoing computation in connection
with any Prospective Securitization of the Contracts shall be determined by the
Agent in its reasonable business judgment based on such information and
considerations as the Agent in its reasonable business judgment deems relevant
or appropriate.
     “Notes” means the Class A Note and the Class B Note.
     “Notice of Borrowing” shall have the meaning set forth in Section 2.03
hereof.
     “Notice of Clean-up Call” means, with respect to any Clean-up Call Loan and
the Clean-up Call related thereto, a notice of the intent of the servicer in the
related securitization to effect such Clean-up Call, the delivery of which
notice to the indenture trustee in such securitization is a condition to such
servicer’s exercise of such Clean-up Call pursuant to the transaction documents
for such securitization.
     “Obligations” means (i) the unpaid principal of and premium, if any, and
interest (including interest accruing at the then applicable rate provided in
this Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceedings, relating to Borrower whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all

-20-



--------------------------------------------------------------------------------



 



other obligations and liabilities of every nature of Borrower from time to time
owing to any Lender, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), to the extent such obligations and
liabilities arise under, out of, or in connection with, this Agreement or any
other Loan Document or under any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, premium, if any, interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Agent and the Lenders) that are required to be paid by
Borrower pursuant to the terms of this Agreement or any other Loan Document.
     “Obligor” means, with respect to a Contract, the purchaser or co-purchaser
of the Financed Vehicle and/or any other person who owes payments under such
Contract.
     “Opinion of Counsel” means one or more written opinions of counsel, who,
unless otherwise provided herein, may be an employee of or counsel to
Originator, which counsel shall be acceptable to the Agent.
     “Optional Redemption Amount” means, with respect to any Clean-up Call Loan
and the Clean-up Call related thereto, the amount required to be deposited into
the collection account for the related securitization, by or on behalf of the
servicer in such securitization, to purchase the related Clean-up Call Contracts
(and any other applicable assets of the securitization issuer) in connection
with the exercise by such servicer of such Clean-up Call.
     “Originator” means TFC in its capacity as originator of the Contracts.
     “Other Lender Clean-up Call Loan” has the meaning ascribed to the term
“Clean-up Call Loan” in the Warehouse Lending Agreement related to the Other
Warehouse Facility.
     “Other Lender Clean-up Call Loan Disbursement Amount” has the meaning
ascribed to the term “Clean-up Call Loan Disbursement Amount” in the Warehouse
Lending Agreement related to the Other Warehouse Facility.
     “Other Lender Clean-up Call Loan Funding Amount” has the meaning ascribed
to the term “Clean-up Call Loan Funding Amount” in the Warehouse Lending
Agreement related to the Other Warehouse Facility.
     “Other Lender Deficiency” means an Other Lender Residual Deficiency or an
Other Lender Warehouse Deficiency.
     “Other Lender Related Clean-up Call Loan Disbursement Amount” means, with
respect to a Clean-up Call Loan, the Other Lender Clean-up Call Loan
Disbursement Amount (if any) in respect of the Corresponding Other Lender
Clean-up Call Loan (if any) related to such Clean-up Call Loan.

-21-



--------------------------------------------------------------------------------



 



     “Other Lender Related Clean-up Call Loan Funding Amount” means, with
respect to a Clean-up Call Loan, the Other Lender Clean-up Call Loan Funding
Amount (if any) in respect of the Corresponding Other Lender Clean-up Call Loan
(if any) related to such Clean-up Call Loan.
     “Other Lender Residual Deficiency” means, with respect to any date of
determination and any residual financing facility that the Residual Facility
Borrower has with the Other Warehouse Lender, any amount that is due and unpaid
under such facility as of such date of determination, and that the Other
Warehouse Lender shall have provided notice of to the Agent on or prior to such
date of determination.
     “Other Lender Warehouse Deficiency” means, with respect to any date of
determination, any amount that is due and unpaid under the Other Warehouse
Facility as of such date of determination, and that the Other Warehouse Lender
shall have provided notice of to the Agent on or prior to such date of
determination.
     “Other Warehouse Facility” means the warehouse financing facility
established pursuant to that certain Warehouse Lending Agreement, dated as of
April 29, 2005, among TFC, as originator and servicer, Seller, as seller,
Borrower, as borrower, the Collection Account Bank, as collection account bank,
and the Other Warehouse Lender, as lender as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Other Warehouse Financing Facility Collateral” has the meaning set forth
in the Security Agreement.
     “Other Warehouse Lender” means Citigroup Global Markets Realty Corp., as
lender under the Other Warehouse Facility.
     “Owner Trustee” means Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee under the Trust Agreement, its successors
in interest or any successor Owner Trustee under the Trust Agreement.
     “Payment Determination Date” means (i) with respect to any Regular
Remittance Date, the third Business Day preceding such Remittance Date, and
(ii) with respect to any Special Remittance Date, the second Business Day
preceding such Remittance Date.
     “Permitted Borrowing Date” means the Business Day following Borrower’s
delivery of a Notice of Borrowing during the Commitment Period.
     “Person” means any individual, partnership, firm, corporation, association,
joint venture, trust, limited liability company or other entity of whatever
nature.
     “Precomputed Contract” means any Contract under which the portion of a
payment allocable to earned interest (which may be referred to in the related
Contract as an add-on finance charge) and the portion allocable to the Amount
Financed is determined according to the “actuarial”, the “sum of periodic
balances” or the “sum of monthly balances” method (or any equivalent method).

-22-



--------------------------------------------------------------------------------



 



     “Prime Rate” means the prime rate (or if a range is given, the average of
such prime rates) listed under “Money Rates” in The Wall Street Journal for such
date or, if The Wall Street Journal is not published on such date, then in The
Wall Street Journal most recently published.
     “Principal Balance” means, as of the close of business on the last day of a
Collection Period and as to any Contract, the Amount Financed minus the portion
of all payments actually collected from or on behalf of the related Obligor on
or prior to such day and allocable to principal using the Simple Interest
Method.
     “Program Fee” means the Program Fee as defined and set forth in the Fee
Letter.
     “Program Fee Rate” means the Program Fee Rate as defined and set forth in
the Fee Letter.
     “Program Guidelines” means the Triad Financial Corporation Program
Guidelines, a copy of which is attached hereto as Exhibit J, as such Program
Guidelines may be amended from time to time; provided, that Originator shall
give the Agent at least ten (10) Business Days prior written notice of any
amendment to the Program Guidelines.
     “Prospective Securitization of Contracts” means, with respect to a
reasonable determination by the Agent of the Net Securitization Proceeds
Percentage as of any date of determination, a proposed or hypothetical
securitization of Class 1 Eligible Contracts on or about such date of
determination.
     “Rating Agency” means each of Moody’s and Standard & Poor’s. If no such
organization or successor is any longer in existence, “Rating Agency” shall be a
nationally recognized statistical rating organization or other comparable Person
designated by the Agent, notice of which designation shall be given to Borrower.
     “Receivables Purchase Agreement” means the Master Receivables Purchase
Agreement between Borrower, as purchaser, and Seller, as seller, dated as of
January 10, 2008, a copy of which is attached as Exhibit S hereto, as
supplemented by the applicable Receivables Purchase Agreement Supplements
between Borrower, as purchaser, and Seller, as seller, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Receivables Purchase Agreement Supplement” shall have the meaning set
forth in the Receivables Purchase Agreement.
     “Recoveries” means, with respect to any Contract that becomes a Liquidated
Contract, monies collected in respect thereof during any Collection Period
following the Collection Period in which such Contract became a Liquidated
Contract, from whatever source (including Dealer Recourse), net of any amount
required by law to be remitted to the Obligor; provided, however, that the
Recoveries with respect to any Contract shall in no event be less than zero.
     “Regular Remittance Date” means the twelfth (12th) day of each month, or if
such day is not a Business Day, the Business Day immediately succeeding such
day, beginning in February 2008.

-23-



--------------------------------------------------------------------------------



 



     “Regulation U” means Regulation U promulgated by the Board.
     “Related Assets” means (i) Borrower’s security interest in Financed
Vehicles, (ii) Borrower’s rights, remedies, powers and privileges under the
Contracts, including any personal guaranty thereof, (iii) Borrower’s rights,
remedies, powers and privileges under the Sale and Contribution Agreement,
(iv) Borrower’s rights, remedies, powers and privileges under the Servicing
Agreement, (v) Borrower’s rights, remedies, powers and privileges under the
Dealer Agreements, including but not limited to Dealer Recourse and any holdback
amounts, (vi) insurance proceeds or rebates under Insurance Policies and
(vii) all proceeds of the foregoing, in each case, only to the extent such items
relate to the Contracts.
     “Release Consideration” means, with respect to any Contract that (i) is
repurchased by Seller from Borrower pursuant to Section 6.2 of the Receivables
Purchase Agreement, is repurchased by TFC from Seller pursuant to Section 6.2 of
the Sale and Contribution Agreement, and the Agent’s security interest in which
is released pursuant to Section 12(b)(ii) of the Security Agreement or (ii) is
purchased by the Servicer from Borrower pursuant to Section 2.07 of the
Servicing Agreement and the Agent’s security interest in which is released
pursuant to Section 12(b)(iii) of the Security Agreement, an amount equal to the
outstanding Principal Balance of such Contract as of the date of such purchase
or repurchase, as applicable, plus all accrued but unpaid interest thereon.
     “Relevant Report” means any report, correspondence or other statement of
information related to (a) any Collateral, any Other Warehouse Financing
Facility Collateral, or any collateral under any Residual Facility (other than a
Confidential Collateral Proposal Report), (b) any secured financing facility
under which TFC or any Affiliate thereof is a borrower (including, but not
limited to, the Other Warehouse Facility, any Residual Facility and each
facility established pursuant to the Lender Loan Documents), (c) any
securitization of motor vehicle loans or retail installment sale contracts
sponsored or contemplated by TFC, (d) any other actual or contemplated
securities issuance by TFC or any Affiliate of TFC, (e) the origination
policies, procedures or operations of TFC, (f) the servicing policies,
procedures or operations of TFC, or (g) any circumstance, event, or development
relating to the business, operations, properties, condition (financial or
otherwise) or prospects of TFC, Seller or Borrower that constitutes, or is
reasonably likely to constitute, a Material Adverse Change or that has resulted
in, or is reasonably likely to result in, a Material Adverse Effect.
     “Remittance Date” means a Regular Remittance Date or a Special Remittance
Date.
     “Repurchase Date” has the meaning specified in Section 6.2 of the Sale and
Contribution Agreement.
     “Required Audit Report” means any report required to be delivered pursuant
to Section 2.11(a) of the Servicing Agreement.
     “Required Cure of Breach Date” has the meaning specified in
Section 3.03(f).
     “Required Remittance Amount” means, for any Remittance Date, the sum of
(i) all amounts received from Obligors or from any other sources on or in
respect of the Contracts during the immediately preceding Collection Period (and
during the period since the immediately

-24-



--------------------------------------------------------------------------------



 



preceding Remittance Date, in the case of a Special Remittance Date) and
(ii) all Investment Earnings with respect to such Remittance Date. For the
avoidance of doubt, no amount received in respect of any Contract shall be part
of the Required Remittance Amount for any Special Remittance Date if such amount
was part of the Required Remittance Amount for the immediately preceding
Remittance Date.
     “Requirement of Law” means, as to any Person, any law, statute, rule,
treaty, regulation, or determination of an arbitrator, court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its properties or to which any such Person or any of its properties
may be bound or affected.
     “Residual Facility” means the residual financing facility established
pursuant to that certain Master Residual Loan Agreement, dated as of April 29,
2005, among Residual Facility Borrower, as borrower, the Collection Account
Bank, as collection account bank, and the Other Warehouse Lender, as lender, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, and other any residual financing facility between the
Residual Facility Borrower with the Other Warehouse Lender.
     “Residual Facility Borrower” means Triad Financial Residual Special Purpose
LLC, a Delaware limited liability company, as borrower under any residual
financing facility with the Other Warehouse Lender.
     “Responsible Officer” means any of the president, chief executive officer,
chief financial officer, any executive vice president, treasurer, controller or
secretary of Originator, Servicer, Administrator or Seller, as the case may be.
     “Sale” means a sale of Contracts either through (a) a securitization of
such Contracts or (b) a “whole loan” sale of such Contracts.
     “Sale and Contribution Agreement” means the Master Sale and Contribution
Agreement between Seller, as purchaser, and Originator, as seller, dated as of
January 10, 2008, a copy of which is attached as Exhibit T hereto, as
supplemented by the applicable Sale and Contribution Agreement Supplements
between Seller, as purchaser, and Originator, as seller, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Sale and Contribution Agreement Supplement” shall have the meaning set
forth in the Sale and Contribution Agreement.
     “Sale Notice” means a sale notice substantially in the form of Exhibit I
hereto.
     “Scheduled Payment” means the payment required to be made by the Obligor
during the related Collection Period as set forth in the related Contract.
     “Securitization LLC” means Triad Financial Special Purpose, LLC, a Delaware
limited liability company.

-25-



--------------------------------------------------------------------------------



 



     “Security Agreement” means the Security Agreement between Borrower, as
pledgor, and the Agent, as pledgee, dated as of the date hereof, a copy of which
is attached as Exhibit L hereto, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
     “Seller” shall have the meaning set forth in the preamble hereof.
     “Servicer” means TFC in is capacity as servicer of the Contracts pursuant
to the Servicing Agreement.
     “Servicer’s Certificate” means an Officers’ Certificate of the Servicer
delivered pursuant to Section 2.09 of the Servicing Agreement, substantially in
the form of Exhibit A of the Servicing Agreement.
     “Servicer Termination Event” has the meaning set forth in Section 4.01 of
the Servicing Agreement.
     “Servicing Agreement” means the Servicing Agreement among the Agent, the
Lenders, Borrower, Servicer and the Backup Servicer, dated as of the date
hereof, a copy of which is attached as Exhibit U hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Servicing Fee” has the meaning set forth in the Servicing Agreement.
     “Servicing Policies and Procedures” means the Servicing Policies and
Procedures attached hereto as Exhibit H, as the same may be amended from time to
time with the prior written consent of the Agent.
     “Simple Interest Contract” means any Contract under which the portion of a
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.
     “Simple Interest Method” means the method of allocating a fixed level
payment to principal and interest, pursuant to which the portion of such payment
that is allocated to interest is equal to the product of the fixed rate of
interest multiplied by the unpaid principal balance multiplied by the period of
time elapsed since the date through which the preceding payment of interest was
applied and the remainder of such payment is allocable to principal.
     “Special Remittance Date” means (a) each Business Day designated by the
Agent as a Remittance Date during the continuation of an Event of Default and
(b) the later of (i) the Termination Date and (ii) any Term Loan Maturity Date
(or, if such later date is not a Business Day, the Business Day immediately
succeeding such date).
     “Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or its successor.
     “State” means any State of the United States of America, or the District of
Columbia.

-26-



--------------------------------------------------------------------------------



 



     “Subsidiary” means, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.
     “Successor Servicer” has the meaning set forth in the Servicing Agreement.
     “Supplemental Servicing Fee” has the meaning set forth in the Servicing
Agreement.
     “Termination Date” means the earliest to occur of (x) the Expected Facility
Termination Date, (y) the date on which a Commitment Termination Event occurs
and (z) the Liquidity Non-Renewal Date.
     “Term Loan Commitment Fee” means a fee in an amount equal to the product of
(x) the percentage specified in Item 14 of Schedule I and (y) the Aggregate
Total Outstandings on the Termination Date.
     “Term Loan Extension Period” means, with respect to a Termination Date that
occurs on the Expected Facility Termination Date or on the Liquidity Non-Renewal
Date, the period commencing with such Termination Date and ending on the Term
Loan Maturity Date.
     “Term Loan Maturity Date” means, with respect to a Termination Date that
occurs on the Expected Facility Termination Date or on the Liquidity Non-Renewal
Date, the date that is 180 days following such Termination Date.
     “TFC” has the meaning set forth in the preamble hereof.
     “Third-Party Lender” means an entity that originated a loan to a consumer
or was the original assignee of a motor vehicle retail installment sale contract
from a dealer for the purchase of a motor vehicle and sold the loan or motor
vehicle retail installment sale contract to TFC pursuant to an Auto Loan
Purchase and Sale Agreement.
     “Third-Party Lender Assignment” means, with respect to a Contract, the
assignment executed by a Third-Party Lender conveying the Contract to TFC.
     “Title” shall have the meaning set forth in the Security Agreement.
     “Title Package” means (i) evidence that documentation has been submitted to
the appropriate State motor vehicle authority to obtain a Lien Certificate
noting the first priority lien of Originator or (ii) a Dealer Title Guaranty, if
any.
     “Total Outstandings” means, with respect to any date of determination, the
unpaid principal amount of all Loans outstanding hereunder as of such date of
determination.
     “Transferred Property” shall have the meaning set forth in the Sale and
Contribution Agreement.

-27-



--------------------------------------------------------------------------------



 



     “Triad Entities” means each of Triad Holdings L.L.C. and its subsidiaries.
     “Trust Agreement” means the Amended and Restated Trust Agreement dated as
of January 10, 2008 between Seller, as depositor, TFC, as administrator, and the
Owner Trustee, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
     “Unsecured TFC Noteholder” means a holder of Triad Financial Corporation
11.125% Senior Notes due 2013 or a holder of any other unsecured corporate debt
of TFC or any Affiliate of TFC.
     “Unused Fee” means the Unused Fee as defined and set forth in the Fee
Letter.
     “Unused Fee Rate” means the Unused Fee Rate as defined and set forth in the
Fee Letter.
     “Warehouse Affiliate Guaranty” means, the written guaranty made by TFC, as
guarantor, in favor of the Agent and the Lenders, dated as of the date hereof, a
copy of which is attached as Exhibit V hereto.
     “Weighted Average Hedge Fixed Rate” means for any Collection Period, the
weighted average (based on the respective notional amounts of the agreements
entered into pursuant to the Hedging Strategy) of the fixed interest rates
applicable under the agreements entered into pursuant to the Hedging Strategy.
In the event that the Hedging Strategy incorporates a collar swaption hedge, the
fixed interest rates applicable hereunder shall be the average of the upper and
lower collar rate.
     Section 1.02. Accounting Terms and Determinations. Unless otherwise defined
or specified herein, all accounting terms shall be construed herein, all
accounting determinations hereunder shall be made, all financial statements
required to be delivered hereunder shall be prepared and all financial records
shall be maintained in accordance with GAAP.
     Section 1.03. Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, schedule, exhibit and like references are to
this Agreement unless otherwise specified.
     Any defined term which relates to a document shall include within its
definition any amendments, modifications, renewals, restatements, extensions,
supplements or substitutions which may have been heretofore or may be hereafter
executed in accordance with the terms thereof.

-28-



--------------------------------------------------------------------------------



 



ARTICLE II.
AMOUNT AND TERMS OF THE LOANS
     Section 2.01. The Loans.
          (a) The Class A Lender agrees, upon the terms and subject to the
conditions and relying upon the representations and warranties hereinafter set
forth, to make one or more loans (each, a “Class A Loan” and, together, the
“Class A Loans”) to Borrower during the Commitment Period, and the Class B
Lender agrees, upon the terms and subject to the conditions and relying upon the
representations and warranties hereinafter set forth, to make one or more loans
(each, a “Class B Loan” and, together, the “Class B Loans”, and, collectively,
with the Class A Loans, “Loans”) to Borrower during the Commitment Period.
          (b) Notwithstanding Section 2.01(a), no Loan shall be made:
          (i) on a day other than a Permitted Borrowing Date;
          (ii) in an aggregate principal amount of Class A Loans and Class B
Loans made on the same Borrowing Date of less than the Minimum Borrowing Amount;
or
          (iii) if after giving effect thereto (A) the aggregate Class A
Outstandings would exceed (1) the Class A Borrowing Base for the applicable
Borrowing Date or (2) the product of the Class A Note Percentage for the
applicable Borrowing Date and the Total Outstandings or (B) the aggregate
Class B Outstandings would exceed (1) the Class B Borrowing Base for the
applicable Borrowing Date, (2) the product of the Class B Note Percentage for
the applicable Borrowing Date and the Total Outstandings or (3) the Class B
Maximum Outstandings.
          (c) All Loans may be borrowed, repaid and reborrowed in accordance
with the terms of this Agreement; provided that no Loans shall be made hereunder
during the Term Loan Extension Period.
          (d) The Borrower may request an extension of the Liquidity Non-Renewal
Date to the Expected Facility Termination Date by written notice to the Agent,
the Class A Lender and the Class B Lender given no more than sixty (60) calendar
days and no fewer than forty-five (45) calendar days prior to the then effective
Liquidity Non-Renewal Date. On or before the thirtieth (30th) day preceding the
then effective Liquidity Non-Renewal Date, each of the Class A Lender and the
Class B Lender shall notify the Agent and the Borrower whether it has
determined, in its sole discretion, to extend the Liquidity Non-Renewal Date to
the Expected Facility Termination Date. If both the Class A Lender and the
Class B Lender agree to such extension, the Liquidity Non-Renewal Date shall be
extended to the Expected Facility Termination Date. If the Class A Lender or the
Class B Lender declines the requested extension (or fails to notify the Borrower
and the Agent of its extension on or before the thirtieth (30th) day prior to
the Liquidity Non-Renewal Date then in effect), the Liquidity Non-Renewal Date
shall not be extended to the Expected Facility Termination Date.

-29-



--------------------------------------------------------------------------------



 



     Section 2.02. The Notes. (a) The Class A Loans shall be evidenced by a
promissory note substantially in the form of Exhibit N-1 hereto, duly executed
by Borrower, dated the date hereof, payable to the order of the Agent for the
benefit of the Class A Lender in the maximum principal amount equal to five
hundred million dollars (U.S. $500,000,000) (the “Class A Note”), and the
Class B Loans shall be evidenced by a promissory note substantially in the form
of Exhibit N-2 hereto, duly executed by Borrower, dated the date hereof, payable
to the order of the Agent for the benefit of the Class B Lender in the maximum
principal amount equal to sixty-five million dollars (U.S. $65,000,000) (the
“Class B Note”). The Agent and each applicable Lender is hereby authorized to
record the dates and amounts of all Class A Loans or Class B Loans, as
applicable, made by such Lender to Borrower under this Agreement and the dates
and amounts of all payments and prepayments of the principal of the Class A
Loans or Class B Loans, as applicable, on the schedule (and each continuation
thereof) attached to and constituting part of the Class A Note or the Class B
Note, as applicable. Such recordation shall be conclusive in the absence of
manifest error; provided that the failure of the Agent or the applicable Lender
to make any such recordation or any error in such recordation shall not affect
the obligations of Borrower hereunder and/or under the Class A Note or Class B
Note, as applicable.
          (b) The outstanding principal amount of the Loans shall be payable as
set forth in Article III hereof. Borrower shall pay interest on the outstanding
principal amount of the Loans, for each day from and including the date of the
making of such Loans to but excluding the date the principal amount thereof
shall be paid in full, at the rates and pursuant to the terms set forth in
Article III hereof.
     Section 2.03. Making the Loans. Each Borrowing shall be made on notice (a
“Notice of Borrowing”) by Borrower to the Agent, substantially in the form of
Exhibit O hereto, appropriately completed and executed by an Authorized
Signatory of Borrower, which Notice of Borrowing must be received by the Agent
not later than 2:00 p.m. (New York City time) on the Business Day prior to the
proposed Borrowing Date; provided that, if any of the Eligible Contracts to be
pledged in connection with a Borrowing are Clean-up Call Contracts, the related
Notice of Borrowing must be received by the Agent not later than 2:00 p.m. (New
York City time) on the third (3rd) Business Day of the month of the Borrowing
Date proposed by Borrower to the Agent and the Lenders; provided further, that
there shall be no more than one Notice of Borrowing per Business Day and no more
than five (5) Notices of Borrowing per week (except that there may be one
additional Notice of Borrowing delivered on a Business Day on which a Notice of
Borrowing with respect to a Clean-up Call Loan is delivered and, if such an
additional Notice of Borrowing is delivered on such a Business Day, a total of
six (6) Notices of Borrowing may be delivered during the week in which such
Business Day falls). Each such Notice of Borrowing shall be irrevocable. In the
case of any Clean-up Call Loan, Borrower shall deliver to the Agent a copy of
the related Notice of Clean-up Call, together with a notice to the Agent of
Borrower’s intent to deliver a Notice of Borrowing with respect to such Clean-up
Call Loan, no later than the Business Day immediately following the date on
which such Notice of Clean-up Call shall have been delivered to the indenture
trustee in the related securitization. Upon fulfillment of the applicable
conditions set forth in Article IV hereof, each Lender shall make the proceeds
of the Class A Loans or Class B Loans, as applicable, included in such Borrowing
made on notice in accordance with this Section 2.03 available to Borrower in
immediately available funds to such account or accounts as Borrower shall
designate to the Agent and such Lender in writing. Except in the case of
Borrowings with respect to Clean-up Call Loans

-30-



--------------------------------------------------------------------------------



 



pursuant to Section 2.06, proceeds of a Borrowing in accordance with the
preceding sentence shall be made on the proposed Borrowing Date, but in no event
earlier than 2:00 p.m. (New York City time) on such Borrowing Date.
     Section 2.04. [Reserved].
     Section 2.05. [Reserved].
     Section 2.06. Borrowings in Respect of Clean-up Call Contracts. In addition
to the satisfaction of all other requirements for Warehouse Loans specified in
this Article II and such requirements specified in Article IV, the following
requirements shall also be satisfied in connection with any Clean-up Call Loan:
          (a) The Collection Account Bank (as defined in Section 3.10(c)), for
the benefit of the Agent on behalf of the Lenders, shall cause to be established
and maintained at the Collection Account Bank, or such other financial
institution as determined by the Agent upon written notice to the Collection
Account Bank, in the name of the Agent an Eligible Deposit Account (the
“Clean-up Call Loan Disbursement Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Agent (and with the Agent as the sole “customer” (as defined in Section 4-104 of
the UCC) or sole “entitlement holder” (as defined in Section 8-102(a)(7) of the
UCC), as applicable, with respect to the Clean-up Call Loan Disbursement
Account). The Agent hereby revocably authorizes the Collection Account Bank to
make payments and disbursements from any amounts on deposit in the Clean-up Call
Disbursement Account in connection with a proposed Clean-up Call Loan in
accordance with the provisions of and subject to the conditions specified in
this Agreement and the Lender Clean-up Call Disbursement Notice with respect
thereto. The Agent may, in its sole discretion, revoke at any time such
authority and appoint a successor entity (and successors thereto from time to
time) to make such payments and disbursements. Funds on deposit in the Clean-up
Call Loan Disbursement Account shall be invested by the Collection Account Bank
in Eligible Investments upon the same terms as those specified in
Section 3.10(d) with respect to such investments in respect of the Collection
Account.
          (b) No later than the Lender Deposit Date for a Clean-up Call Loan,
Borrower shall deliver to the Collection Account Bank in immediately available
funds, for deposit into the Clean-up Call Loan Disbursement Account, the
Clean-up Call Differential Amount for such Clean-up Call Loan. Borrower hereby
authorizes the Collection Account Bank to make payments and disbursements from
any Clean-up Call Differential Amounts on deposit in the Clean-up Call
Disbursement Account in connection with a proposed Clean-up Call Loan in
accordance with the provisions and subject to the conditions specified in this
Agreement and the applicable Lender Clean-up Call Disbursement Notice with
respect thereto. The Collection Account Bank shall hold such Clean-up Call
Differential Amount for such Clean-up Call Loan until it receives disbursement
instructions from the Agent with respect to such Clean-up Call Differential
Amount pursuant to Section 2.06(f) or withdrawal instructions from the Agent
pursuant to Section 2.06(g).
          (c) In the Notice of Borrowing delivered in connection with any
Clean-up Call Loan, Borrower shall specify (i) the Clean-up Call Settlement Date
for such Clean-up Call

-31-



--------------------------------------------------------------------------------



 



Loan and (ii) the Lender Deposit Date for such Clean-up Call Loan; provided that
the Lender Deposit Date for a Clean-up Call Loan shall be no earlier than two
(2) Business Days prior to the Clean-up Call Settlement Date for such Clean-up
Call Loan.
          (d) On the Lender Deposit Date for a Clean-up Call Loan (as specified
in the related Notice of Borrowing pursuant to Section 2.06(c)), the Lenders
shall remit to the Agent and the Agent shall deposit into the Clean-up Call Loan
Disbursement Account in immediately available funds the related Clean-up Call
Loan Funding Amount. The Collection Account Bank shall hold such Clean-up Call
Loan Funding Amount uninvested in the Collection Account until it receives
disbursement instructions from the Agent with respect to such Clean-up Call Loan
Funding Amount pursuant to Section 2.06(f) or withdrawal instructions from the
Agent pursuant to Section 2.06(g).
          (e) On the Lender Deposit Date for a Clean-up Call Loan, the Agent
will deliver to the Collection Account Bank a notice with respect to the
proposed Clean-up Call Loan (a “Lender Clean-up Call Disbursement Notice”),
which notice will specify the following:
          (i) the name of the securitization trust subject to the proposed
Clean-up Call;
          (ii) the “Optional Redemption Amount” for such Clean-up Call (based
solely upon information provided to the Agent by the Servicer);
          (iii) the Clean-up Call Settlement Date;
          (iv) the Clean-up Call Loan Funding Amount;
          (v) the Clean-up Call Differential Amount then on deposit in the
Clean-up Call Disbursement Account;
          (vi) the conditions precedent to the Agent’s instruction to the
Collection Account Bank to disburse the Clean-up Call Disbursement Amount; and
          (vii) such other information as the Agent may reasonably deem
necessary or appropriate.
          (f) On the Clean-up Call Settlement Date for a Clean-up Call Loan (as
specified in the related Notice of Borrowing pursuant to Section 2.06(c)), the
Agent shall instruct the Collection Account Bank to withdraw from the Clean-up
Call Loan Disbursement Account the related Clean-up Call Disbursement Amount
(including, without limitation, the related Clean-up Call Loan Funding Amount
and the Clean-up Call Differential Amount) and to deposit such Clean-up Call
Loan Disbursement Amount into the collection account for the related
securitization, on behalf of the servicer in such securitization, as
consideration for the purchase by the servicer of the related Clean-up Call
Contracts (and any other applicable assets of the related securitization issuer)
in connection with the exercise of the related Clean-up Call; provided, however,
that the Agent shall so instruct the Collection Account Bank only if each of the
conditions precedent set forth in the related Lender Clean-up Call Disbursement
Notice shall have been satisfied on or prior to such Clean-up Call Settlement
Date.

-32-



--------------------------------------------------------------------------------



 



     Each Lender Clean-up Call Disbursement Notice will specify the applicable
conditions precedent, including the following:
          (i) the Agent shall have received a fully executed copy of the Sale
and Contribution Agreement Supplement transferring the Clean-up Call Contracts
to the Borrower pursuant to the Sale and Contribution Agreement;
          (ii) the Agent shall have received a fully executed copy of the Notice
of Borrowing pledging the Clean-up Call Contracts to the Agent pursuant to this
Agreement, together with any other documents required by or provided for in this
Agreement, including, without limitation, the applicable Borrowing Base
Certificate;
          (iii) if a Clean-up Call Loan is also being made under the Other
Warehouse Facility, then the Agent shall receive copies of Other Lender’s
Clean-up Call Disbursement Notice and evidence reasonably acceptable to the
Agent of satisfaction of all conditions precedent to disbursement of the
clean-up call disbursement amount under the Other Warehouse Facility;
          (iv) the Agent shall have received an Opinion of Counsel of the issuer
or the servicer in the related securitization, dated the Clean-up Call
Settlement Date, addressed to the Agent and the Lenders and in form and
substance reasonably acceptable to the Agent, containing an opinion that all
conditions precedent to the exercise of the Clean-up Call (in accordance with
all applicable documents for such securitization) have been satisfied;
          (v) the indenture trustee in the related securitization shall have
delivered to the Agent evidence of the satisfaction and discharge of the
relevant indenture, together with a written release of all of its right, title
and interest in and to such Clean-up Call Contracts;
          (vi) the Agent shall have received the UCC-3 Partial Release
Statements referenced in Section 4.02(e)(iv)(2) with respect to such Clean-up
Call Contracts; and
          (vii) the Agent shall have received such other opinions, documents and
instruments as the Agent or its counsel shall reasonably request.
          (g) If the Agent has not instructed the Collection Account Bank by
11:00 a.m. (New York City time) on the Clean-up Call Settlement Date that the
conditions precedent specified in the Lender Clean-up Call Disbursement Notice
have been satisfied or waived, then the Collection Account Bank shall, prior to
1:00 p.m. (New York City time) on such date, withdraw the related Clean-up Call
Loan Disbursement Amount from the Clean-up Call Loan Disbursement Account and
deliver the Clean-up Call Loan Funding Amount to the order of the Agent for
disbursement to the Lenders and the Clean-up Call Differential Amount to the
order of Borrower, unless the Agent shall have otherwise instructed the
Collection Account Bank in writing.
     Section 2.07. [Reserved].

-33-



--------------------------------------------------------------------------------



 



     Section 2.08. Notices of Net Securitization Percentage. Promptly following
the Agent’s receipt from Servicer of a Servicer’s Certificate delivered pursuant
to Section 2.09 of the Servicing Agreement and Section 6.19 hereof, the Agent
shall provide Borrower with notice of the Agent’s most recent determination of
the Net Securitization Proceeds Percentage.
ARTICLE III.
INTEREST, PAYMENTS, ETC.
     Section 3.01. Interest on the Loans. (a) The Lenders shall be entitled to
receive payments of interest on their respective portions of the Total
Outstandings as provided herein at the Class A Interest Rate or the Class B
Interest Rate, as applicable, from the Closing Date until the later of the
Termination Date and the reduction of the Total Outstandings to zero. After the
initial Remittance Date, payments of interest accrued on the Loans will be
calculated on the average daily outstanding Total Outstandings for the period
from and including the Remittance Date immediately preceding the applicable
Remittance Date after giving effect to any payments of principal on such
immediately preceding Remittance Date, to but excluding the applicable
Remittance Date. With respect to the initial Remittance Date, interest will be
calculated on the average daily outstanding Total Outstandings from the initial
Borrowing Date through the day preceding the initial Remittance Date. All
computations of interest accrued on any Loan shall be made on the basis of a
360-day year and the actual days elapsed.
          (b) Except as otherwise provided herein, all accrued and unpaid
interest on the Loans shall be payable in arrears:
          (i) on each Remittance Date;
          (ii) pursuant to Section 3.03(e); and
          (iii) on the Termination Date.
          (c) If, by the terms of this Agreement or either Note, Borrower at any
time is required or obligated to pay interest at a rate in excess of the maximum
rate permitted by applicable law, the rate of interest shall be deemed to be
immediately reduced to such maximum rate and the portion of all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments made in reduction of the principal amount due hereunder and
under the applicable Note and shall be applied to Class A Outstandings or
Class B Outstandings, as applicable.
     Section 3.02. Optional Prepayments. Borrower may, at its sole option,
prepay the Loans on any day, in whole or in part, at any time upon two
(2) Business Days’ prior written notice to the Agent and the Collection Account
Bank. Any such prepayment shall be accompanied by all other obligations due and
owing in respect of such prepayment, including, without limitation, with respect
to interest, fees and payments pursuant to this Article III. Any prepayment of
the Loans in part shall be applied ratably to the Class A Outstandings and the
Class B Outstandings by reference to the Class A Note Percentage and the Class B
Note Percentage, unless otherwise agreed to by the Agent and the Lenders. In
addition, in selecting the Collateral to be released from the lien of the
Security Agreement upon a partial prepayment, unless such partial

-34-



--------------------------------------------------------------------------------



 



prepayment relates to a securitization of the Contracts so to be released, no
selection procedures adverse to the interests of Lenders, in the Agent’s
reasonable discretion, shall be utilized by Borrower.
     Section 3.03. Mandatory Repayments and Prepayments. (a) If the Termination
Date shall occur as a result of a Commitment Termination Event, the Total
Outstandings shall be due and payable in full on the Termination Date. If the
Termination Date occurs on the Expected Facility Termination Date and Borrower
pays the Agent on behalf of the Lenders the Term Loan Commitment Fee no later
than the Termination Date, the Total Outstandings shall be due and payable in
full no later than the Term Loan Maturity Date; provided that, if Borrower shall
not have paid such Term Loan Commitment Fee by the Termination Date, the Total
Outstandings shall be due and payable in full on the Termination Date.
          (b) On each Remittance Date:
          (i) Borrower shall prepay the Class A Outstandings by an amount equal
to the Class A Borrowing Base Deficiency, if any, which occurred as of the last
day of the immediately preceding calendar month, which have not been prepaid
pursuant to clauses (c) or (d) below (the required amount of any such prepayment
on any Remittance Date pursuant to this Section 3.03(b)(i), the “Class A Regular
Principal Payment Amount” for such Remittance Date); and
          (ii) Borrower shall prepay the Class B Outstandings by an amount equal
to the Class B Borrowing Base Deficiency, if any, which occurred as of the last
day of the immediately preceding calendar month, which have not been prepaid
pursuant to clauses (c) or (d) below (the required amount of any such prepayment
on any Remittance Date pursuant to this Section 3.03(b)(ii), the “Class B
Regular Principal Payment Amount” for such Remittance Date).
          (c) On the date of any Sale, Borrower shall prepay an amount equal to
the sum of (A) the difference between (i) the Class A Outstandings as of such
date and (ii) the Class A Borrowing Base of the Eligible Contracts remaining
subject to the Lien of the Agent under the Security Agreement after giving
effect to such Sale, and (B) the difference between (i) the Class B Outstandings
as of such date and (ii) the Class B Borrowing Base of the Eligible Contracts
remaining subject to the Lien of the Agent under the Security Agreement after
giving effect to such Sale. Borrower hereby agrees to provide to the Agent a
Sale Notice at least five (5) Business Days prior to any Sale. Notwithstanding
the foregoing, in the event that the Cut-off Date with respect to any Contracts
subject to a Sale is the first day of the calendar month in which such Sale
occurs, the amount of the Total Outstandings to be prepaid on the date of such
Sale shall equal the product of (x) the aggregate Principal Balance of the
Contracts to be included in such Sale and released from the Lien of the Agent,
as of the first day of the calendar month in which such Sale occurs (or any
later date in such month on which a Borrowing shall have been made to acquire
the Contracts subject to such Sale), times (y) the then-applicable Advance Rate
for such Contracts.
          (d) If a Class A Borrowing Base Deficiency or Class B Borrowing Base
Deficiency has occurred on any day (other than the last day of the immediately
preceding

-35-



--------------------------------------------------------------------------------



 



calendar month), Borrower shall prepay the Class A Outstandings and Class B
Outstandings, as applicable, or shall provide additional Eligible Contracts to
the Agent, in an amount equal to such Class A Borrowing Base Deficiency or
Class B Borrowing Base Deficiency, as the case may be, within one (1) Business
Day after the occurrence of such Class A Borrowing Base Deficiency or Class B
Borrowing Base Deficiency, as the case may be. Notwithstanding anything to the
contrary herein, the Agent may from time to time in its discretion determine the
Net Securitization Proceeds Percentage (which determination, in the Agent’s
discretion, may be based on the Agent’s consultation with any Rating Agency
and/or any third party credit enhancement provider). In connection with any such
redetermination of the Net Securitization Proceeds Percentage, the Agent, in its
discretion, may request a redetermination by the Borrower of the Class A
Borrowing Base and the Class B Borrowing Base, which redetermination the
Borrower shall complete within three Business Days of such request from the
Agent. If such redetermination of the Class A Borrowing Base and the Class B
Borrowing Base results in a Class A Borrowing Base Deficiency or a Class B
Borrowing Base Deficiency, any such deficiency shall be remedied as described
above in this paragraph (d).
          (e) All payments and prepayments made pursuant to paragraphs
(a) through (d) above shall be accompanied by payment of all accrued and unpaid
interest due and owing on the amount of Total Outstandings so paid or prepaid.
          (f) In the event of any breach of any representation and warranty of
Borrower set forth in Schedule B hereto with respect to any Contract, unless
such breach shall have been cured within twenty (20) Business Days of the
discovery by or notice (from any Person) to Borrower of such breach (such
twentieth Business Day, the “Required Cure of Breach Date”), Borrower shall, no
later than 2:00 p.m., New York City time, on the Required Cure of Breach Date,
deposit (or cause to the Servicer to deposit) into the Collection Account the
Release Consideration for each Contract to which such breach relates. In the
event that such breach relates to a representation regarding a characteristic of
the Contracts in the aggregate, unless the breach shall have been cured by the
Required Cure of Breach Date, Borrower shall, no later than 2:00 p.m., New York
City time, on the Required Cure of Breach Date, deposit (or cause the Servicer
to deposit) into the Collection Account the aggregate Release Consideration for
Contracts such that, following the release of such Contracts from the Lien of
the Security Agreement, such representation shall be true and correct with
respect to the remainder of the Contracts, in the aggregate, pledged to the
Agent under the Security Agreement. Any Contract for which a release is required
to be obtained pursuant to this Section 3.03(f) shall be repurchased from
Borrower by Seller in accordance with Section 6.2 of the Receivables Purchase
Agreement and shall be repurchased from Seller by TFC in accordance with
Section 6.2 of the Sale and Contribution Agreement. Upon receipt by the Agent of
a certificate from an authorized officer of the Servicer, certifying that the
Servicer has received the Release Consideration for each such Contract from TFC
in accordance with Section 6.2 of the Receivables Purchase Agreement and
Section 6.2 of the Sale and Contribution Agreement and that the Servicer has
deposited such Release Consideration into the Collection Account in accordance
with this Section 3.03(f) and Section 3.10(f) of this Agreement, the Agent shall
release its security interest in such Contract (and the Collateral related
thereto) in accordance with Section 12(b)(ii) of the Security Agreement;
provided, however, that, if a Class A Borrowing Base Deficiency or a Class B
Borrowing Base Deficiency would otherwise occur as a result of such release and
payment of the related Release Consideration, Borrower shall, on the date of
such release, cure such

-36-



--------------------------------------------------------------------------------



 



prospective Class A Borrowing Base Deficiency or Class B Borrowing Base
Deficiency in the manner set forth in Section 3.03(d); provided further that, if
Borrower shall have prepaid the Total Outstandings pursuant to Section 3.03(d)
to cure a Class A Borrowing Base Deficiency and/or Class B Borrowing Base
Deficiency arising from a breach of a representation and warranty of Borrower
set forth in Schedule B hereto with respect to a Contract, prior to the payment
by Borrower of the Release Consideration for such Contract pursuant to this
Section 3.03(f), then the amount of such prepayment (equal to the amount of such
Class A Borrowing Base Deficiency or Class B Borrowing Base Deficiency caused by
such breach in respect of such Contract) shall be credited toward Borrower’s
payment of the Release Consideration for such Contract.
          (g) If any Contract is required to be purchased from Borrower by the
Servicer pursuant to Section 2.07 of the Servicing Agreement, Borrower, shall,
no later than 2:00 p.m., New York City time, on the date of such purchase,
deposit (or cause the Servicer to deposit) into the Collection Account the
Release Consideration for such Contract. Upon receipt by the Agent of a
certificate from an authorized officer of the Servicer, certifying that the
Servicer has deposited such Release Consideration into the Collection Account in
accordance with this Section 3.03(g) and Section 3.10(g) of this Agreement, the
Agent shall release its security interest in such Contract (and the Collateral
related thereto) in accordance with Section 12(b)(iii) of the Security
Agreement; provided, however, that, if a Class A Borrowing Base Deficiency or a
Class B Borrowing Base Deficiency would otherwise occur as a result of such
release and payment of the related Release Consideration, Borrower shall, on the
date of such release, cure such prospective Class A Borrowing Base Deficiency or
Class B Borrowing Base Deficiency in the manner set forth in Section 3.03(d).
     Section 3.04. Funds; Manner of Payment. Each payment and each prepayment of
principal of and interest on any Loan, and each payment on account of all other
Obligations shall be paid by Borrower without set-off or counterclaim to the
Agent pursuant to the Agent Wire Transfer Instructions, in Federal or other
immediately available funds in lawful money of the United States of America, not
later than 2:00 p.m. (or 4:30 p.m. in the case of any prepayment required to be
made pursuant to Section 3.03(c) hereof from a Sale), New York City time, on the
date on which any such payment or prepayment is payable. If any payment
hereunder or under either Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day. If the date for any payments or prepayments of principal is
extended by operation of law or otherwise, interest thereon shall be payable at
the then applicable rate during such extension.
     Section 3.05. Default Interest. If Borrower shall default in the payment of
the principal of or interest on any Loan or any other Obligation, Borrower shall
on demand pay interest on such overdue principal or other amount and, to the
extent permitted by applicable law, on such overdue interest and any other
overdue amount, for each day at a rate per annum equal to three hundred
(300) basis points in excess of the interest rate for such Loans or other
Obligations that would otherwise be applicable hereunder. In each case, such
interest shall be calculated on the basis of the actual number of days elapsed
in a year of 360 days and shall accrue from the date such payment was due until
such amount is paid in full.

-37-



--------------------------------------------------------------------------------



 



     Section 3.06. Requirements of Law. (a) If any Requirement of Law or any
change in the interpretation or application thereof or compliance by any
Affected Person with any request or directive (whether or not having the force
of law) from any central bank or other Governmental Authority made subsequent to
the date hereof,
          (i) shall subject such Affected Person to any tax of any kind
whatsoever with respect to, as applicable, this Agreement, either Note, any Loan
made by it, its portion of the Commitment, its Liquidity Commitment or any
funding under the Liquidity Agreement (excluding net income taxes) or change the
basis of taxation of payments to such Affected Person in respect thereof;
          (ii) shall subject any Affected Person to any tax of any kind
whatsoever with respect to this Agreement, either Note or any Loan made by it,
its portion of the Commitment, its Liquidity Commitment or any funding under the
Liquidity Agreement (excluding net income taxes) or change the basis of taxation
of advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Affected Person; or
          (iii) shall impose on any Affected Person any other condition;
and the result of any of the foregoing is to increase the cost to such Affected
Person, by an amount which such Affected Person deems to be material, of making,
continuing or maintaining, as applicable, any Loan, any investment under the
Liquidity Agreement or its portion of the Commitment or its Liquidity Commitment
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, Borrower shall promptly pay the Agent for such Affected Person such
additional amount or amounts as will compensate such Affected Person on an
after-tax basis for such increased cost or reduced amount receivable.
          (b) If an Affected Person shall have determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Affected Person with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on such Affected Person’s
capital as a consequence of, as applicable, this Agreement, either Note, any
Loan made by it, its portion of the Commitment, its Liquidity Commitment or any
funding under the Liquidity Agreement, to a level below that which such Affected
Person (taking into consideration Affected Person’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Affected
Person to be material, then from time to time, Borrower shall promptly pay to
the Agent for such Affected Person such additional amount or amounts as will
compensate such Affected Person on an after-tax basis for such reduction.
          (c) If any Affected Person becomes entitled to claim any additional
amounts pursuant to this Section, it shall promptly notify the Agent, who, in
turn, will notify Borrower of the event by reason of which it has become so
entitled. A certificate as to any additional amounts payable pursuant to this
Section submitted by an Affected Person to the Agent and by the Agent to
Borrower shall be conclusive in the absence of manifest error.

-38-



--------------------------------------------------------------------------------



 



     Section 3.07. Indemnity. Borrower agrees (with respect to clause (d) below)
and Borrower, Seller and Originator, jointly and severally, agree (with respect
to clauses (a), (b), (c) and (e) below) to indemnify the Agent and each Lender
and to hold it harmless from any cost, loss or expense that such Lender may
sustain or incur as a consequence of (a) Borrower making any payment or
prepayment (other than pursuant to Section 3.03 hereof) of principal of any Loan
on a day which is not a Business Day, (b) Borrower making any optional
prepayment of any Loan pursuant to Section 3.02 hereof on any day other than two
(2) Business Days after prior written notice to the Agent, (c) any failure by
Borrower to make a Borrowing hereunder after notice of such Borrowing has been
given pursuant to this Agreement, (d) any default by Borrower in making any
payment of Class A Outstandings or Class B Outstandings on a due date therefor,
or (e) any acceleration of the maturity of any Loans by the Agent or any Lender
in accordance with the terms of this Agreement, including, but not limited to,
any cost, loss or expense arising in liquidating the Loans and from interest or
fees payable by any Lender to lenders of funds obtained by it in order to
maintain the Loans hereunder. In the event Borrower is required to make any
payment pursuant to this Section 3.07, the relevant Lender shall provide to
Borrower in writing the basis upon which such charges were calculated in
reasonable detail, which calculation shall be conclusive in the absence of
manifest error by such Lender. Indemnification pursuant to this Section shall
survive the termination of this Agreement and shall include reasonable fees and
expenses of counsel and expenses of litigation.
     Section 3.08. [Reserved].
     Section 3.09. Application of Payments during Event of Default. Upon the
occurrence and during the continuance of an Event of Default, all payments made
hereunder and under the other Lender Loan Documents (including from the proceeds
of any Collateral) shall be applied as follows:
          (a) First, to the Servicer, any accrued and unpaid Servicing Fees due
to the Servicer in accordance with the Servicing Agreement; provided that, so
long as TFC is Servicer, amounts payable to Servicer pursuant to this
Section 3.09(a) shall be paid first to the Backup Servicer to the extent that
the Servicer has not paid any fees and expenses due and payable to the Backup
Servicer pursuant to Section 2.18(f) of the Servicing Agreement (it being
understood that amounts payable to the Backup Servicer pursuant to this
Section 3.09(a) shall be limited to amounts otherwise payable to the Servicer
pursuant to this Section 3.09(a));
          (b) Second, to the Successor Servicer (if any), any accrued and unpaid
servicer transition expenses of any incoming servicer then due to such Successor
Servicer, up to the maximum amount of $150,000 in the aggregate;
          (c) Third, to all costs and expenses incurred by the Agent or any
Lender in connection with any Default or Event of Default including without
limitation those described in Section 11.04 hereof;
          (d) Fourth, to the Class A Lender, the aggregate amount due and
payable hereunder on account of accrued and unpaid interest (including, for
purposes of clarity, any unpaid interest due and payable on any prior date) on
the Class A Loans;

-39-



--------------------------------------------------------------------------------



 



          (e) Fifth, to the Class B Lender, the aggregate amount due and payable
hereunder on account of accrued and unpaid interest (including, for purposes of
clarity, any unpaid interest due and payable on any prior date) on the Class B
Loans;
          (f) Sixth, to the Agent, the aggregate amount due and payable pursuant
to the Fee Letter on account of the Program Fee and the Unused Fee (including,
for purposes of clarity, any unpaid Program Fee and Unused Fee due and payable
on any prior date), to be allocated among the Agent and the Lenders as
separately agreed among them;
          (g) Seventh, to the Class A Lender, the Class A Outstandings;
          (h) Eighth, to the Class B Lender, the Class B Outstandings;
          (i) Ninth, to the Class A Lender, any other Obligation owing to the
Class A Lender not otherwise paid pursuant to clauses (a) through (h) above;
          (j) Tenth, to the Class B Lender, any other Obligation owing to the
Class B Lender not otherwise paid pursuant to clauses (a) through (i) above;
          (k) Eleventh, to the Other Warehouse Lender, for amounts due and
unpaid pursuant to the Other Warehouse Facility, if an event of default shall
have occurred and be continuing under the Other Warehouse Facility;
          (l) Twelfth, to the Other Warehouse Lender, for amounts due and unpaid
pursuant to any residual financing facility that the Residual Facility Borrower
has with the Other Warehouse Lender, if an event of default shall have occurred
and be continuing under such residual financing facility;
          (m) Thirteenth, to the Backup Servicer, (A) any fees and expenses due
and payable to the Backup Servicer pursuant to Section 2.18(f) of the Servicing
Agreement (solely to the extent that such fees and/or expenses shall not have
been paid directly by Servicer as required under Section 2.18(f) of the
Servicing Agreement or Section 3.09(a) of this Agreement) and (B) any indemnity
payments due and payable to the Backup Servicer pursuant to Section 2.15 of the
Servicing Agreement;
          (n) Fourteenth, to the Collection Account Bank, (A) any fees and
expenses due and payable to the Collection Account Bank (solely to the extent
that such fees and/or expenses shall not have been paid directly by Originator
as required under Section 10.03) and (B) any Collection Account Bank Indemnified
Expenses due and payable pursuant to Section 10.04 (solely to the extent that
such Collection Account Bank Indemnified Expenses shall not have been paid
directly by Originator as required under Section 10.04);
          (o) Fifteenth, to Administrator, any Administration Fees due and
payable to Administrator; and
          (p) Sixteenth, upon payment in full of all amounts due by Borrower
under the Loan Documents, any excess to the Owner Trustee for deposit in the
Certificate Distribution

-40-



--------------------------------------------------------------------------------



 



Account and distribution to the Certificateholder pursuant to the Trust
Agreement, or to any Person who shall be lawfully entitled to such excess.
     Section 3.10. Application of Payments, Establishment of Lockbox, Clearing
Account, Concentration Account and Collection Account. (a) In accordance with
the Blocked Account Agreement, Servicer has established and maintains with the
Lockbox Depository the lockbox identified in the Blocked Account Agreement as
number 10104 (such lockbox, together with any other lockbox established under
the Blocked Account Agreement, collectively, the “Lockbox”) and the Clearing
Account and the Concentration Account. Each of the Clearing Account and the
Concentration Account shall at all times be an Eligible Deposit Account. In
connection with the origination of each Contract, Servicer shall instruct the
Obligor to direct all payments and other amounts in respect of the Contracts to
the Lockbox, the Clearing Account or the Concentration Account. All Scheduled
Payments actually collected and other amounts received from Obligors or other
sources on or in respect of the Contracts shall initially be deposited to the
Clearing Account or to the Concentration Account. No later than the close of
each Business Day, the remittances then on deposit in the Clearing Account will
be deposited to the Concentration Account. Notwithstanding the Blocked Account
Agreement or any of the provisions of this Agreement relating to the Lockbox or
the Blocked Account Agreement or the Lockbox Account, the Clearing Account or
the Concentration Account, Servicer shall remain obligated and liable to the
Agent, Lenders and Borrower for servicing and administering the Contracts and
the other Collateral in accordance with the provisions of this Agreement, the
Servicing Agreement and the other Lender Loan Documents without diminution of
such obligation or liability by virtue thereof. All expenses incurred in
connection with the Lockbox, the Clearing Account, the Concentration Account and
the Collection Account, including, without limitation, all fees and expenses of
The Bank of New York, as Collection Account Bank and as agent under the
Intercreditor Agreement, all fees and expenses of the Lockbox Depository and all
insufficient funds charges imposed by the Lockbox Depository, shall be borne by
Servicer; provided that, if Servicer shall fail to pay such fees and expenses to
the Collection Account Bank, such fees and expenses shall be among the fees and
expenses payable to the Collection Account Bank pursuant to Section 3.12(c)(xv)
or Section 3.09(n), as applicable, provided further that any such payment
pursuant to Section 3.12(c)(xv) or section 3.09(n), as applicable, shall not
relieve Servicer of its obligation for the payment of such fees and expenses.
          (b) As funds relating to the Contracts become available in the
Concentration Account and in no event later than two Business Days after
receipt, all such collections shall be swept from the Concentration Account to
the Collection Account pursuant to daily wire instructions from Servicer. All
collections relating to the Contracts received by the Servicer but not deposited
to the Clearing Account or the Concentration Account pursuant to this
Section 3.10(a) and (b) shall be held in trust by the Servicer and promptly, but
in no event later than two Business Days after receipt, deposited to the
Collection Account.
          (c) Servicer, for the benefit of the Agent, acting on behalf of itself
and the Lenders, shall cause to be established and maintained at The Bank of New
York, or such other financial institution as determined by the Agent with the
prior written consent of Servicer, such consent not to be unreasonably withheld
(the “Collection Account Bank”), in the name of the Agent an Eligible Deposit
Account (the “Collection Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Agent (and with
the

-41-



--------------------------------------------------------------------------------



 



Agent as the sole “customer” (as defined in Section 4-104 of the UCC) or sole
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC), as
applicable, with respect to the Collection Account). The Agent hereby revocably
authorizes the Collection Account Bank to make payments and distributions from
the Collection Account required under this Agreement. The Agent may, in its sole
discretion, revoke at any time such authority and appoint a successor entity
(and successors thereto from time to time) to make such payments and
distributions.
          (d) Funds on deposit in the Collection Account shall be invested by
the Collection Account Bank in Eligible Investments selected in writing by
Borrower (pursuant to standing instructions or otherwise); provided that, in the
absence of such a direction, amounts on deposit in the Collection Account shall
remain uninvested. All such Eligible Investments shall be held by the Collection
Account Bank for the benefit of the Agent in a manner sufficient to provide the
Agent, acting on behalf of itself and the Lenders, a perfected first priority
security interest in such Eligible Investments pursuant to documentation
reasonably acceptable to the Agent. On the Business Day immediately preceding
each Remittance Date, all interest and other investment income (net of losses
and investment expenses) on funds on deposit in the Collection Account shall be
deposited into the Collection Account and shall constitute amounts available for
such Remittance Date. Other than as instructed in writing by Borrower, funds on
deposit in the Collection Account shall be invested in Eligible Investments that
will mature (i) not later than the Business Day immediately preceding the next
Remittance Date or (ii) on such next Remittance Date if such investment is held
in the trust department of the Collection Account Bank and is invested in a time
deposit of the Collection Account Bank rated at least A-1 by Standard & Poor’s
and P-1 by Moody’s (such accounts being maintained initially at The Bank of New
York). Funds deposited in the Collection Account on a day which immediately
precedes a Remittance Date upon the maturity of any Eligible Investments are not
required to be invested overnight. Upon the Agent’s inquiry to Borrower or the
Collection Account Bank, Borrower or the Collection Account Bank, the case may
be, shall inform of the Agent of all Eligible Investments in which amounts on
deposit in the Collection Account are then invested. The Collection Account Bank
shall not be liable for the amount of any loss incurred in respect of any
investment or lack of investment of funds held in the Collection Account made in
accordance with this Section 3.10(d), except for losses attributable to the
Collection Account Bank’s failure to make payments on such Eligible Investments
issued by the Collection Account Bank, in its commercial capacity as principal
obligor and not as Collection Account Bank, in accordance with their terms.
          (e) [Reserved].
          (f) On the Required Cure of Breach Date on which Borrower is required
to deliver to the Agent for the benefit of the Lenders the Release Consideration
for any Contract pursuant to Section 3.03(f) of this Agreement, Borrower shall
deposit (or cause the Servicer to deposit on its behalf) in the Collection
Account such Release Consideration for each such Contract, in accordance with
(and within the time specified under) Section 3.03(f) of this Agreement and in
accordance with Section 6.2 of the Receivables Purchase Agreement and
Section 6.2 of the Sale and Contribution Agreement (it being understood that the
Servicer shall, on the Repurchase Date on which it receives any such Release
Consideration from TFC, on behalf of Borrower pursuant to Section 6.2 of the
Receivables Purchase Agreement and on

-42-



--------------------------------------------------------------------------------



 



behalf of Seller pursuant to Section 6.2 of the Sale and Contribution Agreement,
deposit such amount in the Collection Account).
          (g) On the date of any purchase by the Servicer of a Contract from
Borrower pursuant to Section 2.07 of the Servicing Agreement, in satisfaction of
the payment to Borrower of the Release Consideration for such Contract, the
Servicer shall, on behalf of Borrower, deposit such Release Consideration into
the Collection Account in accordance with (and within the time specified under)
Section 3.03(g).
     Section 3.11. Collections. Servicer shall remit within two Business Days of
receipt thereof to the Collection Account all payments by or on behalf of the
Obligors with respect to the Contracts and all Liquidation Proceeds and
Recoveries, in each case as collected during the related Collection Period. For
purposes of this Article III the phrase “payments by or on behalf of Obligors”
means payments made with respect to the Contracts by Persons other than
Servicer.
     Section 3.12. Application of Collections by Borrower. (a) With respect to
each Contract, Scheduled Payments actually collected from or on behalf of the
Obligor shall be applied by Servicer to interest and principal in accordance
with the Simple Interest Method, in each case in accordance with Section 2.16 of
the Servicing Agreement.
          (b) [Reserved].
          (c) On each Remittance Date (subject to the last paragraph of this
Section 3.12(c) and subject to Section 3.09), Servicer shall instruct the
Collection Account Bank in writing (no later than 1:00 p.m. New York City time
on such Remittance Date) to withdraw from the Collection Account the Required
Remittance Amount for such Remittance Date and to apply such Required Remittance
Amount (based solely on the information contained in the Servicer’s Certificate
delivered on the related Payment Determination Date pursuant to Section 2.09 of
the Servicing Agreement and Section 6.19 hereof) in the following order of
priority:
          (i) first, to the Agent and each Lender, any fees or reimbursements
due to the Agent or such Lender pursuant to this Agreement or any other Lender
Loan Document and previously unpaid;
          (ii) second, to Servicer, the Base Servicing Fee for such Remittance
Date (plus any past-due Base Servicing Fees not previously paid); provided that,
so long as TFC is Servicer, amounts payable to Servicer pursuant to this clause
(ii) shall be paid first to the Backup Servicer to the extent that the Servicer
has not paid any fees and expenses due and payable to the Backup Servicer
pursuant to Section 2.18(f) of the Servicing Agreement (it being understood that
amounts payable to the Backup Servicer pursuant to this clause (ii) on any
Remittance Date shall be limited to amounts otherwise payable to the Servicer
pursuant to this clause (ii) on such Remittance Date);
          (iii) third, to the Successor Servicer (if any), any accrued and
unpaid servicer transition expenses of any incoming servicer then due to such
Successor Servicer, up to the maximum amount of $150,000 in the aggregate for
such Remittance Date and all prior Remittance Dates;

-43-



--------------------------------------------------------------------------------



 



          (iv) fourth, to the Class A Lender, the aggregate amount due and
payable hereunder on account of accrued and unpaid interest (including, for
purposes of clarity, any unpaid interest due and payable on any prior date) on
the Class A Outstandings;
          (v) fifth, to the Class B Lender, the aggregate amount due and payable
hereunder on account of accrued and unpaid interest (including, for purposes of
clarity, any unpaid interest due and payable on any prior date) on the Class B
Outstandings;
          (vi) sixth, to the Agent, the aggregate amount due and payable
pursuant to the Fee Letter on account of the Program Fee and the Unused Fee
(including, for purposes of clarity, any unpaid Program Fee and Unused Fee due
and payable on any prior date), to be allocated among the Agent and the Lenders
as separately agreed among them;
          (vii) seventh, if such Remittance Date is prior to the Termination
Date, to the Class A Lender, the Class A Regular Principal Payment Amount for
such Remittance Date;
          (viii) eighth, if such Remittance Date is prior to the Termination
Date, to the Class B Lender, the Class B Regular Principal Payment Amount for
such Remittance Date;
          (ix) ninth, if such Remittance Date is on or after the Termination
Date, to the Class A Lender, the Class A Additional Principal Payment Amount for
such Remittance Date (which amount shall be applied to the repayment of
principal of the Class A Loans until the earlier to occur of the following:
(A) the Class A Outstandings are equal to the Class A Term Loan Borrowing Base
and (B) the Class A Outstandings are equal to zero);
          (x) tenth, if such Remittance Date is on or after the Termination
Date, to the Class B Lender, the Class B Additional Principal Payment Amount for
such Remittance Date (which amount shall be applied to the repayment of
principal of the Class B Loans until the Class B Outstandings are equal to the
Class B Term Loan Borrowing Base);
          (xi) eleventh, to the Backup Servicer, the fees and expenses due and
payable to the Backup Servicer as of such Remittance Date pursuant to
Section 2.18(f) of the Servicing Agreement (solely to the extent that such fees
and/or expenses shall not have been paid directly by Servicer as required under
Section 2.18(f) of the Servicing Agreement and shall have not been paid pursuant
to clause (ii) above);
          (xii) twelfth, to the Other Warehouse Lender, for amounts due and
unpaid pursuant to the Other Warehouse Facility, if an Other Lender Warehouse
Deficiency shall have occurred and be continuing as of such Remittance Date;
          (xiii) thirteenth, to the Other Warehouse Lender, for amounts due and
unpaid pursuant to any residual financing facility that the Residual Facility
Borrower has

-44-



--------------------------------------------------------------------------------



 



with the Other Warehouse Lender, if an Other Lender Residual Deficiency shall
have occurred and be continuing as of such Remittance Date;
          (xiv) fourteenth, to the Servicer, any Supplemental Servicing Fee for
such Remittance Date (plus any past-due Supplemental Servicing Fees not
previously paid);
          (xv) fifteenth, to the Collection Account Bank, (A) the fees and
expenses due and payable to the Collection Account Bank on such Remittance Date
(solely to the extent that such fees and/or expenses shall not have been paid
directly by Originator as required under Section 10.03) and (B) any Collection
Account Bank Indemnified Expenses due and payable pursuant to Section 10.04 as
of such Remittance Date (solely to the extent that such Collection Account Bank
Indemnified Expenses shall not have been paid directly by Originator as required
under Section 10.04 and shall not have been paid pursuant to clause (ii) above);
          (xvi) sixteenth, to the Backup Servicer, any indemnity payments due
and payable to the Backup Servicer pursuant to Section 2.15 of the Servicing
Agreement (solely to the extent that such payments shall not have been made
directly by Servicer as required under Section 2.15 of the Servicing Agreement);
          (xvii) seventeenth, to Administrator, the Administration Fee for such
Remittance Date (plus any past-due Administration Fees not previously paid) and
the reimbursement of reasonable expenses incurred by Administrator in connection
with its performance of its obligations pursuant to the Trust Agreement, to the
extent not previously reimbursed; and
          (xviii) eighteenth, any excess to the Owner Trustee for deposit in the
Certificate Distribution Account and distribution to the Certificateholder
pursuant to the Trust Agreement (or to such other Person as Borrower shall
direct, unless a Default or an Event of Default shall have occurred and be
continuing).
The Agent may independently verify the information contained in the Servicer’s
Certificate delivered on any Payment Determination Date. If the Agent reasonably
determines that there are errors or inaccuracies with respect to the information
in any such Servicer’s Certificate, on the basis of which the Collection Account
Bank would otherwise be required apply the Required Remittance Amount on the
related Remittance Date pursuant to this Section 3.12(c), the Agent shall inform
Servicer and the Collection Account Bank of such determination in writing no
later than 11:00 a.m. (New York City time) on the Business Day immediately
preceding such Remittance Date. In such case, the Agent shall instruct the
Collection Account Bank in writing (no later than 1:00 p.m. New York City time
on such Remittance Date) to withdraw from the Collection Account the Required
Remittance Amount for such Remittance Date and to apply such Required Remittance
Amount in the order of priority set forth in this Section 3.12(c), based solely
on information provided by the Agent to the Collection Account Bank. If Servicer
fails to deliver a completed Servicer’s Certificate to the Agent and the
Collection Account Bank on any Payment Determination Date, then, no later than
1:00 p.m. (New York City time) on the Remittance Date to which such Payment
Determination Date relates, the Agent shall instruct the

-45-



--------------------------------------------------------------------------------



 



Collection Account Bank in writing to withdraw from the Collection Account the
Required Remittance Amount for such Remittance Date and to apply such Required
Remittance Amount in the order of priority set forth in this Section 3.12(c),
based solely on information provided by the Agent to the Collection Account
Bank.
     Section 3.13. [Reserved].
     Section 3.14. [Reserved].
     Section 3.15. [Reserved].
     Section 3.16. Taxes. All payments made by Borrower under this Agreement and
each Note shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes, gross receipt taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on any the Agent or any Lender as
a result of a present or former connection between the Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
as applicable, this Agreement or either Note). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be imposed on the Agent or any Lender
hereunder or under either Note, Borrower shall pay such taxes by having the
amounts so payable to the Agent or such Lender increased to the extent necessary
to yield to the Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement and the applicable Note. Whenever any
Non-Excluded Taxes are payable by Borrower, promptly as possible thereafter
Borrower shall send to the Agent a certified copy of an original official
receipt received by Borrower showing payment thereof. If Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Agent the required receipts or other required documentary evidence,
Borrower shall indemnify the Agent and each Lender for any incremental taxes,
interest or penalties that may become due by Servicer as a result of any such
failure.

-46-



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS TO CLOSING AND THE LOANS
     Section 4.01. Conditions Precedent to the Closing. The effectiveness of the
obligations of the Lenders under this Agreement is subject to fulfillment of the
following conditions precedent, on or before the Closing Date:
          (a) Receipt of Documents. Receipt by the Agent of the following
documents, each dated as of the Closing Date, where applicable, in form and
substance satisfactory to the Agent and its counsel:
          (i) This Agreement, executed and delivered on behalf of TFC, the
Collection Account Bank, Seller and Borrower, together with the Fee Letter
executed and delivered on behalf of TFC, Seller and Borrower;
          (ii) Each Note, executed and delivered on behalf of Borrower;
          (iii) The Warehouse Affiliate Guaranty, executed and delivered on
behalf of TFC;
          (iv) The Servicing Agreement, executed and delivered on behalf of
Servicer, Backup Servicer and Borrower;
          (v) The Lenders’ Intercreditor Agreement, executed and delivered on
behalf of the Agent, the Lenders and Other Warehouse Lender;
          (vi) The Blocked Account Agreement, executed and delivered on behalf
of Borrower, TFC, Mellon, and The Bank of New York;
          (vii) The Intercreditor Agreement, executed and delivered on behalf of
TFC, The Bank of New York, Other Warehouse Lender, Citibank, N.A., the Agent,
Financial Security Assurance Inc. and Ambac Assurance Corporation;
          (viii) The Security Agreement, executed and delivered on behalf of
Borrower and the Agent, together with:
1) Results of lien searches in the records of the Secretary of State and any
other appropriate official in each applicable jurisdiction;
2) UCC-1 financing statements delivered by (a) Originator naming Originator as
“debtor”, Seller as “secured party” and Borrower as “assignee”, with evidence of
filing in all jurisdictions as may be necessary in the reasonable opinion of the
Agent, to perfect the security interest contemplated under the Sale and
Contribution Agreement (together with UCC-3 amendments to such UCC-1 financing
statements, listing the Agent on behalf of the Lenders as assignee, in each
jurisdiction in which such UCC-1 financing statements are filed), (b) Seller
naming Seller as “debtor”, Borrower as “secured party” and the Agent on behalf

-47-



--------------------------------------------------------------------------------



 



of the Lenders as “assignee”, with evidence of filing in all jurisdictions as
may be necessary in the reasonable opinion of the Agent, to perfect the security
interest contemplated under the Receivables Purchase Agreement, and (c) Borrower
naming Borrower as “debtor” and the Agent on behalf of the Lenders as “secured
party,” with evidence of filing in all jurisdictions as may be necessary in the
reasonable opinion of the Agent, to perfect the security interest contemplated
under the Security Agreement;
3) Evidence that all other actions necessary to perfect the security interest
contemplated under the Security Agreement have been taken;
          (ix) The Sale and Contribution Agreement, executed and delivered on
behalf of Originator and Seller;
          (x) The Receivables Purchase Agreement, executed and delivered on
behalf of Seller and Borrower;
          (xi) A copy of the resolutions of each of Originator, Servicer and
Seller authorizing (A) the execution, delivery and performance of the Loan
Documents by each of Originator, Servicer and Seller, (B) with respect to
Seller, the sales contemplated under the Receivables Purchase Agreement, with
respect to the Originator, the sales contemplated under the Sale and
Contribution Agreement and with respect to Servicer, the servicing contemplated
under the Servicing Agreement and (C) with respect to Seller, the granting of
the security interest contemplated under the Receivables Purchase Agreement and
with respect to the Originator, the granting of the security interest
contemplated under the Sale and Contribution Agreement, certified by the
Secretary or an Assistant Secretary of Seller, Originator or Servicer, as
applicable, as of the Closing Date, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
          (xii) Certificates of the Secretary or an Assistant Secretary of
Seller, Originator and Servicer certifying the names and the signatures of the
officers of Seller, Originator or Servicer, as applicable, authorized to sign
the Loan Documents to be delivered hereunder;
          (xiii) (A) copy of the Certificate of Incorporation of each of
Originator and Servicer and each amendment thereto certified under recent date
by the Secretary of State of California, (B) copy of the Certificate of
Formation of Seller certified under recent date by the Secretary of State of
Delaware, (C) copy of the By-Laws of each of Originator and Servicer and each
amendment thereto, certified by the Secretary or an Assistant Secretary of
Servicer or Originator, as applicable, as being true, complete and correct as of
the Closing Date, (D) copy of the limited liability company operating agreement
of Seller and each amendment thereto, certified by the Secretary or an Assistant
Secretary of Seller as being true, complete and correct as of the Closing Date,
(E) copy of the Certificate of Trust of Borrower certified under recent date by
the Secretary of State of Delaware, and (F) copy of the Trust Agreement and each

-48-



--------------------------------------------------------------------------------



 



amendment thereto, certified by the Secretary or an Assistant Secretary of
Seller as being true, complete and correct as of the Closing Date;
          (xiv) Copies of certificates (long form) or other evidence from the
Secretary of State or other appropriate authority of the State of California and
of each jurisdiction where Servicer or Originator is qualified to do business,
evidencing the good standing of Originator and Servicer in the State of
California and such other jurisdictions, in each case, dated no earlier than
45 days prior to the Closing Date;
          (xv) Copies of certificates (long form) or other evidence from the
Secretary of State or other appropriate authority of the State of Delaware and
of each jurisdiction where Seller is qualified to do business, evidencing the
good standing of Seller in the State of Delaware and such other jurisdictions,
in each case, dated no earlier than 45 days prior to the Closing Date;
          (xvi) Copies of certificates (long form) or other evidence from the
Secretary of State or other appropriate authority of the State of Delaware and
of each jurisdiction where Borrower is qualified to do business, evidencing the
good standing of Borrower in the State of Delaware and such other jurisdictions,
in each case, dated no earlier than 45 days prior to the Closing Date;
          (xvii) Opinions of counsel to Borrower, Seller, Originator and
Servicer addressing such matters as the Agent or any Lender reasonably request,
in form and substance that is reasonably satisfactory to the Agent;
          (xviii) Copies of any commitment or agreement between Seller or
Borrower and any lender or other financial institution, other than any such
commitment or agreement (or portion thereof) which the Agent specifically agrees
are not required to be delivered hereunder; and
          (xix) Such other opinions, documents and instruments as the Agent or
its counsel shall reasonably request.
          (b) Representation and Warranties. Each of the representations and
warranties made by or on behalf of Borrower, Seller, Originator or Servicer
herein or in any other Loan Document to which any such Person is a party shall
be true and correct on and as of the Closing Date (except to the extent that
such representations and warranties relate solely to a Cut-off Date, in which
case such representations and warranties shall be true and correct as of such
Cut-off Date).
          (c) No Default or Event of Default. No Default or Event of Default (or
no event that given the lapse of time would result in a Default or Event of
Default) shall have occurred and be continuing on and as of the Closing Date.
          (d) Fees. On the Closing Date, all fees required to be paid on or
before the Closing Date pursuant to the Fee Letter shall have been paid.

-49-



--------------------------------------------------------------------------------



 



          (e) Expenses of the Agent and the Lenders. On the Closing Date,
Borrower shall have paid all fees and expenses incurred by the Agent and the
Lenders in connection herewith as to which the Agent shall have advised Borrower
at least five (5) Business Days prior to the Closing Date.
          (f) [Reserved].
          (g) No Material Adverse Change. No Material Adverse Change shall have
occurred since September 30, 2007.
          (h) Servicing Audit Report. The Agent shall have received a copy of
the most recent report of independent accountants with respect to TFC’s
servicing of motor vehicle loans, delivered pursuant to the sale and servicing
agreements under the then-outstanding term securitizations sponsored by TFC.
          (i) Other Warehouse Facility. The Other Warehouse Facility and the
Residual Facility shall be in full force and effect and in good standing.
          (j) Test Mapping by Backup Servicer. Pursuant to Section 2.18 of the
Servicing Agreement, the Backup Servicer shall have performed a test data
mapping within the nine (9) calendar months prior to the Closing Date of the
servicing data with respect to a sample of Contracts (which sample shall be
reasonably acceptable to the Agent) to the Backup Servicer’s servicing system,
based upon servicing data with respect to such sample of Contracts that shall
have been provided by the Servicer to the Backup Servicer in an electronic
format reasonably acceptable to the Backup Servicer.
     Section 4.02. Conditions Precedent to All Loans. The Lenders’ obligation to
make any Loan hereunder is subject to the following conditions precedent and the
delivery by Borrower of a Notice of Borrowing pursuant to Section 2.03 and the
acceptance of the proceeds of any Borrowing by Borrower shall be deemed
certification by Borrower that the following conditions shall have been met:
          (a) No Commitment Termination Event. No Commitment Termination Event
shall have occurred, and no Commitment Termination Event will occur as a result
of making such Loan.
          (b) Representation and Warranties. Each of the representations and
warranties made by or on behalf of Borrower, Seller, Originator or Servicer
herein or in any other Loan Document to which any such Person is a party, shall
be true and correct in all respects on and as of the Borrowing Date, before and
after giving effect to the Borrowing to be made on such date and the application
of the proceeds therefrom, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to a Cut-off Date,
in which case such representations and warranties shall be true and correct as
of such Cut-off Date).
          (c) No Default or Event of Default. After giving effect to such
Borrowing and the application of proceeds therefrom, no Default or Event of
Default shall have occurred and be continuing on and as of such Borrowing Date.

-50-



--------------------------------------------------------------------------------



 



          (d) Contract Eligibility Criteria. On and as of the Borrowing Date,
each of the representations and warranties set forth in Schedule B hereto is
true and correct (except to the extent that such representations and warranties
relate solely to a Cut-off Date, in which case such representations and
warranties shall be true and correct as of such Cut-off Date) for all Contracts
pledged by Borrower to the Agent under the Security Agreement on such date and
no such Contract is an Ineligible Contract. No Contract was originated in any
jurisdiction in which Borrower is required to be licensed in order to own such
Contract and such license has not been obtained prior to Borrower owning such
Contract. With respect to each Contract, the applicable Dealer has either been
paid or received credit from Originator for all proceeds from the sale of such
Contract to Originator.
          (e) Deliveries. The Agent shall have received the following:
          (i) Borrower shall have delivered to the Agent a Notice of Borrowing
in compliance with Section 2.03 hereof (and, in the case of any Clean-up Call
Loan, Section 2.06 hereof).
          (ii) Borrower shall have delivered to the Agent and Servicer not later
than 2:00 p.m. (New York City time) on the Business Day prior to the proposed
Borrowing Date (or the third (3rd) Business Day of the month of the proposed
Borrowing Date, in the case of a Clean-up Call Loan) in computer readable form,
a detailed listing of all Contracts to be pledged by Borrower to the Agent under
the Security Agreement in connection with the Borrowing (the “List of
Contracts”) and such other data relating to the Contracts and the Related Assets
as the Agent may reasonably request.
          (iii) The Agent shall have received from the Custodian a certification
from Servicer that all items required to be delivered to the Custodian pursuant
to Section 3.01 of the Servicing Agreement with respect to the Contracts to be
pledged by Borrower to the Agent under the Security Agreement on such Borrowing
Date have been delivered.
          (iv) the Agent shall have received UCC-3 Partial Release Statements
(or other appropriate forms) in appropriate form for filing, together with a
release letter reasonably satisfactory to the Agent, in each case duly executed
by (1) any other warehouse lender releasing the Contracts to be pledged by
Borrower to the Agent under the Security Agreement on such Borrowing Date from
the security interest of such other warehouse lender or (2) in the case of a
Clean-up Call Contract, the secured party in the related securitization
releasing such Contract to be pledged by Borrower to the Agent under the
Security Agreement on such Borrowing Date from the security interest pursuant to
such securitization.
          (v) The Agent shall have received the most recent Servicer’s
Certificate required to be delivered in accordance with Section 2.09 of the
Servicing Agreement and Section 6.19 hereof.
          (vi) The Agent shall have received the most recent Borrowing Base
Certificate required to be delivered in accordance with Section 6.13 hereof.

-51-



--------------------------------------------------------------------------------



 



          (vii) In the case of any Clean-up Call Loan, the Agent shall have
received all opinions, documents and instruments required pursuant to
Section 2.06.
          (viii) If an Opinion of Counsel is required to be delivered in
connection with such Loan pursuant to the requirements for Opinions of Counsel
set forth in the definition of “Eligible State” herein, Borrower shall have
delivered such Opinion of Counsel to the Agent.
          (ix) Solely with respect to the initial Borrowing, opinions of counsel
to Borrower, Seller, Originator and Servicer addressing (A) the true-sale of the
Transferred Property from TFC to Seller, (B) substantive consolidation of TFC,
Seller and Borrower and (C) such other matters as the Agent or any Lender
reasonably request, in each case in form and substance that is reasonably
satisfactory to the Agent.
          (f) Borrowing Base, Etc. The Class A Outstandings shall not exceed
(i) the Class A Borrowing Base for the applicable Borrowing Date or (ii) the
product of the Class A Note Percentage for the applicable Borrowing Date and the
Total Outstandings, and the aggregate Class B Outstandings shall not exceed
(x) the Class B Borrowing Base for the applicable Borrowing Date, (y) the
product of the Class B Note Percentage for the applicable Borrowing Date and the
Total Outstandings or (z) the Class B Maximum Outstandings (in each case, after
giving effect to such Loan and to the new Contracts being pledged to the Agent
under the Security Agreement on such date).
          (g) No Material Adverse Change or Material Adverse Effect. There shall
not have occurred one or more events that constitutes, or is reasonably likely
to constitute, a Material Adverse Change or that results in, or is reasonably
likely to result in, a Material Adverse Effect.
          (h) Filings, Registrations, Recordings. All documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of the Agent for the benefit of the
Lenders, a perfected, first-priority security interest in the Collateral,
subject to no Liens other than those created under the Security Agreement or any
other Loan Document, shall have been properly prepared (and if required,
executed) for filing, registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest.
          (i) Lender Licenses. Neither the Agent nor any Lender shall be
required solely as a result of financing the Collateral or the pledge to the
Agent of the Collateral to be licensed, registered or approved or to obtain
permits or otherwise qualify (i) to do business in any State in which it is not
currently so required or (ii) under any State consumer lending, fair debt
collection or other applicable State statute or regulation.
          (j) Audit Reports. The Agent shall have timely received each Required
Audit Report and each other report required pursuant to Section 2.11 of the
Servicing Agreement.
          (k) Hedging Strategy. Borrower shall have implemented and maintained a
Hedging Strategy that is reasonably acceptable to the Agent.

-52-



--------------------------------------------------------------------------------



 



          (l) Other Conditions. Borrower shall have satisfied all other
conditions that the Agent or any Lender may reasonably require, if the Agent or
such Lender shall have given Borrower reasonable advance notice of such
conditions.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BORROWER
     In order to induce the Lenders to enter into this Agreement and to make the
Loans hereunder, Borrower hereby represents and warrants to the Agent and the
Lenders as follows:
     Section 5.01. Organization and Good Standing. Borrower is duly organized
and validly existing as a statutory trust in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Contracts and the other
Collateral and to pledge the Contracts and the other Collateral to the Agent for
the benefit of the Lenders pursuant to the Security Agreement and to enter into
and perform its other obligations under this Warehouse Lending Agreement, each
Note, the Security Agreement, the Receivables Purchase Agreement, each
Receivables Purchase Agreement Supplement and each other Loan Document to which
it is a party.
     Section 5.02. Due Qualification. Borrower is duly qualified to do business
as a foreign entity in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of its
property or the conduct of its business (including, without limitation, the
purchase of the Contracts from Seller under the Receivables Purchase Agreement
and each Receivables Purchase Agreement Supplement, the pledge of the Contracts
by Borrower to the Agent pursuant to the Security Agreement, and the performance
of its other obligations under the Receivables Purchase Agreement, each
Receivables Purchase Agreement Supplement, this Warehouse Lending Agreement,
each Note, the Security Agreement and the other Loan Documents to which it is a
party) shall require such qualifications, licenses and/or approvals.
     Section 5.03. Power and Authority. Borrower has the power and authority to
execute and deliver this Warehouse Lending Agreement, each Note, the Security
Agreement, the Receivables Purchase Agreement, each Receivables Purchase
Agreement Supplement and each other Loan Document to which it is a party and to
carry out its terms and their terms, respectively. The execution, delivery and
performance of this Warehouse Lending Agreement, each Note, the Security
Agreement, the Receivables Purchase Agreement, each Receivables Purchase
Agreement Supplement and each other Loan Document to which it is a party have
been duly authorized by Borrower by all necessary action.
     Section 5.04. Binding Obligation. Each of this Warehouse Lending Agreement,
each Note, the Security Agreement, the Receivables Purchase Agreement, each
Receivables Purchase Agreement Supplement and each other Loan Document to which
Borrower is a party shall constitute a legal, valid and binding obligation of
Borrower enforceable in accordance with its terms, except only as such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally.

-53-



--------------------------------------------------------------------------------



 



     Section 5.05. No Violation. The execution, delivery and performance by
Borrower of this Warehouse Lending Agreement, each Note, the Security Agreement,
the Receivables Purchase Agreement, each Receivables Purchase Agreement
Supplement and each other Loan Document to which Borrower is a party and the
consummation of the transactions contemplated hereby and thereby and the
fulfillment of the terms hereof and thereof do not conflict with, result in a
material breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under, Borrower’s organizational
documents, or any indenture, agreement, mortgage, deed of trust, or other
instrument to which Borrower is a party or by which it is bound or to which any
of its properties are subject; or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any indenture,
agreement, mortgage, deed of trust, or other instrument (other than the Lender
Loan Documents); or violate any law, order, rule or regulation applicable to
Borrower of any court or of any Federal or State regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over Borrower
or its properties.
     Section 5.06. Compliance with Law. Borrower is conducting its business and
operations in compliance with all applicable laws, regulations, ordinances and
directives of governmental authorities, except to the extent that any
noncompliance results from the failure of either Lender to be licensed or
qualified where necessary and except to the extent that any such noncompliance
could not reasonably be expected to have a Material Adverse Effect. Borrower has
filed all tax returns required to be filed and has paid all taxes due in respect
of the ownership of its assets or the conduct of its operations except to the
extent that the payment of such taxes is being contested in good faith by it in
appropriate proceedings and adequate reserves have been provided for the payment
thereof.
     Section 5.07. No Consents. Borrower is not required to obtain the consent
of any other party or any consent, license, approval or authorization, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Warehouse Lending Agreement, either Note, the Security
Agreement, the Receivables Purchase Agreement, any Receivables Purchase
Agreement Supplement or any other Loan Document to which Borrower is a party,
except those which may have been obtained and are in full force and effect.
     Section 5.08. No Proceedings. There are no proceedings or investigations
pending or, to Borrower’s best knowledge, threatened against Borrower before any
court, regulatory body, administrative agency, other government instrumentality,
arbitral tribunal or other tribunal having jurisdiction over Borrower or its
properties (i) asserting the invalidity of this Warehouse Lending Agreement,
either Note, the Security Agreement, the Receivables Purchase Agreement, any
Receivables Purchase Agreement Supplement or any other Loan Document to which
Borrower is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Warehouse Lending Agreement, either Note, the
Security Agreement, the Receivables Purchase Agreement, any Receivables Purchase
Agreement Supplement or any other Loan Document to which Borrower is a party, or
(iii) seeking any determination or ruling that could have a Material Adverse
Effect.
     Section 5.09. No Adverse Selection. Borrower has not selected Contracts to
be pledged to the Agent for the benefit of the Lenders in accordance with the
terms of the Security

-54-



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents through a process that is intended to be,
or could be expected to be, adverse to the Lenders.
     Section 5.10. Other Obligations. Borrower is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
in any of the Loan Documents to which it is a party or in any agreement or
instrument to which it is a party or by which it is bound the result of which
could have a Material Adverse Effect.
     Section 5.11. Regulation U. No proceeds of any Loan will be used, directly
or indirectly, by Borrower for the purpose of purchasing or carrying any Margin
Stock (as defined in Regulation U or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry Margin Stock or
for any other purpose which might cause any Loan to be a “purpose credit” within
the meaning of Regulation U.
     Section 5.12. Investment Company Act, Etc. Borrower is not an “investment
company” or a company “controlled” by an investment company within the meaning
of the Investment Company Act of 1940, as amended. Borrower is not subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
which limits its ability to incur Indebtedness.
     Section 5.13. [Reserved].
     Section 5.14. Collateral Security. (a) Borrower owns and will own each item
which it pledges as Collateral, free and clear of any and all Liens (including,
without limitation, any tax liens), other than Liens created in favor of the
Agent for the benefit of the Lenders pursuant to the Security Agreement or in
favor of the Agent, the Lenders or the Other Warehouse Lender under any other
Loan Document. No security agreement, financing statement or other public notice
similar in effect with respect to all or any part of the Collateral is or will
be on file or of record in any public office, except such as have been or may
hereinafter be filed pursuant to this Agreement and the Security Agreement and
except such as shall be terminated as to the Collateral no later than
immediately prior to the pledge of such Collateral to the Agent for the benefit
of the Lenders under the Security Agreement.
          (b) The Security Agreement is effective to create, as collateral
security for the Obligations hereunder, valid and enforceable Liens on the
Collateral in favor of the Agent for the benefit of the Lenders.
          (c) Upon filing of the financing statement delivered to the Agent by
Borrower on or prior to the Closing Date with the Secretary of State of the
State of Delaware (which financing statement is in proper form for filing in
such jurisdiction), the Liens created pursuant to this Agreement and the
Security Agreement will constitute a perfected security interest in the
Collateral in favor of the Agent for the benefit of the Lenders, which Liens
will be prior to all other Liens of all other Persons which may be perfected by
filing a financing statement under Article 9 of the Uniform Commercial Code and
which Liens are enforceable as such as against all other Person.
     Section 5.15. Ownership of Properties. Borrower has good and marketable
title to any and all of its properties and assets, subject only to a Lien under
any Loan Document.

-55-



--------------------------------------------------------------------------------



 



     Section 5.16. [Reserved].
     Section 5.17. [Reserved].
     Section 5.18. The Security Agreement. Each of the representations and
warranties of Borrower contained in the Security Agreement is true and correct.
     Section 5.19. Eligible Contracts. All Contracts included in the Borrowing
Base are Eligible Contracts.
     Section 5.20. Ownership of Borrower. Seller owns beneficially and of record
100% of the Borrower Trust Certificates free and clear of all Liens.
     Section 5.21. No Other Business. Borrower engages in no other business
activities other than the purchase of non-prime consumer new or used automobile,
van, sport utility vehicle and light-duty truck loans, pledging such loans to
the Agent for the benefit of the Lenders and the Other Warehouse Lender,
transferring such loans in connection with securitizations and in connection
with whole-loan sales, and other activities relating to the foregoing to the
extent permitted by the organizational documents of Borrower as in effect on the
date hereof, or as amended with the prior written consent of the Agent. Without
limitation of the foregoing, Borrower is not a borrower under any loan or
financing agreement, facility or other arrangement other than the facility
established pursuant to this Agreement and the Other Warehouse Facility.
     Section 5.22. No Indebtedness. Borrower has no Indebtedness, other than
Indebtedness incurred under (or contemplated by) the terms of this Agreement and
the Other Warehouse Facility.
     Section 5.23. No Fraudulent Conveyance. As of the Closing Date and
immediately after giving effect to each Borrowing, the fair value of the assets
of Borrower is greater than the fair value of its liabilities (including,
without limitation, contingent liabilities of Borrower), and Borrower is and
will be solvent, does and will pay its debts as they mature and does not and
will not have an unreasonably small capital to engage in the business in which
it is engaged and proposes to engage. Borrower does not intend to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature. Borrower is not in default under any material obligation to pay money to
any Person. Borrower is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Borrower or any of its assets. Borrower is not transferring any Collateral with
any intent to hinder, delay or defraud any of its creditors. Borrower will not
use the proceeds from the transactions contemplated by this Warehouse Lending
Agreement or any other Loan Document to give any preference to any creditor or
class of creditors. Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Contracts by Seller under the
Receivables Purchase Agreement.

-56-



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid in full, the Commitment has
been terminated and this Agreement has been terminated:
     Section 6.01. Notice of Defaults, Other Commitment Termination Events,
Litigation, Adverse Judgments, Etc. TFC, Seller or Borrower, as applicable,
shall give notice to the Agent promptly:
          (a) upon TFC, Seller or Borrower, as the case may be, becoming aware
of, and in any event within one (1) Business Day after, the occurrence of any
Default or any event of default or default under any other Loan Document, any
Residual Facility, the Other Warehouse Facility, any residual financing
agreement with the Other Warehouse Lender, or any other material agreement of
TFC, Seller, Borrower or the Residual Facility Borrower;
          (b) upon TFC, Seller or Borrower, as the case may be, becoming aware
of, and in any event within one (1) Business Day after, the occurrence of any
other Commitment Termination Event,
          (c) upon, and in any event within one (1) Business Day after, service
of process on TFC, Seller or Borrower (as the case may be), or any agent thereof
for service of process, in respect of any legal or arbitrable proceedings
affecting TFC, Seller or Borrower (i) that questions or challenges the validity
or enforceability of any of the Loan Documents, (ii) in which the amount in
controversy exceeds $1,000,000 or (iii) that could reasonably be expected to
have a Material Adverse Effect;
          (d) upon, and in any event within one (1) Business Day after, TFC,
Seller or Borrower, as the case may be, becoming aware of any Rating Agency
requirement for the appointment of a third-party custodian of receivables files
in connection with any securitization of Contracts,
          (e) upon, and in any event within one (1) Business Day after, TFC,
Seller or Borrower, as the case may be, becoming aware of any event or change in
circumstances that could reasonably be expected to have a Material Adverse
Effect, to constitute a Material Adverse Change or to cause a Default; and
          (f) upon, and in any event within one (1) Business Day after, TFC,
Seller or Borrower, as the case may be, becoming aware of entry of a judgment or
decree in respect of TFC, Seller or Borrower, its respective assets or the
Collateral in an amount in excess of $1,000,000.
Each notice pursuant to this Section 6.01 shall be accompanied by a statement of
an officer of TFC or Seller or a statement of Borrower, as applicable, setting
forth details of the occurrence referred to therein and stating what action TFC,
Seller and Borrower, as the case may be, have taken or propose to take with
respect thereto.

-57-



--------------------------------------------------------------------------------



 



     Section 6.02. Taxes. Borrower shall pay and discharge all taxes and
governmental charges upon it or against any of its properties or assets or its
income prior to the date after which penalties attach for failure to pay, except
(a) to the extent that Borrower shall be contesting in good faith in appropriate
proceedings its obligation to pay such taxes or charges, adequate reserves
having been set aside for the payment thereof, or (b) with respect to such taxes
and charges which are not material in either nature or amount such that any
failure to pay or discharge them, and any resulting penalties, either in any one
instance or in the aggregate, would not materially and adversely affect the
financial condition, operations, business or prospects of Borrower.
     Section 6.03. Separate Existence; No Commingling. (a) Each of Seller and
Borrower shall, and TFC shall cause itself and any other Affiliates of Borrower
to, maintain the truth and accuracy of all facts assumed by Kirkland & Ellis LLP
in the true-sale and non-consolidation opinions of Kirkland & Ellis LLP;
provided that in the event that any request is made for the Agent or either
Lender to consent to or approve any matter that, if effectuated or consummated,
would result in a change to the continuing truth and accuracy of any of the
factual assumptions in the true-sale or non-consolidation opinions of Kirkland &
Ellis LLP, such request shall be accompanied by an opinion of counsel that the
conclusions set forth in the true-sale and non-consolidation opinions of
Kirkland & Ellis LLP will be unaffected by such change.
          (b) Seller will (i) own no assets, and not engage in any business,
other than the assets and transactions specifically contemplated by this
Agreement and the other Loan Documents, (ii) not incur any indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent,
other than as contemplated by this Agreement and the other Loan Documents,
(iii) not make any loans or advances to any third party, and shall not acquire
obligations or securities of any Affiliate, (iv) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets, (v) do all things necessary under applicable law and its
organizational documents to observe organizational formalities and to preserve
its existence, and will not amend, modify or otherwise change its certificate of
incorporation or bylaws, or suffer the same to be amended, modified or otherwise
changed, in a manner that will have a Material Adverse Effect, (vi) maintain all
of its books, records, financial statements and bank accounts separate from
those of any Affiliate, (vii) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), correct any known misunderstanding regarding its status as a
separate entity, conduct business in its own name, not identify itself or any
Affiliate as a division or part of the other and maintain and utilize separate
stationery, (viii) maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, (ix) not engage in or suffer any
dissolution, winding-up, liquidation, consolidation or merger in whole or in
part, (x) not commingle its funds or other assets with those of any Affiliate or
any other Person, (xi) maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or any other Person, (xii) not and will not hold
itself out to be responsible for the debts or obligations of any other Person
and (xiii) be formed and organized solely for the purpose of purchasing and
selling non-prime consumer new and used automobile, van, sport utility vehicle
and light-duty truck loans, transferring such loans to Borrower under the
Receivables Purchase Agreement, transferring such loans in connection with
securitizations and in connection with whole-loan sales, and other activities
relating to the foregoing.

-58-



--------------------------------------------------------------------------------



 



          (c) Borrower will (i) own no assets, and not engage in any business,
other than the assets and transactions specifically contemplated by this
Agreement and the other Loan Documents, (ii) not incur any indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent,
other than as contemplated by this Agreement and the other Loan Documents,
(iii) not make any loans or advances to any third party, and shall not acquire
obligations or securities of any Affiliate, (iv) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets, (v) do all things necessary under applicable law and its
organizational documents to observe organizational formalities and to preserve
its existence, and will not amend, modify or otherwise change its certificate of
incorporation or bylaws, or suffer the same to be amended, modified or otherwise
changed, in a manner that will have a Material Adverse Effect, (vi) maintain all
of its books, records, financial statements and bank accounts separate from
those of any Affiliate, (vii) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), correct any known misunderstanding regarding its status as a
separate entity, conduct business in its own name, not identify itself or any
Affiliate as a division or part of the other and maintain and utilize separate
stationery, (viii) maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, (ix) not engage in or suffer any
dissolution, winding-up, liquidation, consolidation or merger in whole or in
part, (x) not commingle its funds or other assets with those of any Affiliate or
any other Person (other than in the Lockbox, the Clearing Account and the
Concentration Account), (xi) maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or any other Person, (xii) not and will not
hold itself out to be responsible for the debts or obligations of any other
Person and (xiii) be formed and organized solely for the purpose of purchasing
and selling non-prime consumer new and used automobile, van, sport utility
vehicle and light-duty truck loans, pledging such loans to the Agent and the
Other Warehouse Lender, transferring such loans in connection with
securitizations and in connection with whole-loan sales, and other activities
relating to the foregoing.
     Section 6.04. Financing Statements. At the Agent’s request, Originator,
Seller and Borrower shall execute such financing statements as the Agent
reasonably determines may be required by law to perfect, maintain and protect
the interest of the Agent for the benefit of the Lenders in the Collateral and
in the proceeds thereof.
     Section 6.05. Books and Records; Other Information. (a) Borrower shall
maintain accurate and complete books and records with respect to the Collateral
and Borrower’s business. Seller shall maintain accurate and complete books and
records with respect to the Conveyed Property and Seller’s business. All
accounting books and records shall be maintained in accordance with GAAP.
          (b) Originator, Servicer, Seller and Borrower shall, and shall cause
each of their respective Affiliates to, permit any representative of the Agent
or any Lender to visit and inspect any of the properties of Borrower and such
Affiliates to examine the books and records of Originator, Servicer, Seller or
Borrower and such Affiliates, as applicable, and to make copies and take
extracts therefrom, and to discuss the business, operations, properties,
condition (financial or otherwise) or prospects of Originator, Servicer, Seller
or Borrower and each such Affiliate, as applicable, or any of the Collateral
with the officers and independent public

-59-



--------------------------------------------------------------------------------



 



accountants thereof and as often as the Agent or such Lender may reasonably
request, and so long as no Default or Event of Default shall have occurred and
be continuing, all at such reasonable times during normal business hours upon
reasonable notice; provided that, after a Default or Event of Default shall have
occurred and be continuing, the Agent and any Lender shall make such
inspections, examine such documents and conduct such discussions at such times
as it may determine in its sole discretion.
          (c) Each of Seller and Borrower shall promptly provide to the Agent or
any Lender all information regarding its respective operations and practices as
the Agent or any Lender shall reasonably request.
     Section 6.06. Payment of Fees and Expenses. Servicer shall pay to the Agent
or any Lender, on demand, any and all fees, costs or expenses which the Agent or
any Lender pays to a bank or other similar institution arising out of or in
connection with the return of payments from Borrower deposited for collection by
the Agent or any Lender.
     Section 6.07. Continuity of Business and Compliance With Agreement.
Borrower shall continue in business in a prudent, reasonable and lawful manner
with all licenses, permits, and qualifications necessary to perform its
respective obligations under this Agreement, except where such failure could not
be expected to materially and adversely affect such performance or the
enforceability of the Agent’s security interest for the benefit of the Lenders
in the Collateral.
     Section 6.08. Ownership of Borrower. Seller shall own beneficially and of
record 100% of the Borrower Trust Certificates free and clear of all Liens.
     Section 6.09. Shareholder Reports, Governmental Filings, Etc. TFC, Seller
and Borrower shall furnish to the Agent, as soon as available, copies of (w) any
and all Relevant Reports that TFC, Seller or Borrower sends to its respective
shareholders, members or Certificateholder, (x) all reports, correspondence and
other information provided by Triad Acquisition Corp. or TFC to the Unsecured
TFC Noteholders, (y) copies of all (if any) regular, periodic and special
reports, and all registration statements publicly filed by TFC or any Affiliate
of TFC with the Securities and Exchange Commission or any Governmental Authority
that supervises the issuance of securities by TFC, Seller, Borrower or any other
Affiliate of TFC, and (z) any press releases concerning TFC, Seller or Borrower.
     Section 6.10. Fulfillment of Obligations. Borrower shall pay and perform,
as and when due, all of its obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of Borrower, and except to the extent
that the failure to do so could not, individually or in the aggregate, be
expected to have a Material Adverse Effect.
     Section 6.11. Changes in Location, Name, Etc. Borrower will not (i) change
its “location” as defined in Section 9-307 of the UCC, (ii) change its form of
organization, or (iii) change its name or identity in any manner that would,
could or might make any financing statement or continuation statement filed in
accordance with this Agreement or any other Lender Loan Document seriously
misleading within the applicable provisions of the UCC, unless, in any

-60-



--------------------------------------------------------------------------------



 



such case, Borrower shall have given the Agent at least thirty (30) days prior
written notice thereof and shall have delivered to the Agent all UCC financing
statements, continuation statements and amendments thereto and taken all other
actions as are necessary (or as are requested by the Secured Party) to continue
the Agent’s perfected senior first priority security interest for the benefit of
the Lenders in the Collateral or the Agent’s perfected junior second priority
security interest for the benefit of the Lenders in the Other Warehouse
Financing Facility Collateral.
     Section 6.12. Compliance with Laws, Etc. Each of TFC, Seller and Borrower
shall, and shall cause each of its Subsidiaries to, comply (i) in all material
respects with all Requirements of Law and any change therein or in the
application, administration or interpretation thereof (including, without
limitation any request, directive, guideline or policy, whether or not having
the force of law) by any Governmental Authority charged with the administration
or interpretation thereof; and (ii) with all indentures, mortgages, deeds of
trust, agreements, or other instruments or contractual obligations to which it
is a party, including without limitation, each Loan Document to which it is a
party, or by which it or any of its properties may be bound or affected, or
which may affect the Contracts, if the failure to comply therewith could,
individually or in the aggregate, be expected to have a Material Adverse Effect.
     Section 6.13. Borrowing Base Certificates. Borrower shall deliver to the
Agent no later than 4:00 p.m. (New York City time) two (2) Business Days prior
to each Remittance Date during the term hereof, a Borrowing Base Certificate as
of the close of business on the last day of the immediately preceding calendar
month.
     Section 6.14. Collateral Statements. Borrower will furnish to the Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Agent may reasonably request, all in reasonable detail.
     Section 6.15. Actions to Preserve the Agent’s Security Interest. TFC,
Seller and Borrower will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien, security interest or claim on or to
the Collateral, other than the security interests created under the Security
Agreement or any other Loan Document, and TFC, Seller and Borrower will defend
the right, title and interest of the Agent for the benefit of the Lenders in and
to any of the Collateral against the claims and demands of all Persons
whomsoever. At the Agent’s request, TFC, Seller or Borrower, as applicable,
shall prepare (and execute, if required) such financing statements as the Agent
reasonably determines are required by law to perfect, maintain and protect the
security interest of the Agent for the benefit of the Lenders in the Collateral
and in the proceeds thereof.
     Section 6.16. Actions to Enforce Rights under Contracts. TFC, Seller and
Borrower shall take such reasonable and lawful actions as the Agent shall
request to enforce Borrower’s rights under the Contracts, and, following the
occurrence of a Default, shall take such reasonable and lawful actions as are
necessary to enable the Agent to exercise such rights in the Agent’s own name.

-61-



--------------------------------------------------------------------------------



 



     Section 6.17. Collateral Performance Tests. There shall not occur any
“Event of Default” or similar event arising out of or otherwise relating to the
“Delinquency Rate”, the “Cumulative Net Loss Rate” or any similar concept (as
each such term is defined or concept is specified in the Insurance and Indemnity
Agreement or any similar agreement relating to any securitization transaction
relating to automotive receivables similar to the Contracts entered into by
Originator or any of its Affiliates after the date hereof). On each Payment
Determination Date, a Responsible Officer of TFC shall deliver to the Agent an
officer’s certificate certifying as to (i) whether any such “Event of Default”
or similar event has occurred and is then continuing with respect to any such
securitization and (ii) the steps being taken to cure or correct each such
“Event of Default” or similar event that has occurred and is then continuing;
provided that, to the extent that such information is contained in the most
recent monthly servicer’s certificate for any such securitization, the
requirements set forth in this sentence may be satisfied by the delivery of a
copy of such monthly servicer’s certificate to the Agent.
     Section 6.18. Hedging Strategy. Borrower shall implement and maintain a
Hedging Strategy that is reasonably acceptable to the Agent.
     Section 6.19. Monthly Servicer’s Certificate. Borrower shall, or shall
cause TFC (so long as TFC is Servicer) to, deliver to the Agent, the Collection
Account Bank and the Backup Servicer, no later than 4:00 p.m., New York City
time, on each Payment Determination Date, in a computer-readable format
reasonably acceptable to each such Person, a Servicer’s Certificate executed by
a Responsible Officer or agent of Servicer containing, among other things
(without duplication), (i) all information on the basis of which Servicer makes
any withdrawal and deposit required by Section 3.12, (ii) all information
necessary to enable the Collection Account Bank to make the allocations required
to be made on the next Remittance Date pursuant to Section 3.12(c) or
Section 3.09, as applicable, (iii) a listing of all Contracts repurchased by
Seller (pursuant to Section 6.2 of the Receivables Purchase Agreement), by TFC
(pursuant to Section 6.2 of the Sale and Contribution Agreement) or by Servicer
(pursuant to Section 2.07 of the Servicing Agreement) during the related
Collection Period and each Contract that became a Liquidated Contract or that
was paid in full during the related Collection Period, identified by account
number (as set forth in the schedule of contracts delivered to the Agent) and
(iv) the Borrowing Base as of the last day of the related Collection Period. In
addition to the information set forth in the preceding sentence, each Servicer’s
Certificate shall also contain the following information: (a) whether a Servicer
Termination Event has occurred; and (b) such other information reasonably
requested by the Agent. Servicer shall deliver to the Agent, Borrower, the
Collection Account Bank and the Backup Servicer a hard copy of any such
Servicer’s Certificate upon request of such Person.
     Section 6.20. Notice to Agent of Amendments to Documentation Checklist,
Program Guidelines, Servicing Policies and Procedures or Form-of-Contract
Requirements. Promptly after any amendment to the Documentation Checklist,
Borrower shall provide the Agent with written notice of such amendment.
Originator shall give the Agent at least ten (10) Business Days prior written
notice of any amendment to the Program Guidelines. Originator shall give the
Agent prior written notice of any proposed amendment to the Servicing Policies
and Procedures, and the Agent’s prior written consent shall be required for any
such amendment. No later than the last day of each calendar quarter, and on each
additional date as the Agent shall reasonably

-62-



--------------------------------------------------------------------------------



 



request upon five (5) days prior written notice, Originator shall deliver to the
Agent a copy of the Form-of-Contract Requirements that are current as of such
date.
     Section 6.21. Conformity to Higher Standards That May Be Specified in
Securitizations. With respect to any duty, obligation, covenant or agreement of
Borrower, Seller, Originator or Servicer (so long as TFC is Servicer) hereunder
or under any other Lender Loan Document, if TFC or any Affiliate of TFC becomes
required to perform an analogous duty, obligation, covenant or agreement under
any securitization of motor vehicle loans or retail installment sale contracts
to a standard that is higher, stricter or more exacting than the standard to
which Borrower, Seller, Originator or Servicer, as the case may be, is held with
respect to such duty, obligation, covenant or agreement under the applicable
Lender Loan Documents, then, upon the Agent’s reasonable request, Borrower,
Seller, Originator and/or Servicer (so long as TFC is Servicer), as applicable,
shall thereafter perform such duty, obligation, covenant or agreement to such
higher, stricter or more exacting standard.
ARTICLE VII.
NEGATIVE COVENANTS
     Until all of the Obligations have been paid in full, the Commitment has
been terminated and this Agreement has been terminated:
     Section 7.01. Adverse Transactions. Borrower shall not enter into any
transaction which adversely affects the Collateral or rights of the Agent or any
Lender under this Agreement, either Note or the Security Agreement.
     Section 7.02. Guarantees. Borrower shall not Guarantee or otherwise in any
way become liable with respect to the obligations or liabilities of any other
Person, except (a) for the obligations of Borrower to the Agent and the Lenders
and the Other Warehouse Lender and (b) by customary endorsement of instruments
or items of payment for deposit to the general account of Borrower or for
delivery to the Agent.
     Section 7.03. Dividends. Borrower shall not declare or pay any dividends
except to the extent of funds legally available therefor from payments received
by Borrower pursuant to Section 3.12(c)(xviii). Notwithstanding the foregoing,
Borrower shall not declare or pay any dividends on any date as of which any of a
Default or an Other Lender Deficiency shall have occurred and be continuing.
     Section 7.04. Investments. Borrower shall not make any investment in any
Person through the direct or indirect holding of securities or otherwise, other
than in the ordinary course of business or in connection with the future
securitization of Contracts.
     Section 7.05. [Reserved].
     Section 7.06. Limitations on Loans; Other Advances by Borrower. Borrower
shall not make any unsecured loans or other advances of money to officers,
directors, employees, stockholders, or Affiliates in excess of $50,000 in the
aggregate. Other than the indebtedness

-63-



--------------------------------------------------------------------------------



 



under this Agreement and the Notes, Borrower shall not incur any long term or
working capital debt if such action would constitute a breach of a covenant
contained herein.
     Section 7.07. Changes in Capital Structure or Business Objectives. Borrower
shall not do any of the following if it will adversely affect the payment or
performance of, or Borrower’s ability to pay and/or perform, its obligations to
the Agent and the Lenders with respect to this Agreement or any other Loan
Document to which it is a party, or either Note: (i) cancel any of the Borrower
Trust Certificates, or (ii) make any material change in any of its business
objectives, purposes or operations which could adversely affect the payment or
performance of, or Borrower’s ability to pay and/or perform, its obligations to
the Agent and the Lenders with respect to this Agreement or any other Loan
Document to which it is a party, or either Note.
     Section 7.08. Limitation on Modifications, Etc. (a) Without the prior
written consent of the Agent, none of TFC, Seller or Borrower will, nor will
TFC, Seller or Borrower permit or allow others to, amend, modify, terminate or
waive any material provision of any Contract document, except to the extent
otherwise expressly permissible under the Loan Documents. Notwithstanding the
foregoing, TFC (in its capacity as Servicer) may, without the prior written
consent of the Agent, waive any assumption fees, late payment charges, charges
for checks returned for insufficient funds, or other fees which may be collected
in the ordinary course of servicing the Contracts and that the Servicer is
entitled to retain pursuant to the Servicing Agreement.
          (b) Neither Seller nor Borrower shall amend, supplement or otherwise
modify any document related to the Other Warehouse Facility without prior
written notice to the Agent. In the event of any such amendment, supplement or
other modification to the Other Warehouse Facility, the Agent may, in its sole
discretion, either require or reject a parallel amendment, supplement or other
modification to the applicable Lender Loan Document.
     Section 7.09. Asset Sales. Prior to the termination of this Agreement and
each other Loan Document and the payment of all amounts payable pursuant hereto
and thereto, Borrower will not sell all or any material portion of the Contracts
and other Collateral related thereto if, following such sale, either the Class A
Outstandings would exceed the Class A Borrowing Base or the Class B Outstandings
would exceed Class B Borrowing Base, in either case after giving effect to the
application of proceeds of such sale; provided that in the event that Borrower,
Seller or TFC shall intend to sell any Contracts in a whole-loan transfer to any
third party, Borrower, Seller or TFC shall inform the Agent of such prospective
sale and the Agent or any Lender shall be permitted to bid on such Contracts in
the same bidding process as that in which any third party is permitted to bid on
such Contracts.
     Section 7.10. No Liens on Equity Interests in Borrower. Seller shall not
grant or otherwise create any Lien on the Borrower Trust Certificates (or any
other equity interest in Borrower), except to the extent otherwise expressly
permitted under the Loan Documents.
     Section 7.11. No Petition.
          (a) TFC shall not prior to the date that is one year and one day after
the termination of this Agreement and the payment in full of all Loans, all
other amounts payable

-64-



--------------------------------------------------------------------------------



 



hereunder and all amounts payable under the other Loan Documents, petition or
otherwise invoke or cause Seller or Residual Facility Borrower to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against Seller or Residual Facility Borrower under any federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of Seller or any substantial part of the property of Seller or Residual Facility
Borrower, or ordering the winding up or liquidation of the affairs of Seller or
Residual Facility Borrower.
          (b) Neither TFC nor Seller shall, prior to the date that is one year
and one day after the termination of this Agreement and the payment in full of
all Loans, all other amounts payable hereunder and all amounts payable under the
other Loan Documents, petition or otherwise invoke or cause Borrower to invoke
the process of any court or government authority for the purpose of commencing
or sustaining a case against Borrower under any federal or State bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of Borrower or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of Borrower.
     Section 7.12. Sale and Contribution Agreement and Receivables Purchase
Agreement. TFC will not amend, modify, waive or terminate any terms or
conditions of the Sale and Contribution Agreement without the prior written
consent of the Agent, and shall perform its obligations thereunder. Seller will
not amend, modify, waive or terminate any terms or conditions of the Receivables
Purchase Agreement without the prior written consent of the Agent, and shall
perform its obligations thereunder.
     Section 7.13. No Indebtedness. Borrower will not at any time incur any
Indebtedness, other than Indebtedness incurred under (or contemplated by) the
terms of this Agreement and the Other Warehouse Facility.
     Section 7.14. No Other Business. Borrower will not at any time engage in
any other business activities than the purchase of non-prime consumer
automobile, van, sport utility vehicle and light-duty truck loans, pledging such
loans to the Agent for the benefit of the Lenders and to the Other Warehouse
Lender, transferring such loans in connection with securitizations and in
connection with whole-loan sales, and other activities relating to the foregoing
to the extent permitted by the organizational documents of Borrower as in effect
on the date hereof, or as amended with the prior written consent of the Agent.
Without limitation of the foregoing, Borrower will not at any time be a borrower
under any loan or financing agreement, facility or other arrangement other than
the facility established pursuant to this Agreement and the Other Warehouse
Facility.

-65-



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT
     Section 8.01. Events of Default. Each of the following events and
occurrences shall constitute an Event of Default under this Agreement:
          (a) (i) Any payment by or on behalf of Borrower shall fail to be made
to the Agent or any Lender when due of principal or interest on the Loans or
(ii) any payment by or on behalf of Borrower of any other Obligation shall fail
to be made on its due date;
          (b) Originator, Servicer, Seller, Borrower or Residual Facility
Borrower shall fail to perform or observe in any material respect any term,
covenant or agreement under this Agreement (other than any term, covenant or
agreement referred to in another subsection of this Section 8.01), either Note
or any other Lender Loan Document to which it is a party, which failure is
(i) curable by payment of money and continues unremedied for a period of three
(3) Business Days, (ii) curable by means other than payment of money and
continues unremedied for a period of fifteen (15) Business Days; or (iii) is not
curable;
          (c) Any representation or warranty made or deemed to be made by
Originator, Servicer, Seller, Borrower or Residual Facility Borrower, or any of
their respective officers, under or in connection with this Agreement or any
other Lender Loan Document, any remittance report or other information or report
delivered pursuant hereto or any other Lender Loan Document shall prove to have
been false or incorrect in any material respect when made which failure is
(i) curable by payment of money and continues unremedied for a period of three
(3) Business Days, (ii) curable by means other than payment of money and
continues unremedied for a period of fifteen (15) Business Days; or (iii) is not
curable;
          (d) TFC, Seller, Borrower, Servicer, Originator, Residual Facility
Borrower or any Affiliate of TFC shall fail to pay any money due under any other
agreement, note, indenture or instrument evidencing, securing, Guaranteeing or
otherwise relating to Indebtedness of Borrower, Seller, Servicer, Originator,
Residual Facility Borrower or such Affiliate of TFC (including, without
limitation, Indebtedness relating to any Residual Facility, Indebtedness
relating to any securitization and Indebtedness to the Other Warehouse Lender),
which failure to pay constitutes an event of default under any such agreement,
note, indenture or instrument or constitutes a default thereunder and such
default shall continue unremedied for three (3) Business Days; or TFC, Seller,
Borrower, Servicer, Originator, Residual Facility Borrower or any Affiliate of
TFC shall otherwise fail to perform or observe any term, covenant, agreement or
representation and warranty under any such other agreement, note, indenture or
instrument, which failure constitutes an event of default under any such
agreement, note, indenture or instrument or constitutes a default thereunder and
such default shall result in the acceleration of such Indebtedness; or any other
event under any such agreement or instrument shall occur or condition shall
exist if the effect of such event or condition is to accelerate the maturity of
such Indebtedness; provided that, if such Indebtedness is solely Indebtedness of
TFC, Originator and/or Servicer (and not in whole or in part Indebtedness of
Seller, Borrower, Residual Facility Borrower or any other Affiliate of TFC),
such Indebtedness must be in an aggregate amount of at least $500,000 in order
for an event described in this clause (d) to constitute an Event of Default;

-66-



--------------------------------------------------------------------------------



 



          (e) The Collateral or any other material assets of Borrower, Seller,
Servicer, Originator or Residual Facility Borrower are attached, seized, levied
upon or subjected to a writ or distress warrant, or come within the possession
of any receiver, trustee, custodian or assignee for the benefit of Borrower,
Seller, Servicer, Originator or Residual Facility Borrower and the same is not
dissolved or dismissed within thirty (30) days thereafter; an application is
made by any Person other than Borrower, Seller, Servicer, Originator or Residual
Facility Borrower for the appointment of a receiver, trustee, or custodian for
the Collateral or a material portion of the assets of, Borrower, Seller,
Servicer, Originator or Residual Facility Borrower and the same is not dismissed
within thirty (30) days after the application thereof, or Borrower, Seller,
Servicer, Originator or Residual Facility Borrower shall have concealed, removed
or permitted to be concealed or removed any part of its property with intent to
hinder, delay or defraud its creditors or made or suffered a transfer of any of
its property which is fraudulent under any bankruptcy, fraudulent conveyance or
other similar law;
          (f) An application is made by Borrower, Seller, Servicer, Originator
or Residual Facility Borrower for the appointment of a receiver, trustee or
custodian for the Collateral or any other material assets of Borrower, Seller,
Servicer, Originator or Residual Facility Borrower; a petition under any section
or chapter of the Bankruptcy Code or federal or State law or regulation shall be
filed by Borrower, Seller, Servicer, Originator or Residual Facility Borrower;
Borrower, Seller, Servicer, Originator or Residual Facility Borrower shall make
an assignment for the benefit of its creditors, or any case or proceeding shall
be filed by Borrower, Seller, Servicer, Originator or Residual Facility Borrower
for its dissolution, liquidation, or termination; or Borrower, Servicer or
Originator ceases to conduct its business;
          (g) Borrower, Seller, Servicer, Originator or Residual Facility
Borrower is enjoined, restrained or prevented by court order from conducting all
or any material part of its business affairs, or a petition under any section or
chapter of the Bankruptcy Code or any similar federal or State law or regulation
is filed against Borrower, Seller, Servicer, Originator or Residual Facility
Borrower, or any case or proceeding is filed against Borrower, Seller, Servicer,
Originator or Residual Facility Borrower, for its dissolution or liquidation,
and either an order for the requested relief is entered or such injunction,
restraint, petition, case or proceeding is not dismissed within sixty (60) days
after the entry of filing thereof;
          (h) Borrower, Seller, Servicer, Originator or Residual Facility
Borrower admits in writing to its inability to pay its debts as they mature;
          (i) The Agent for the benefit of the Lenders shall for any reason
cease to have a first priority perfected security interest in any Collateral
free and clear of all Liens (other than a Lien under any Loan Document);
provided, however, that if an event described in this clause (i) is cured by the
repurchases of Contracts pursuant to Section 6.2 of the Receivables Purchase
Agreement and Section 6.2 of the Sale and Contribution Agreement and the
corresponding payment of the applicable Release Consideration pursuant to
Section 3.03(f) of this Agreement, such event shall cease to constitute an Event
of Default; provided further that, if an event described in this clause
(i) relates only to a de minimis portion of the Collateral, such event shall
constitute an Event of Default solely to the extent that such condition is not
cured within ten (10) Business Days of such cessation by the repurchases of
Contracts pursuant to Section 6.2 of the Receivables Purchase Agreement and
Section 6.2 of the Sale and Contribution Agreement and

-67-



--------------------------------------------------------------------------------



 



the corresponding payment of the applicable Release Consideration pursuant to
Section 3.03(f) of this Agreement;
          (j) The Agent or any Lender, in its reasonable, good faith judgment,
has cause to believe that (i) there has been a Material Adverse Effect or
(ii) Originator, Servicer, Seller, Borrower or Residual Facility Borrower shall
have suffered any Material Adverse Change;
          (k) (i) TFC shall at any time resign, or be terminated, as a servicer
under any securitization; or (ii) there shall be a default or termination event
(regardless of whether such default or termination event has been waived) on the
part of TFC as servicer under any securitization;
          (l) Borrower shall have failed to cure a Class A Borrowing Base
Deficiency or a Class B Borrowing Base Deficiency in the manner, and within the
time periods, set forth in Section 3.03, as applicable;
          (m) Any Change of Control shall occur with respect to Originator,
Servicer, Seller or Borrower, unless the Agent shall have expressly consented to
such Change of Control in writing;
          (n) A final, nonappealable judgment by any competent court in the
United States of America for the payment of money in an amount in excess of
$1,000,000 shall be rendered against Originator, Servicer, Seller, Borrower or
Residual Facility Borrower, and the same remains undischarged and unstayed for a
period of thirty (30) days after the entry thereof;
          (o) Originator, Servicer, Seller, Borrower or Residual Facility
Borrower shall pay an amount in excess of $1,000,000 in connection with the
settlement of any action filed in any competent court in the United States of
America, in which action such Person is a named defendant, if such action
contains undismissed allegations of fraud, wrongful conduct in connection with
such Person’s lending, servicing or origination practices or other wrongdoing
that could have a Material Adverse Effect;
          (p) [Reserved];
          (q) A Servicer Termination Event (if TFC is the Servicer) other than
the Servicer Termination Events set forth in Sections 4.01(k) and 4.01(l) of the
Servicing Agreement, shall have occurred and be continuing;
          (r) [Reserved];
          (s) Any Loan Document shall be terminated or cease to be in full force
and effect, or the enforceability thereof shall be (i) reasonably contested by
the Agent or any, (ii) contested by any other party thereto, or (iii) contested
by an indenture trustee on behalf of Unsecured TFC Noteholders; or

-68-



--------------------------------------------------------------------------------



 



          (t) Borrower shall fail to have implemented and maintained a Hedging
Strategy that is reasonably acceptable to the Agent and such failure shall have
remained uncured for at least five (5) Business Days.
     Section 8.02. Remedies of Default. (a) If not cured within the cure period,
if any, provided within the relevant provision, then upon the continuance of
such Event of Default the Agent or any Lender may, by notice to Borrower (which
notice shall be deemed given automatically upon occurrence of an Event of
Default referred to in paragraph (e), (f), (g) or (h) of Section 8.01),
terminate its Commitment to make any Loans hereunder, and declare immediately
due and payable all principal, interest and other Obligations payable hereunder
and under each Note by Borrower then due and payable that would otherwise be due
after the date specified in the notice (or the date such notice is deemed
given), whereupon all those amounts shall become immediately due and payable,
all without further diligence, presentment, demand of payment, protest or notice
of any kind, all of which are expressly waived by Borrower. If any Event of
Default shall occur and be continuing, the Agent and the Lenders may exercise
all rights and remedies of a secured party under the UCC, and, to the extent
permitted by law, all other rights and remedies granted to the Agent or any
Lender in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations. Without limitation to the foregoing,
such actions may include selling the Collateral in a commercially reasonable
manner as determined by the Agent for the benefit of the Lenders, instituting
suit in equity or instituting other appropriate proceedings, whether for the
specific performance of any agreement contained herein, or for an injunction
against a violation of any of the terms hereof, or in aid of the exercise of any
power granted hereby or by law. If the Agent for the benefit of the Lenders opts
to sell or otherwise dispose of the Collateral as one of its remedies upon an
Event of Default, Borrower shall remain liable for any remaining deficiency upon
applying the proceeds of such sale or other disposition against any and all
Obligations, including, without limitation, the reasonable fees and
disbursements of any attorneys employed by the Agent or any Lender to collect
such deficiency.
          (b) (i) Without limitation to any of the provisions or remedies set
forth in Section 8.02(a), if any Event of Default shall have occurred and be
continuing, Borrower may, with the consent of the Agent and each Lender in their
respective sole discretion, (A) make a principal payment on the Loans in such
amount as the Agent and the Lenders shall specify or (B) pledge additional
Collateral having such value, as determined by the Agent and the Lenders in
their sole discretion, as the Agent shall specify. If the Agent and the Lenders
consent to Borrower’s taking such action as is described in this Section 8.02(b)
upon an Event of Default, Borrower shall remain liable for any remaining
deficiency between the amount of the Obligations and the amount of the principal
payment or pledge of additional Collateral made pursuant hereto, and under no
circumstances shall the consent of the Agent and the Lenders to such action be
construed as a waiver of such deficiency or a modification of the Obligations.
          (ii) In the event that Borrower shall hereinafter pledge any
additional Collateral to the Agent for the benefit of the Lenders as specified
in Section 8.02(b)(i), Borrower shall, concurrently with such pledge, deliver to
the Agent and the Lenders an opinion of counsel in form and substance reasonably
satisfactory to the Agent regarding priority, perfection and the absence of
Liens in respect of such Collateral.

-69-



--------------------------------------------------------------------------------



 



ARTICLE IX.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF TFC AND SELLER
     Section 9.01. Representations, Warranties and Covenants of TFC. In order to
induce the Agent and the Lenders to enter into this Agreement and to make the
Loans hereunder, TFC hereby makes to the Agent and the Lenders each
representation and warranty set forth in Section 3.2 of the Sale and
Contribution Agreement and each covenant set forth in Article V of the Sale and
Contribution Agreement.
     Section 9.02. Representations, Warranties and Covenants of Seller. In order
to induce the Agent and the Lenders to enter into this Agreement and to make the
Loans hereunder, Seller hereby makes to the Agent and the Lenders each
representation and warranty set forth in Section 3.2 of the Receivables Purchase
Agreement and each covenant set forth in Article V of the Receivables Purchase
Agreement.
ARTICLE X.
THE COLLECTION ACCOUNT BANK
     Section 10.01. Duties and Rights of Collection Account Bank.
          (a) The Collection Account Bank accepts the trusts under this
Agreement in accordance with the provisions of this Agreement and agrees to
perform its duties required under this Agreement in accordance with the terms of
hereof to the end that the interests of the Agent and the Lenders may be
adequately and effectively protected.
          (b) Notwithstanding the foregoing:
          (i) the Collection Account Bank undertakes to perform such duties and
only such duties as are specifically set forth in this Agreement and no implied
covenants or obligations shall be read into this Agreement against the
Collection Account Bank; and
          (ii) in the absence of bad faith on its part, the Collection Account
Bank may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon the face value of the
certificates, reports, resolutions, documents, orders, opinions or other
instruments furnished to the Collection Account Bank and conforming to the
requirements of this Agreement; provided, however, that the Collection Account
Bank shall not be responsible for the accuracy or content of any such
resolution, certificate, statement, opinion, report, document, order or other
instrument; provided further, however, that the Collection Account Bank shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Agreement. If any such instrument is found not to
conform in any material respect to the requirements of this Agreement, the
Collection Account Bank shall notify the Agent in the event that the Collection
Account Bank, after so requesting, does not receive a satisfactorily corrected
instrument.

-70-



--------------------------------------------------------------------------------



 



          (c) The Collection Account Bank may not be relieved from liability for
its own negligent action, its own negligent failure to act or its own willful
misconduct, except that:
          (i) this paragraph does not limit the effect of paragraph (b) of this
Section; and
          (ii) the Collection Account Bank shall not be liable with respect to
any action it takes or omits to take in good faith in accordance with a
direction received by it pursuant to the terms of this Agreement.
          (d) No provision of this Agreement shall require the Collection
Account Bank to advance, expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder, if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
          (e) The Collection Account Bank shall have no obligation to seek
enforcement with respect to the Contracts or to determine the sufficiency of any
payment thereunder.
     Section 10.02. Individual Rights of Collection Account Bank. The Collection
Account Bank in its individual or any other capacity may deal with Borrower
and/or its Affiliates with the same rights it would have if it were not
Collection Account Bank.
     Section 10.03. Collection Account Bank’s Fees and Expenses. The Collection
Account Bank shall receive as compensation for its services hereunder such fees
as have been separately agreed upon before the date hereof between Originator
and the Collection Account Bank (as outlined in the fee letter from the
Collection Account Bank to Triad Financial Corporation, dated April 29, 2005),
and the Collection Account Bank shall be entitled to be reimbursed by Originator
for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as the Collection Account Bank may employ in connection with
the exercise and performance of its rights and its duties hereunder. If any fees
and/or expenses due to the Collection Account Bank as of any Remittance Date
shall not have been paid by Originator, the Collection Account Bank shall be
entitled to receive such outstanding fees and expenses from Borrower on such
Remittance Date, in the priority set forth in Section 3.12(c)(xv) or
Section 3.09(n), as applicable. Any amounts paid pursuant to the immediately
preceding sentence shall be payable solely in the priority set forth in Section
3.12(c)(xv) or Section 3.09(n), as applicable, and shall be deemed not to be a
part of the Collateral immediately after such payment.
     Section 10.04. Indemnity to Collection Account Bank. Originator shall be
liable as primary obligor for, and shall indemnify the Collection Account Bank
and its successors, assigns, agents and servants (collectively, the “Collection
Account Bank Indemnified Parties”) from and against, any and all liabilities,
obligations, losses, damages, taxes, claims, actions and suits, and any and all
reasonable costs, expenses and disbursements (including reasonable legal fees
and expenses) of any kind and nature whatsoever (collectively, “Collection
Account Bank Indemnified Expenses”) which may at any time be imposed on,
incurred by, or asserted against the Collection Account Bank or any Collection
Account Bank Indemnified Party in any way

-71-



--------------------------------------------------------------------------------



 



relating to or arising out of this Agreement, except only that Originator shall
not be liable for or required to indemnify a Collection Account Bank Indemnified
Party from and against Collection Account Bank Indemnified Expenses arising or
resulting from the Collection Account Bank’s own willful misconduct, negligence
or bad faith. The indemnities contained in this Section 10.04 shall survive the
resignation or termination of the Collection Account Bank or the termination of
this Agreement. In any event of any claim, action or proceeding for which
indemnity will be sought pursuant to this Section 10.04, the Collection Account
Bank Indemnified Party’s choice of legal counsel shall be subject to the
approval of Originator, which approval shall not be unreasonably withheld. If
any Collection Account Bank Indemnified Expenses due to any Collection Account
Bank Indemnified Party as of any Remittance Date shall not have been paid by
Originator, the Collection Account Bank, on behalf of such Collection Account
Bank Indemnified Party, shall be entitled to receive such Collection Account
Bank Indemnified Expenses from Borrower on such Remittance Date, in the priority
set forth in Section 3.12(c)(xv) or Section 3.09(n), as applicable. Any amounts
paid pursuant to the immediately preceding sentence shall be payable solely in
the priority set forth in Section 3.12(c)(xv) or Section 3.09(n), as applicable,
and shall be deemed not to be a part of the Collateral immediately after such
payment.
     Section 10.05. Replacement of Collection Account Bank.
          (a) No resignation or removal of the Collection Account Bank and no
appointment of a successor Collection Account Bank shall become effective until
the acceptance of appointment by the successor Collection Account Bank pursuant
to this Section 10.05(a). The Collection Account Bank may resign at any time by
so notifying the Agent and Borrower. The Agent may remove the Collection Account
Bank by so notifying the Collection Account Bank and may appoint a successor
Collection Account Bank. If the Collection Account Bank resigns or is removed or
if a vacancy exists in the office of Collection Account Bank for any reason (the
Collection Account Bank in such event being referred to herein as the retiring
Collection Account Bank), the Agent shall promptly appoint a successor
Collection Account Bank.
          (b) Notwithstanding the replacement of the Collection Account Bank
pursuant to this Section, Originator’s and Borrower’s obligations under
Section 10.03 and Section 10.04 shall continue for the benefit of the retiring
Collection Account Bank. Without limitation of the foregoing, the retiring
Collection Account Bank shall be paid all amounts owed to it upon its
resignation or removal, by Originator or Borrower in accordance with
Section 10.03 and Section 10.04. The retiring Collection Account Bank shall not
be liable for the acts or omissions of any Successor Collection Account Bank.
     Section 10.06. Successor Collection Account Bank. If the Collection Account
Bank consolidates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Collection Account Bank.
     Section 10.07. Waiver of Setoffs. The Collection Account Bank hereby
expressly waives any and all rights of setoff that the Collection Account Bank
may otherwise at any time have under applicable law with respect to the
Collection Account and agrees that amounts in the

-72-



--------------------------------------------------------------------------------



 



Collection Account shall at all times be held and applied solely in accordance
with the provisions hereof and of the other Lender Loan Documents.
     Section 10.08. No Petition.
          (a) The Collection Account Bank shall not, prior to the date that is
one year and one day after the termination of this Agreement and the payment in
full of all Loans, all other amounts payable hereunder and all amounts payable
under the other Loan Documents, petition or otherwise invoke or cause either
Seller or Borrower to invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against Seller or Borrower
under any federal or State bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of Seller or Borrower or any substantial part of the property
of Seller or Borrower, or ordering the winding up or liquidation of the affairs
of Seller or Borrower.
          (b) Neither the Agent nor any Lender shall petition or otherwise
invoke or cause Securitization LLC to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
Securitization LLC under any federal or State bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of Securitization LLC or any substantial
part of its property, or ordering the winding up or liquidation of the affairs
of Securitization LLC.
     Section 10.09. Representations and Warranties of the Collection Account
Bank. The Collection Account Bank represents and warrants to the Agent, the
Lenders, Borrower and Originator as follows:
          (a) Due organization. The Collection Account Bank is a national
banking association and is duly authorized and licensed under applicable law to
conduct its business as presently conducted.
          (b) Power and Authority. The Collection Account Bank has all requisite
right, power and authority to execute and deliver this Agreement and to perform
all of its duties as Collection Account Bank hereunder.
          (c) Due Authorization. The execution and delivery by the Collection
Account Bank of this Agreement, and the performance by the Collection Account
Bank of its duties hereunder, have been duly authorized by all necessary banking
association proceedings and no further approvals or filings, including any
governmental approvals, are required for the valid execution and delivery by the
Collection Account Bank, or the performance by the Collection Account Bank, of
this Agreement.
          (d) Valid and Binding Agreement. The Collection Account Bank has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of the Collection Account Bank, enforceable against
the Collection Account Bank in accordance with its terms, except as (i) such
enforceability may be limited by insolvency, reorganization and similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

-73-



--------------------------------------------------------------------------------



 



ARTICLE XI.
MISCELLANEOUS
     Section 11.01. Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default hereunder the Agent and each Lender is
hereby authorized at any time and from time to time, without notice to Borrower,
or to any other person or entity, any such notice being hereby expressly waived,
to set-off against any obligation owing by the Agent, any Lender or any
affiliate of the Agent or any Lender to Borrower, or against any funds or other
property of Borrower or any of its Subsidiaries held by or otherwise in the
possession of the Agent, any Lender or any affiliate of the Agent or any Lender,
the obligations and liabilities of Borrower or any of its Subsidiaries to the
Agent or any Lender under this Agreement irrespective of whether the Agent or
any Lender shall have made any demand hereunder.
     Section 11.02. Amendments, Waivers, etc. None of the Lender Loan Documents
or any terms thereof may be amended, modified or otherwise supplemented except
in writing signed by the parties thereto. In the case of any waiver of a Default
or Event of Default, any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
     Section 11.03. No Waiver; Remedies Cumulative. No failure or delay on the
part of the Agent or any Lender in exercising any right, remedy, power or
privilege under any Lender Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of, or any abandonment or discontinuance of
steps to enforce any right, remedy, power or privilege under any Lender Loan
Document preclude any other or further exercise thereof or the exercise of any
other rights, remedies or privileges thereunder. The rights, remedies, powers
and privileges provided in the Lender Loan Documents are cumulative and may be
exercised singularly or concurrently and are not exclusive of any other rights,
remedies, powers or privileges provided by law.
     Section 11.04. Payment of Expenses, Indemnity, etc. Borrower, Seller and
Originator, jointly and severally, agree to:
          (a) pay or reimburse the Agent and the Lenders on the Closing Date and
thereafter within 30 days following presentment of invoices for all its
out-of-pocket fees, costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, modification or
supplement to, or any waiver under, any Lender Loan Document and any other
document prepared in connection therewith, and the consummation and
administration of the transactions contemplated thereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent and
the Lenders with respect to any of the foregoing, including, without limitation,
such fees and disbursements incurred in advising the Agent and the Lenders from
time to time as to its rights and remedies under any Loan Document;
          (b) pay on demand all reasonable costs and expenses of the Agent and
the Lenders, including without limitation the reasonable fees and disbursements
of counsel to the

-74-



--------------------------------------------------------------------------------



 



Agent and the Lenders, in connection with the occurrence or continuance of a
Default or Event of Default and the enforcement, collection, protection or
preservation (whether through negotiations, legal proceedings or otherwise) of
this Agreement or any other Loan Document, the Collateral, any Obligation or any
right, remedy, power or privilege of the Agent and the Lenders hereunder or
under any other Loan Document;
          (c) except as otherwise set forth in Section 3.16, pay and hold the
Agent and the Lenders harmless from and against any and all present and future
stamp, excise, recording or other similar taxes or fees payable in connection
with the execution, delivery, recording and filing of any Loan Document and hold
the Agent and the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission by Borrower to pay such taxes
or fees; and
          (d) indemnify the Agent and the Lenders and their respective
Affiliates and each of their respective directors, officers, employees and
agents and hold each of them harmless from and against, any and all liabilities,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements, including without limitation the reasonable fees and
disbursement of counsel to the Agent and the Lenders and such other parties,
incurred by any of them in connection with, arising out of or in any way
relating to any investigation, claim, litigation or other proceeding, pending or
threatened (whether or not any of them is designated a party thereto), in
connection with, arising out of or in any way related to this Agreement or any
other Loan Document or any of the transactions contemplated herein or therein or
any use of the proceeds of any Loan by Borrower or the Contracts (including
without limitation, the underwriting, origination and servicing of such
Contracts); provided that any of the Agent or the Lenders shall not be entitled
to any indemnification for any of the foregoing to the extent resulting from the
gross negligence, willful misconduct or bad faith on the part of it or any of
its agents, officers, directors, employees or representatives.
     If and to the extent that the indemnity obligations of Borrower, Seller or
Originator, as applicable, under this Section 11.04 may be unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of each of such indemnity obligations which is permissible
under applicable law.
     Section 11.05. Headings Descriptive. The headings of the several articles
and sections of this Agreement, and the Table of Contents, are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provisions of this Agreement.
     Section 11.06. Severability. Any provision of this Agreement or any other
Lender Loan Document which is prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or thereof to the extent permitted by law or
affecting the validity, enforceability or legality of such provisions in any
other jurisdiction.
     Section 11.07. Entire Agreement. This Agreement and the other Lender Loan
Documents constitute the entire agreement among the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is

-75-



--------------------------------------------------------------------------------



 



superseded by this Agreement and the other Lender Loan Documents. Except to the
extent otherwise provided in Section 11.13, nothing in this Agreement or in the
other Lender Loan Documents, express or implied, is intended to confer upon any
party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Lender Loan Documents. Notwithstanding the foregoing, nothing in this
Section 11.07 shall supersede, nullify, derogate from or otherwise affect any
rights of the Agent or any Lender under any document or instrument related to
the Other Warehouse Facility or any residual financing agreement between
Borrower, Seller, the Residual Facility Borrower or TFC, on one hand, and the
Other Warehouse Lender, on the other.
     Section 11.08. Binding Effect. This Agreement shall be binding upon and
shall be enforceable by Borrower, the Agent and either Lender and their
respective successors and permitted assigns.
     Section 11.09. Survival. The provisions of Sections 3.07, 3.16, 10.04 and
11.04 shall survive the execution and delivery of this Agreement and the payment
in full of the Obligations.
     Section 11.10. GOVERNING LAW, ETC., WAIVER OF TRIAL BY JURY. (a) THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE NOTE, ANY OTHER LENDER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE OTHER
PARTY IN ANY OTHER JURISDICTION.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
PERSONALLY DELIVERED OR TRANSMITTED BY REGISTERED MAIL TO THE ADDRESS SET FORTH
FOR NOTICES IN SECTION 11.09; PROVIDED THAT UPON ANY SUCH SERVICE BY REGISTERED
MAIL THE SENDING PARTY SHALL, SIMULTANEOUSLY THEREWITH, SEND NOTICE OF SUCH
SERVICE TO THE OTHER PARTY VIA FACSIMILE TRANSMISSION. NOTHING IN THIS AGREEMENT
WILL

-76-



--------------------------------------------------------------------------------



 



AFFECT THE RIGHT OF EITHER PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
     Section 11.11. Notice. Any notice hereunder shall be in writing and shall
be personally delivered, transmitted by postage prepaid registered airmail, by
facsimile telegram or cable to the parties as follows:

     
To the Class A Lender:
  Sheffield Receivables Corporation
 
  c/o Barclays Bank PLC
 
  200 Park Avenue
 
  New York, New York 10160
 
  Attention: Mary Logan
 
  Telephone: (212) 412-3266
 
  Facsimile: (212) 412-6846
 
   
To the Agent/Class B Lender:
  Barclays Bank PLC
 
  200 Park Avenue
 
  New York, New York 10160
 
  Attention: Mary Logan
 
  Telephone: (212) 412-3266
 
  Facsimile: (212) 412-6846
 
   
To Originator/Servicer:
  Triad Financial Corporation
 
  5201 Rufe Snow Drive
 
  North Richland Hills, Texas 76180
 
  Attention: General Counsel
 
  Telephone: (817) 605-5288
 
  Facsimile: (817) 605-6540
 
   
To Seller:
  Triad Financial Warehouse Special Purpose LLC
 
  7711 Center Avenue, Suite 390
 
  Huntington Beach, California 92647
 
  Attention: Chief Financial Officer
 
  Telephone: (714) 373-8300
 
  Facsimile: (714) 934-6062
 
   
To Borrower:
  Triad Automobile Receivables Warehouse Trust
 
  c/o Wilmington Trust Company
 
  Rodney Square North
 
  1100 North Market Street
 
  Wilmington, Delaware 19890
 
  Attention: Corporate Trust Administration
 
  Telephone: (302) 651-1000
 
  Facsimile: (302) 636-4148
 
   
 
  with a copy to:

-77-



--------------------------------------------------------------------------------



 



     
 
  Triad Automobile Receivables Warehouse Trust
 
  c/o Triad Financial Corporation, as Administrator
 
  7711 Center Avenue
 
  Suite 200
 
  Huntington Beach, California 92647
 
  Attention: Chief Financial Officer
 
  Telephone: (714) 373-8300
 
  Facsimile: (714) 934-6062
 
   
Collection Account Bank:
  The Bank of New York
 
  101 Barclay Street, Floor 4W
 
  New York, NY 10286
 
  Attention: Corporate Trust Asset Back
 
  Telephone: (212) 815-3518
 
  Facsimile: (212) 815-2493

     All notices and other communications shall be deemed to have been duly
given on the date of receipt if delivered personally; the date five (5) calendar
days after posting if transmitted by mail; or in the case of a facsimile,
telegram or cable, at the time sent. Either party may change its address for
purposes hereof by notice to the other.
     Section 11.12. Counterparts. This Agreement may be signed in any number of
counterparts which, taken together, shall constitute a full and original
agreement for all purposes.
     Section 11.13. Third-Party Beneficiaries. The Other Warehouse Lender is an
express third-party beneficiary of Sections 3.09(k), 3.09(l), 3.12(c)(xii) and
3.12(c)(xiii) of this Agreement. Each of the parties to the Sale and
Contribution Agreement hereby agrees that the Agent shall be permitted but not
obligated to enforce the rights of Seller directly thereunder in the place and
stead of Seller, but the Agent shall not have any obligations under the Sale and
Contribution Agreement. Each of the parties to the Receivables Purchase
Agreement hereby agrees that the Agent shall be permitted but not obligated to
enforce the rights of Borrower directly thereunder in the place and stead of
Borrower, but the Agent shall not have any obligations under the Receivables
Purchase Agreement.
     Section 11.14. Future Assurances. At its sole cost and without expense to
the Agent or any Lender, on demand, Borrower shall do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, assignments,
notices of assignment, transfers and assurances as the Agent or any Lender shall
from time to time reasonably require for better assuring, conveying, assigning,
transferring and confirming unto the Agent for the benefit of the Lenders the
property and rights pledged or assigned or intended now or hereafter so to be,
or which Borrower may be or may hereafter become bound to convey, pledge or
assign to the Agent for the benefit of the Lenders, or for carrying out the
intention or facilitating the performance of the terms of this Agreement or any
of the other Loan Documents, or for filing, registering or recording of the Loan
Documents.
     Section 11.15. Assignments; Participations. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

-78-



--------------------------------------------------------------------------------



 



None of Borrower, Seller, TFC, Originator or Servicer may assign any of its
rights or obligations hereunder, under either Note or under any other Loan
Document without the prior written consent of the Agent. The Agent may assign,
participate or otherwise transfer (including, without limitation, by pledge or
hypothecation) to any Affiliate of the Agent or any Lender or any other Person
all or any of its rights or obligations under this Agreement and the other Loan
Documents. Each of Borrower, Seller, TFC, Originator and Servicer agrees to
cooperate with the Agent and the Lenders in connection with any such assignment
or transfer, to execute and deliver such replacement notes, and to enter into
such restatements of, and amendments, supplements and other modifications to,
this Agreement and the other Loan Documents in order to give effect to such
assignment or transfer.
     Section 11.16. Confidentiality of Information. Each of the Agent, the
Lenders, Borrower, Seller and TFC agrees to keep information obtained by it
pursuant hereto and the other Loan Documents confidential in accordance with its
customary practices. It further agrees that it shall only use such information
in connection with the transactions contemplated by this Agreement and/or the
other Loan Documents, including for the purposes of its legal, credit or
compliance review in connection with any such transactions, or as required by
law or regulation and not disclose any such information other than (a) to its
affiliates, officers, directors, employees, representatives, counsel and agents
that are, or are expected to be, involved in the evaluation of such information
in connection with (i) the transactions contemplated by this Agreement and/or
the other Loan Documents, (ii) its legal or compliance or credit review in
connection with any such transactions or (iii) enforcing its rights and
performing under the terms of this Agreement and/or the other Loan Documents and
are advised of the confidential nature of such information, (b) to the extent
such information presently is or hereafter becomes (i) available to such party
from a source other than the party hereto to which such information relates or
any of its affiliates, and such disclosing party does not know that such
information is disclosed in violation of a confidentiality agreement or is
otherwise unauthorized or (ii) available to the public other than as a result of
a breach by such party of this Section 11.16, (c) to the extent disclosure is
required by law, regulation or judicial order or requested or required by bank
or other regulators or auditors, as long as, to the extent permitted by
Requirements of Law, notice is given to the party hereto to which such
information relates by the disclosing party prior to (or, in the event that
prior notice is not reasonably practicable or in case of a judicial order,
promptly after) such disclosure, or (d) to current or prospective assignees,
participants and contractual counterparties in connection with the transactions
contemplated by this Agreement and/or the other Loan Documents or in any hedging
contract permitted under the Loan Documents and to their respective
representatives and legal or financial advisors, in each case and to the extent
such assignees, participants, grantees or counterparties agree to be bound by,
and to cause their advisors to comply with, the provisions of this Section 11.16
(unless, in the case of counterparties in any hedge, the terms of the applicable
hedging contract between any Lender and TFC and/or Borrower permits otherwise).
Notwithstanding any other provision in this Agreement, TFC, Seller and Borrower
hereby agree that the Agent or any Lender (and each of its officers, directors,
employees, accountants, attorneys and other advisors) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions and other tax analyses) that are provided to the Agent or
any Lender relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable

-79-



--------------------------------------------------------------------------------



 



securities laws. The provisions of this Section 11.16 shall survive termination
of this Agreement for a period of two years.
     Section 11.17. Agent Consent to Transactions. Notwithstanding any provision
of this Warehouse Lending Agreement or any of the other Loan Documents, any
requirement in this Warehouse Lending Agreement for TFC, Seller or Borrower to
obtain the prior consent of the Agent to any action or transaction shall not be
effective or binding, to the extent the Obligations shall have been indefeasibly
repaid in full (other than any indemnification or expense claims which have not
been made) and each of the Loan Documents shall have been terminated prior to
such action or transaction.
     Section 11.18. Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely in its trustee capacity, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of Borrower
is made and intended not as a personal representation, undertaking or agreement
by Wilmington Trust Company but is made and intended for the purpose of binding
only Borrower and (c) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of Borrower or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by Borrower under this Agreement or any other
Loan Documents.
     Section 11.19. Appointment of Agent for the Lenders. Each Lender hereby
irrevocably designates and appoints Barclays Bank PLC as Agent hereunder, and
authorizes the Agent to take such action on its behalf under the provisions of
this Warehouse Lending Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Warehouse Lending Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
     Notwithstanding any provision to the contrary elsewhere in this Warehouse
Lending Agreement and the other Loan Documents, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein and in the
other Loan Documents, or any fiduciary relationship with any other party hereto
or any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Agent shall be read into this
Warehouse Lending Agreement or any other Loan Document or otherwise exist
against the Agent. The provisions hereof are solely for the benefit of the
Agent, and no other party shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof. In performing its functions and
duties hereunder, the Agent shall act solely as the agent of the Lenders and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Other Warehouse Lender, any
other lender, the Borrower, the Seller, the Originator, TFC or any of their
respective successors and assigns. The Agent may execute any of its duties under
this Warehouse Lending Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

-80-



--------------------------------------------------------------------------------



 



     Neither the Agent nor any of its directors, officers, agents or employees
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Warehouse Lending Agreement (except for
its, their or such person’s own gross negligence, bad faith, breach of a
representation, warranty or covenant of such Person hereunder or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties contained herein or in any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Loans or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Loans, the Collateral, this Warehouse Lending Agreement and
the other Loan Documents or any other document furnished in connection therewith
or herewith, or for the satisfaction of any condition specified in this
Warehouse Lending Agreement or any other Loan Document. The Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, the Loans or the Collateral, or to inspect the Collateral or the
properties, books or records of any Person.
     The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Warehouse Lending
Agreement or any other document furnished in connection herewith or therewith
unless it shall first receive such advice or concurrence of the Lenders as it
deems appropriate and it shall be indemnified to its satisfaction by the Lenders
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Warehouse Lending Agreement in accordance with a request of the Lenders and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and their successors and assigns.
     Each Lender expressly acknowledges that neither the Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Borrower,
the Seller, the Originator or TFC, shall be deemed to constitute any
representation or warranty by the Agent. The Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Borrower, the Seller, the Originator, TFC
or any other Person which may come into the possession of the Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.
     Each Lender agrees to indemnify the Agent (in its capacity as Agent) and
its officers, directors, employees, representatives and agents (to the extent
not reimbursed by the Borrower or any of its Affiliates and without limiting the
obligation of the Borrower or any such Affiliate to do so), ratably according to
their pro rata shares of the aggregate Total Outstandings, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits,

-81-



--------------------------------------------------------------------------------



 



costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for the
Agent or such Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Agent or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Agent or such Person as a result of, or
arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or the other Loan Documents or the
execution, delivery or performance of this Warehouse Lending Agreement or the
other Loan Documents or the Loans or any other document furnished in connection
herewith or therewith (but excluding any such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the Agent or
such Person).
     The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any other party hereto or any
Affiliate of any other party hereto as though the Agent were not the Agent
hereunder. With respect to the Loans pursuant to this Warehouse Lending
Agreement or the other Loan Documents, Barclays Bank PLC as a Lender shall have
the same rights and powers under this Warehouse Lending Agreement and the Loan
Documents as any Lender and may exercise the same as though it were not the
Agent, and the terms “Financial Institution,” “Class B Lender,” “Lender” and the
plural forms thereof shall include Barclays in its individual capacity.
     The Agent may, upon ten days’ notice to the Borrower and the Lenders,
resign as Agent for the Lenders. If the Agent shall resign as Agent for the
Lenders, then (i) the Lenders during such 10-day period shall appoint a
successor Agent or (ii) if the Lenders do not so appoint a successor Agent after
the closing of such 10-day period, the Agent shall appoint a commercial bank to
be the Agent or petition a court of competent jurisdiction to appoint a
successor Agent for the Lenders. In either case, such successor agent shall
succeed to the rights, powers and duties of the Agent and the term “Agent” shall
mean such successor agent, effective upon its appointment and acceptance, and
the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Warehouse Lending Agreement. After the retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 11.19 and the all
indemnification and other protective terms of this Warehouse Loan Agreement and
the other Loan Documents covering the Agent shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it during such time as
it was Agent.
     Section 11.20. Bankruptcy Petition Against Sheffield Receivables
Corporation. Each party hereto hereby covenants and agrees, on behalf of itself
and each of its Affiliates, that prior to the date which is one year and one day
after the payment in full of all indebtedness for borrowed money of Sheffield
Receivables Corporation, such party will not institute against, or join any
other Person in instituting against, Sheffield Receivables Corporation any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. The agreements set forth in this paragraph and the parties’
respective obligations hereunder shall survive termination of this Warehouse
Lending Agreement and repayment of the Loans.

-82-



--------------------------------------------------------------------------------



 



     Section 11.21. Nonrecourse Nature of Transactions. Each party hereto hereby
acknowledges and agrees that all transactions with Sheffield Receivables
Corporation shall be without recourse of any kind to Sheffield Receivables
Corporation. Sheffield Receivables Corporation shall have no obligation to pay
any amounts owing hereunder unless and until such Sheffield Receivables
Corporation has received such amounts pursuant to this Warehouse Lending
Agreement or the other Loan Documents. In addition, each party hereto agrees
that Sheffield Receivables Corporation shall have no obligation to pay any party
hereto any amounts constituting a reimbursement for expenses or indemnities
(collectively, “Expense Claims”) and such Expense Claims shall not constitute a
claim against Sheffield Receivables Corporation (as defined in Section 101 of
Title 11 of the United Bankruptcy Code), unless or until Sheffield Receivables
Corporation has received amounts sufficient to pay such Expense Claims pursuant
to this Warehouse Lending Agreement or the other Loan Documents and such amounts
are not required to pay Commercial Paper of Sheffield Receivables Corporation.
Any such delay in receiving amounts referred to in this Section 11.21 shall not
increase the obligations of any other Lender without its consent. The agreements
set forth in this paragraph and the parties’ respective obligations hereunder
shall survive termination of this Warehouse Lending Agreement and repayment of
the Loans.
[Signature Page Follows]

-83-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the date first written above.

            TRIAD AUTOMOBILE RECEIVABLES
WAREHOUSE TRUST,
Borrower
      By:   WILMINGTON TRUST COMPANY,
not in its individual capacity
but solely as Owner Trustee                       By:   /s/ Rachel L. Simpson  
      Name:   Rachel L. Simpson        Title:   Sr. Financial Services Officer 
   

[SIGNATURE PAGE TO WAREHOUSE LENDING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TRIAD FINANCIAL WAREHOUSE SPECIAL
PURPOSE LLC,
Seller
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Chief Financial Officer        TRIAD FINANCIAL CORPORATION,
Originator
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Chief Financial Officer        TRIAD FINANCIAL CORPORATION,
Servicer
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Chief Financial Officer        THE BANK OF NEW YORK,
Collection Account Bank
      By:   /s/ Michael Burack         Name:   Michael Burack        Title:  
Assistant Treasurer     

[SIGNATURE PAGE TO WAREHOUSE LENDING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SHEFFIELD RECEIVABLES CORPORATION,
Class A Lender
      By:   BARCLAYS BANK PLC, as attorney-in-fact                       By:  
/s/ David Lister         Name:   David Lister        Title:   Director       
BARCLAYS BANK PLC,
Class B Lender
      By:   /s/ Lisa C. Milazzo         Name:   Lisa C. Milazzo        Title:  
Director        BARCLAYS BANK PLC,
the Agent
      By:   /s/ Lisa C. Milazzo         Name:   Lisa C. Milazzo        Title:  
Director     

[SIGNATURE PAGE TO WAREHOUSE LENDING AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

SI-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Representations and Warranties of Borrower
with Respect to the Contracts.
     Borrower makes the following representations and warranties as to each
Contract in which a Lien is granted to the Agent for the benefit of the Lenders.
Such representations and warranties speak, unless otherwise specifically
provided therein, as of the related Borrowing Date and as to the Contracts being
pledged to the Agent on such Borrowing Date.
     1. Characteristics of Contracts. Each Contract (A) was originated (i) by
the Originator, (ii) by a Dealer for the retail sale of a Financed Vehicle in
the ordinary course of such Dealer’s business and purchased by the Originator
from such Dealer under an existing Dealer Agreement or pursuant to a Dealer
Assignment with the Originator and was validly assigned by such Dealer to the
Originator pursuant to a Dealer Assignment, or (iii) by a Third-Party Lender and
purchased by the Originator from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with the Originator and was validly assigned by such Third-Party Lender to the
Originator pursuant to a Third-Party Lender Assignment, (B) was originated by
the Originator, such Dealer or such Third-Party Lender for the retail sale,
consumer-to-consumer sale or refinancing of a Financed Vehicle in the ordinary
course of the Originator’s, the Dealer’s or the Third-Party Lender’s business,
in each case, in accordance with the Originator’s credit policies and was fully
and properly executed by the parties thereto, and the Originator, each Dealer
and each Third-Party Lender had all necessary licenses and permits to originate
Contracts in the State where the Originator, each such Dealer or each such
Third-Party Lender was located, (C) has not been amended or collections with
respect to which waived, other than as evidenced in the Legal File relating
thereto, (D) contains customary and enforceable provisions such that the rights
and remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security, (E) provides for level monthly
payments (provided, that the payment in the first or last month in the life of
the Contract may be minimally different from the level payments) that, if made
when due, will fully amortize the Amount Financed by maturity and yield interest
at the Annual Percentage Rate, (F) was originated in accordance with the Program
Guidelines, (G) shall have been originated on a Form of Contract that meets all
applicable Form-of-Contract Requirements, (H) shall be originated in an Eligible
State and (I) will not, as a result of the addition of such Contract to the pool
of Eligible Contracts, cause the percentage of Eligible Contracts (by aggregate
Principal Balance as of any date of determination) that are Precomputed
Contracts to exceed one percent (1%).
     2. Fraud or Misrepresentation. Each Contract was originated (i) by the
Originator, (ii) by a Dealer and was sold by the Dealer to the Originator, or
(iii) by a Third-Party Lender and was sold by the Third-Party Lender to the
Originator, and was transferred by the Originator to Seller, transferred by
Seller to Borrower and pledged by Borrower to the Agent for the benefit of the
Lenders without any fraud or misrepresentation on the part of the Originator,
Seller, Borrower, such Dealer or Third-Party Lender in any case.

SB-1



--------------------------------------------------------------------------------



 



     3. Origination. Each Contract was originated in the United States and the
related Obligor is a resident of the United States.
     4. List of Contracts. The information set forth in the related List of
Contracts has been produced from the Electronic Ledger and is true and correct
in all material respects as of the beginning of business on the related Cut-off
Date.
     5. Compliance with Law. All requirements of applicable federal, State and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act,
the Board’s Regulations “B” and “Z” (including amendments to the Federal
Reserve’s Official Staff Commentary to Regulation Z, effective October 1, 1998,
concerning negative equity loans), the Servicemembers Civil Relief Act, each
applicable State Motor Vehicle Retail Installment Sales Act, and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Contracts and the Financed Vehicles, have been complied with
in all material respects, and each Contract and the sale of the Financed Vehicle
evidenced by each Contract complied at the time it was originated or made and
now complies in all material respects with all applicable legal requirements.
     6. Binding Obligation. Each Contract represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Contract may be
modified by the application after the applicable Cut-off Date of the
Servicemembers Civil Relief Act, as amended; and all parties to each Contract
had full legal capacity to execute and deliver such Contract and all other
documents related thereto and to grant the security interest purported to be
granted thereby.
     7. No Government, Corporate or Fleet Obligor. None of the Contracts is due
from the United States of America or any State or from any agency, department or
instrumentality of the United States of America or any State. All of the
Contracts are due from Obligors who are natural persons or, if any Obligor is
not a natural person, (a) such entity is an obligor with respect to five or
fewer financed vehicles and (b) the related Contract or Contracts have the
benefit of the personal guaranty of a natural person or persons. No Contract has
been included in a “fleet” sale (i.e., a sale to any single Obligor of more than
five Financed Vehicles).
     8. Security Interest in Financed Vehicle. Each Contract created or will
create a valid, binding and enforceable first priority security interest in
favor of the Originator in the Financed Vehicle. The Lien Certificate and
original certificate of title for each Financed Vehicle show, or if a new or
replacement Lien Certificate is being applied for with respect to such Financed
Vehicle the Lien Certificate will be received within one hundred fifty
(150) days of the Contract origination date and will show, the Originator as the
original secured party under each Contract, or that such Contract has been
assigned to the Originator, as the holder of a first priority security

SB-2



--------------------------------------------------------------------------------



 



interest in such Financed Vehicle. With respect to each Contract for which the
Lien Certificate has not yet been returned from the Registrar of Titles, the
Originator has a Title Package for the related Financed Vehicle. In the case of
each Financed Vehicle, the Originator’s security interest has been validly
assigned by the Originator to Seller pursuant to the Sale and Contribution
Agreement, by Seller to Borrower pursuant to the Receivables Purchase Agreement
and by Borrower to the Agent for the benefit of the Lenders pursuant to the
Warehouse Lending Agreement. Immediately after (x) the sale, transfer and
assignment thereof by the Originator to Seller and by Seller to Borrower and
(y) the pledge by Borrower to the Agent for the benefit of the Lenders pursuant
to the Warehouse Lending Agreement, each Contract will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of the Agent for the benefit of the Lenders as secured party,
which security interest is prior to all other Liens upon and security interests
in such Financed Vehicle which now exist or may hereafter arise or be created
(except, as to priority, for any lien for taxes, labor or materials affecting a
Financed Vehicle arising subsequent to the applicable Borrowing Date); provided
that, for the purposes of clause (i) of the definition of “Ineligible Contract”
in the Warehouse Lending Agreement but not for the purposes of Section 3.03(f)
of the Warehouse Lending Agreement, Section 6.2 of the Receivables Purchase
Agreement or Section 6.2 of the Sale and Contribution Agreement, if any lien
referenced in the preceding parenthetical shall arise or be created as to any
Loan subsequent to the applicable Borrowing Date, such occurrence shall be
deemed to constitute a breach of the representation and warranty set forth in
this paragraph 8.
     9. Contracts in Force. No Contract has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Contract has not been
released from the lien of the related Contracts in whole or in part. No terms of
any Contract have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Legal File. No
Contract has been modified as a result of application of the Servicemembers
Civil Relief Act, as amended. All funds payable to or on behalf of the Obligors
with respect to the Contracts have been fully disbursed.
     10. No Amendments. No Contract has been amended since the related Cut-off
Date such that the amount of the Obligor’s scheduled payments has been
increased, except as required by law.
     11. No Defenses. No Contract is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Contract.
     12. No Liens. As of the Cut-off Date, no liens or claims have been filed
for work, labor or materials relating to a Financed Vehicle that are liens prior
to, or equal to or coordinate with, the security interest in the Financed
Vehicle granted by any Contract.
     13. No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Contract (other than payment
delinquencies of not more than 29 days calculated on the basis of a 360-day year
of twelve 30 day months), and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Contract, and there has been no waiver of, and Servicer shall not waive, any
of the foregoing.

SB-3



--------------------------------------------------------------------------------



 



     14. Insurance. At the time of an origination of a Contract by the
Originator or a purchase of a Contract by the Originator from a Dealer or
Third-Party Lender, each Financed Vehicle was required to be covered by a
comprehensive and collision insurance policy (i) subject to maximum deductibles
of $1,000 for collision coverage and $1,000 for comprehensive coverage,
(ii) naming the Originator as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. No Financed Vehicle is insured
under a policy of force-placed insurance on the Cut-off Date.
     15. Good Title. No Contract has been sold, transferred, assigned or pledged
by the Dealer or Third-Party Lender, the Originator, Seller or Borrower, as the
case may be, to any Person other than the Originator, Seller, Borrower and the
Agent, as the case may be. Immediately prior to the conveyance of the Contracts
to Seller pursuant to the Sale and Contribution Agreement, the Originator was
the sole owner thereof and had good title thereto, free of any Lien and, upon
execution and delivery of the Sale and Contribution Agreement by the Originator,
Seller will have good title to and will be the sole owner of such Contracts,
free of any Lien. Immediately prior to the conveyance of the Contracts to
Borrower pursuant to the Receivables Purchase Agreement, Seller was the sole
owner thereof and had good title thereto, free of any Lien and, upon execution
and delivery of the Receivables Purchase Agreement by Seller, Borrower will have
good title to and will be the sole owner of such Contracts, free of any Lien. No
Dealer or Third-Party Lender has any participation in, or other right, title or
interest in any Contract or the proceeds thereof. Neither the Originator nor
Seller has taken any action to convey any right to any Person that would result
in such Person having a right to payments received under the related Insurance
Policies or the related Dealer Agreements, Auto Loan Purchase and Sale
Agreements, Dealer Assignments or Third-Party Lender Assignments or to payments
due under such Contracts.
     16. Lawful Assignment; No Consent Required. No Contract was originated in,
or is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale, transfer and assignment of such Contract
and the other Transferred Property by the Originator to Seller under the Sale
and Contribution Agreement, the sale, transfer and assignment of such Contract
and the other Conveyed Property by Seller to Borrower under the Warehouse
Lending Agreement or the pledge of the Contracts and the other Collateral by
Borrower to the Agent for the benefit of the Lenders pursuant to the Warehouse
Lending Agreement or pursuant to transfers of the Notes. For the validity of
(x) the sales, transfers and assignments of the Contracts and other Transferred
Property to Originator and Seller, respectively, (y) the sale, transfer and
assignment of the Contracts and other Conveyed Property to Borrower, and (z) the
pledge of the Contracts and the other Collateral by Borrower to the Agent for
the benefit of the Lenders, no consent by any Dealer, Third-Party Lender,
Obligor or any other Person is required under any agreement or applicable law.
     17. All Filings Made. All filings (including, without limitation, UCC
filings) required to be made by any Person, and actions required to be taken or
performed by any Person in any jurisdiction to give the Agent a first priority
perfected lien on, or ownership interest in, the Contracts and the proceeds
thereof and the other Collateral have been made, taken or performed.

SB-4



--------------------------------------------------------------------------------



 



     18. One Original. There is only one original executed copy of each Contract
and dealer assignment thereof.
     19. [Reserved].
     20. Remaining Principal Balance. At the Cut-off Date the Principal Balance
of each Contract set forth in the List of Contracts is true and accurate in all
material respects.
     21. Scheduled Payments. Each Contract has a first Scheduled Payment due no
later than 45 days after the date of origination of such Contract.
     22. Simple Interest Contracts. Except in the case of Precomputed Contracts
that collectively satisfy the criterion set forth in paragraph 1(I) of this
Schedule B, each Contract is a Simple Interest Contract and provides that all
allocations of payments with respect to principal and interest, and the
determination of periodic charges and the like, are made using the Simple
Interest Method, based on the actual number of days elapsed and the actual
number of days in the calendar year.
     23. Location of Contract Files. The Contract Files are maintained either in
hard copy or in an electronic format at one or more of the locations listed in
Schedule C to the Warehouse Lending Agreement.
     24. [Reserved].
     25. No Bankruptcies. Other than as expressly permitted by the Program
Guidelines, as of the related Cut-off Date no Obligor on any Contract filed for
bankruptcy that was neither discharged nor dismissed.
     26. No Repossessions. As of the Cut-off Date, no Financed Vehicle securing
any Contract is in repossession status.
     27. Tangible Chattel Paper. Each Contract constitutes “tangible chattel
paper” as defined in the UCC as in effect in the States of New York, California,
Delaware and Texas.
     28. Marking Records. By the applicable Borrowing Date, the Originator will
have caused the portions of the Electronic Ledger relating to the Contracts to
be clearly and unambiguously marked to show that the Contracts have been sold to
Seller by the Originator, sold to Borrower by Seller, and pledged by Borrower to
the Agent for the benefit of the Lenders in accordance with the terms of the
Warehouse Lending Agreement.
     29. Computer Tape. The computer tape made available by the Originator to
the Agent one (1) Business Day before the proposed Borrowing Date (or, in the
case of any computer tape listing any Clean-up Call Contracts, on the third
(3rd) Business Day of the month of the proposed Borrowing Date), pursuant to
Section 4.02(e)(ii) of the Warehouse Lending Agreement, was complete and
accurate as of the Cut-off Date and includes a description of the same Contracts
that are described in the List of Contracts.

SB-5



--------------------------------------------------------------------------------



 



     30. Adverse Selection. No selection procedures adverse to the Agent or the
Lenders were utilized in selecting the Contracts from those receivables owned by
the Originator which met the selection criteria contained in the Warehouse
Lending Agreement.
     31. Legal Files Complete. There exists a Legal File pertaining to each
Contract and such Legal File contains (a) a fully executed original of the
Contract, (b) in the case of retail installment sale contracts, the original
executed credit application, or a paper or electronic copy thereof and (c) the
original Lien Certificate or application therefor. Each of such documents which
is required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces. All blanks on any form have been properly filled in and each
form has otherwise been correctly prepared. The complete Legal File for each
Contract currently is in the possession of the Custodian or in the possession of
an Approved Third-Party Vendor.
     32. No Impairment. The Originator has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Contract or otherwise to impair the rights of Seller, Borrower or the
Agent or any Lender in any Contract or the proceeds thereof. Seller has not done
anything to convey any right to any Person that would result in such Person
having a right to payments due under the Contract or otherwise to impair the
rights of Borrower or the Agent or any Lender in any Contract or the proceeds
thereof. Borrower has not done anything to convey any right to any Person that
would result in such Person having a right to payments due under the Contract or
otherwise to impair the rights of the Agent or any Lender in any Contract or the
proceeds thereof.
     33. Contract Not Assumable. No Contract is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the Originator with respect to such Contract.
     34. No Advances. No funds have been advanced by Borrower, Seller, the
Servicer, any Dealer, or anyone acting on behalf of any of them in order to
cause any Contract to qualify as an Eligible Contract as of the applicable
Borrowing Date.

SB-6



--------------------------------------------------------------------------------



 



SCHEDULE C
Location of Contract Files and Legal Files

     
Contract Files:
  Triad Financial Corporation
 
  5201 Rufe Snow Drive
 
  North Richland Hills, Texas 76180  
 
  or, at such other or additional locations in the United States as Borrower may
specify in writing to the Agent from time to time, ten Business Days prior to
first use of such location.  
Legal Files:
  Triad Financial Corporation
 
  5201 Rufe Snow Drive
 
  North Richland Hills, Texas 76180  
 
  or, at such other or additional locations in the United States as Borrower may
specify in writing to the Agent from time to time, ten Business Days prior to
first use of such location.

V-1